Approval of the Minutes
The Minutes of Tuesday, 14 July 1998 have been distributed.
Are there any comments?
Mr President, I will not delay matters because I am concerned with the Minutes, the unconstitutional compulsion to vote, the unconstitutional imposition of financial obligations and the disastrous fiscal consequences; but you are a renowned lawyer and instead of having my say here I will this morning write you a letter and place it on your desk.
Thank you very much for your cooperation, Mr Janssen van Raay.
(The Minutes were approved)
Welcome
On behalf of the European Parliament, I want to welcome to today's sitting the members of the Hungarian Parliament Delegation to the EU-Hungary Joint Parliamentary Committee, led by Dr Jòzsef Szájer, who have taken their seats in the official gallery.
Programme of the Austrian presidency
The next item is the statement by the Presidency-in-Office of the Council on the programme of activities of the Austrian presidency.
I am going to give the floor to Mr Schüssel, who will speak on behalf of the Council. I want to extend a special welcome to him on the occasion of the opening speech of the first Austrian presidency. I am sure we all wish him the greatest success in the task of exercising, for the first time, the Presidency of the Council of the European Union.
Mr Schüssel has the floor.
Mr President, Mr President of the Commission, Members of the European Parliament, Austria is assuming the Presidency at an exciting and momentous time for Europe. The Union is in the process of implementing two projects that will have a decisive impact on the face of our continent in the 21st century.
With the advent of the euro, Europe is taking a great stride towards economic and political unity, and, as the largest integrated economic area in the world, it is simultaneously becoming one of the key players in the world economy. At the same time, the enlargement of the Union should mean that stability and prosperity will be exported to a greater Europe. Not long ago, a wise person wrote in one of the major European newspapers that the completion of monetary union will reinforce Europeans' identity, and enlargement will test their limits.
The founding fathers of the European Community dreamt of a greater Europe that would bridge the deep gap between east and west in our continent. They dreamt of a Europe that would uphold democracy and human rights on the basis of common values, and which would guarantee lasting peace and freedom. They dreamt of a Europe that would not need bureaux de change and border posts, and which would thus no longer prevent Europeans living and working together. We now have a historic chance to turn yesterday's dreams into tomorrow's reality.
The European Union has not been unsuccessful in these endeavours. Let us briefly recall what has happened since it was founded: the Community of Six in 1958 had a population of 160 million, now it has 370 million, and with the candidate countries it has 500 million people. Today's EU has a gross domestic product which in real terms is nearly six times as great as that of the European Community in 1958. The Union now accounts for one third of world trade. But at the same time it is the world's greatest donor: 60 % of development cooperation and 80 % of the aid flowing to the countries of the former Soviet Union come from the European Union.
It is perfectly justifiable to say that we now have a chance to make yesterday's dreams come true. The euro is Europe's answer to globalization, enabling us successfully to face up to this challenge. The single currency will improve the functioning of the internal market and help to safeguard jobs, but it will also give an impetus to market-oriented structural reforms, which are urgently needed in order to guarantee our own competitiveness.
The conditions for the introduction of the euro are better today than most of us expected, including even the most ardent optimists, to whose ranks I normally belong. This House, the Europeans' parliament, the European Parliament, by taking part in the appointment of the Executive Board of the European Central Bank and by holding hearings whose value has been acknowledged on all sides, has exercised a significant democratic control function.
In the coming months, under the Austrian presidency, attempts will be made to achieve stronger economic policy coordination and preparations will be made for the final setting of exchange rates. There is no doubt that one of the most important tasks for the Austrian presidency is to help get the euro off to a good start on 1 January 1999.
I would like to make another comparison, which I think is even more important than positive economic and monetary indicators. Since 1945 there have been over 200 armed conflicts around the world, excluding lesser conflicts. According to international statistics, there has never been a four-week period during which there has not been a major military engagement somewhere in the world, but the territory of the present European Union has been spared such conflicts.
At this point I would like to quote Baron Friedrich von Gentz, Prince Metternich's Secretary, who was, as it were, the notetaker of the Congress of Vienna. He believed that any political system that could give Europe a hope of avoiding just three or four wars in a century would deserve the very greatest respect. Ladies and gentlemen, we have that system!
We have got a system like that, we do have such a system: it is called the European Union! If we want to ensure lasting peace, stability and economic prosperity in Europe, then it is my deeply held conviction that in the long term there can be no better way than to integrate our neighbouring countries into the European Union.
Of course there is a need for very thorough preparations because of the large number of candidate countries - never before have we talked with a total of 11 countries and negotiated at so many different levels - and because of the wide variation in economic development. In the resolution it adopted last December, the European Parliament rightly recognized that the next round of enlargement would represent a completely new stage in the European integration process, requiring an in-depth examination of all the institutional, political, economic and social consequences for the Union and for the applicant countries.
You do not need me to tell you that Austria shares almost half its borders with four candidate countries. I would particularly like to thank the European Parliament for the understanding and sensitivity it showed in its resolution of 18 July on Agenda 2000, which took account of the particular impact on regions with borders adjoining applicant countries, and which addressed the need to give them support, in particular under the Interreg programme.
However, I should like to add that precisely because of our special position - which was formerly on the periphery and is now at the core - we in Austria have an almost unique interest in the success of enlargement. We have to be honest with our citizens. Enlargement has a cost. But these enlargement costs, set down in the pre-accession strategy and in the pre-accession aid, which were accurately and with every justification addressed in the Commission's proposal, are probably the best investment in our own future.
Allow me to make a comparison: in the period after the Second World War, the Americans helped us. At that time they transferred just under 2.5 % of their gross domestic product to Europe, to the countries of their former enemies, for four years. The interesting thing is that the Commission is now proposing that we should put around 2.7 % of our gross domestic product at the disposal of these countries, and I think this is absolutely right, and I hope that there will be no objection whatsoever to this aspect. I must say that so far I have not heard any real argument against it, even during my tour des capitales . It is a twofold Marshall Plan, an investment in our own future and in the future of the candidate countries for the 21st century.
I welcome this, and the Austrian presidency, on the basis of these proposals, will try to ensure that this really is uncontroversial. The decisions taken at the Luxembourg European Council have laid the ground for the enlargement process, an inclusive process with 11 candidates. The British presidency was very much marked by the formal opening of this process. We Austrians now believe that it is up to us to maintain the political momentum, and my Minister of State, Mrs Benita Ferrero-Waldner, and I - you could say that it was our innovation - also included the applicant countries in our tour des capitales . We included all 11 of them, because we wanted to send an important signal to these countries from the outset, the message that they now belong to the European family and that we will treat them and keep them informed on equal terms and as partners.
They are, of course, affected by all the decisions that we have to make, be it on Agenda 2000, institutional reform or the enlargement strategy, or on other important foreign policy issues.
We want to initiate substantial negotiations on individual chapters during our presidency. The Commission is making good progress with 'acquis screening' and we hope that by the end of the year about half of the chapters will have been checked, so that we can really get started with substantial negotiations at a meeting of ministers in November.
I will say quite openly here that it is very important to support the reform process in the applicant countries as well. We should not have any illusions about this. Of course, all the candidate countries - and we visited them together - have Eurosceptic political parties, populists and critics who are opposed to enlargement. It is our job to help and be a source of strength to those people who advocate moving closer to the European Union in a meaningful way and who are arguing for a bold but sometimes also painful process of preparation for accession.
(Applause) Enlargement will not just demand great efforts on the part of our future partners; the Union itself is not yet in a fit shape for these accessions. I am being quite candid with you about this. The reforms grouped together under the 'Agenda 2000' banner - agricultural reform, structural reform and the Union's financial framework - are of course particularly important. Despite the criticisms quite rightly levelled at some individual points by many Member States, they are necessary. But I believe that the Commission's proposals nevertheless provide a good basis for the political discussions due to start this autumn.
We are certainly aware of the challenges presented by these proposals and by the pressure of time involved. In Cardiff we essentially decided to bring forward the discussion by nearly nine months. If we genuinely want to have a package ready by March under the German presidency - and that is also important because we should, if it all possible, have discussed it and reached decisions before the European Parliament elections -, it will really require an incredible effort to get away from nonspecific rhetoric and prepared speeches about principles, and to get really stuck into the grinding work of tough and difficult decisions.
I know that this is not a simple matter, because the programme for 2000-2006 will after all cost a total of 10 000 billion Austrian schillings, and it covers two full parliamentary legislatures. If you consider how difficult it can often be in nation states to secure an overall programme just for one legislature, then you will see that this is no easy task. However, we know that if we want to stick to the timetable, we will have to make considerable progress by the Vienna European Council.
The task of finally completing the package and securing agreement on it will fall to the German presidency. However, we agreed upon a very ambitious and precise timetable at the General Affairs Council on Monday. This Council is responsible for horizontal coordination and it has to be that way, since all the specialized Councils naturally and quite justifiably bring their special concerns to the negotiating table. We must be prepared to negotiate at every meeting and to find time for this. The inclusion of the European Parliament in the legislative decision-making process was one of the hallmarks of the British presidency.
I think it is excellent that over the coming months Parliament will be working intensively on all aspects of Agenda 2000 so as to help ensure completion on time. I would like to thank you for your willingness to do this and I wish to stress that we in the Council need to be aware that we cannot manage without the support of both our national members of parliament and the directly elected Members of the European Parliament.
Ladies and gentlemen, the Amsterdam Treaty will help to make Europe fit to face the future. Despite its well-known shortcomings, this new legal framework for the Union will nevertheless result in genuine improvements. Many people say that this Parliament is one of the winners under the Amsterdam Treaty. It is true that its role in the codecision procedure was reinforced. I would just like to remind you that during the Intergovernmental Conference, Austria was, from the outset, always in favour of maximizing the role of the European Parliament and the involvement of representatives of the European Parliament in the negotiations. To sound a critical note, I must add that President Hänsch, who was of course present throughout, was not always sufficiently firm on that.
I think it is a pity that Amsterdam did not take the final steps needed to round off the institutional reform process. In Cardiff we decided that as soon as the Treaty was ratified, which I hope will be soon, negotiations would begin on the outstanding institutional issues. We also have to take some important decisions concerning the common foreign and security policy in Vienna; I will return to that later. Furthermore, we have to prepare for the integration of the Schengen conventions and the Schengen Secretariat into the European Union.
The preparatory work on the implementation of the new codecision procedure, on the revision of the comitology procedure and on proper involvement of Parliament is particularly important. Work has already begun in this House on a common voting procedure for the European Parliament and on a uniform statute for Members. I am pleased that some of these subjects are on the agenda of the first part-session during the Austrian presidency.
Seldom in the history of European integration has the European Union faced so many challenges, and for most of them we need our citizens' support. We therefore welcome the British initiative to institute an in-depth discussion on the future of the Union, and we intend actively to continue this dialogue in the second half of the year. All too often, we just pay lip service to the concepts of the efficiency of the Union and of its institutions, bringing the Union closer to people, subsidiarity and democratic legitimacy; they are just clichés churned out in soap-box speeches.
(Applause) However, and I shall be quite frank, we will never fire people's enthusiasm for the European cause if we are half-hearted. I therefore welcome the fact that a special meeting of the Heads of State or Government on this subject is to be organized under the Austrian presidency. I should say immediately that is a subject that probably cannot be solved in one debate. It will remain on the agenda, and I regard that as a good thing. We should all search our own hearts, and in my capacity as President of the General Affairs Council I intend to take this subject seriously and ask our colleagues to consider how we ourselves can help to increase efficiency and achieve greater European coordination. Everyone needs to consider how all the structures of the Commission and the Council can be improved. Do we have too many Councils now? Is the European cause not sufficiently coordinated at European level? How can we use the European Council to achieve clearer and more precise decision-making? What role can the European Parliament play in this very important interinstitutional dialogue?
Subsidiarity is an interesting subject - and we provided for and prepared a very good protocol on it in the Amsterdam Treaty - as it can clear the decks for true European work. There are a lot of subjects that clutter our agendas and prevent us from devoting enough time to the really important issues. But I will also be quite honest with you: subsidiarity cannot be used to undermine the European cause itself. The institutions must not be weakened.
(Applause) I also consider that subsidiarity and solidarity should not be set up as opposites. In an ideal world, they should complement each other. They are both vital elements of tomorrow's civil society. Without Europe, the nation states can no longer respond to global challenge. I personally am totally convinced of this, and anyone who knows me will tell you that I always say this, no matter where and what I am speaking about, not just in front of the European Parliament; I am always consistent about this. Without Europe, there is no way of solving the major issues of the future that really interest our citizens: environmental protection, employment policy, respect for human rights and global security. In those areas we need more Europe and not more nation state or even lower levels, with these clichés about subsidiarity.
(Applause) The best way of firing European citizens with enthusiasm for Europe is to listen to what is important for them, and to put those priorities at the top of our agenda. It is very interesting that these priorities are pretty much the same in every country in Europe, with employment at the top of the list, followed by concern about a clean environment and a safe home. And safety, and once again I will be very frank, needs to be understood in the widest possible sense, including security: safety in the face of organized crime of course, secure protection and even security in the military sense. So this must include everything from security in the social context of solidarity to nuclear safety in the context of dangerous power stations.
(Applause) With the average unemployment rate still over 10 %, creating employment is therefore still the Austrian presidency's number one priority in Europe. It is a priority for us now, it was a priority during the Intergovernmental Conference, and its concrete implementation will be a priority. Until now, it has just been part of the lyric poetry, as I like to call it, in many European speeches. What is new is that we now have tools available to us. For the first time 15 precise employment programmes have been published, which the Commission has examined with a very critical eye, which I welcome. We can and should learn from each other here in terms of what another Member State has done better than ourselves, where one is ahead of another, and we can also learn from adverse experience. Many good ideas do not quite work out as planned. Sir Karl Popper once said that the essence of developed humanity was this: ' Our advantage is that we can let our ideas die in our stead' . It is important to learn and gain just as much from the failure of our ideas as from success stories.
What is new about the employment guidelines to be agreed in Vienna is that for the first time they will be based on 15 specific and binding national action plans. Secondly, for the first time this provides a basis for decisions concerning the successful implementation of the single currency. Eleven countries are taking part in this process, and a further three could participate - as they meet the criteria - if they have the political will and take the necessary political decisions.
I will go even further. Europe could also do more for employment in very specific areas: on the world stage, in negotiations with the World Trade Organization - which is extremely important - and as regards research and development. Although as President I should not really be saying this, I shall not conceal my sympathy for many of the European Parliament's ideas about the Fifth Framework Programme, which is of course the springboard for the job concepts and opportunities of tomorrow.
The whole issue of trans-European networks, not to mention proper implementation of environmental technology, equality of opportunity for men and women, improved conditions for small and medium-sized enterprises, education and training for workers, are all key points in our programme.
Regarding the environment, lasting protection of our environment and living conditions are equally important for citizens everywhere. We therefore quite deliberately intend to implement an active environmental policy, with high environmental standards at home. Above all, we also intend to play a leading role in international negotiations on global environmental problems. I very much welcome the White Paper on renewable energy. It is very interesting indeed! It points to direct and indirect job opportunities for about 800 000 people, such as the Auto-Oil programme, the reduction of the petrol and diesel programme; this is all extremely interesting. One question that needs to be addressed in the context of enlargement is, of course, nuclear safety standards. This is highly important and we Austrians are of course particularly affected because of our geographical location.
I will say this quite openly, because I know that some Members would have liked this point to have been officially addressed already; we do not intend to misinterpret this as a bilateral issue. It should not prevent anyone from joining the European Union. We do, however, want newer nuclear power stations that can be rehabilitated to meet the highest Western standards, and we want old power stations that can no longer be rehabilitated - like Bohunice, a few kilometres from Vienna - to be closed as quickly as possible, whatever it takes, in the interests of the people there and in the interests of our own citizens.
(Applause) A study has been published today on safety standards at Mochovce. I do not have a copy myself yet, but I undertake to ensure, either this afternoon or tomorrow, that this safety study is forwarded straight away to the groups in this Parliament, because it will probably be of great interest to the European Parliament.
The Union has to convince its citizens that open borders will not lead to a loss of security. Internal security will therefore be a real priority for our presidency, in other words, combating organized crime and traffic in human beings. We are, by the way, preparing an international convention on land and sea at UN level, with all 15 Member States. We need to strengthen the Union's ability to act on drug trafficking. I know, from our contacts and visits to central and eastern Europe, that the subject of internal security is also a central issue for the candidate countries. I would like to make a plea to the Commission in this context: the 11 candidate countries have borders totalling 6 600 km with third countries. Just imagine that! These are the external borders of the 11 candidate countries, not borders with the Union, not with our neighbouring countries, where we know exactly what problems exist. It is so important for us to help these countries as regards the environment, trans-European networks and building up institutions, that we should consider - and these countries are calling for this as a matter or urgency - if we could not do more to help them secure their borders, so that we export security and do not end up importing instability.
(Applause) The launching of Europol in the second half of 1998 should, of course, provide a major impetus in this area. We are also proposing a fair distribution of the refugee burden and the elaboration of a common Union strategy on migration policy.
I would like to touch on another subject that is particularly important to me, namely child protection. Nothing says more about the standards of a society than how it protects its weakest members. We have planned some interesting activities. We want to tackle this issue at UN level. The subject of child labour is of course extremely significant within the International Labour Organization, and further work on the UN Convention on Children's Rights is equally important. We must urgently combat the sexual abuse of children - a particularly distressing and painful subject - and the horrifying effects of child pornography on the Internet. 40 % of landmine victims are children, and I believe that the Union can play a major part in this area. I have followed the action plan proposed by the Commission and approved by the European Parliament with great satisfaction.
Respect for human rights, in theory and in practice, is particularly important this year, in which we are celebrating the 50th anniversary of the Universal Declaration of Human Rights. We intend to mark this by arranging an appropriate official event.
There is one subject I would like to mention that is currently highly sensitive and urgent: the financing of NGOs and unblocking finance and budget lines. At my insistence, we devoted a lot of time to this over lunch at Monday's Council meeting. 560 million ecus or euros are still affected. 200 million of this relates to human rights and this will have devastating consequences if we do not act quickly.
(Heckling from Mr Samland: Tell the finance ministers that!) That is why I particularly wanted to point out that we decided in Council - and I would also like to thank the Commission for its proposals, which were agreed yesterday - to bring great pressure to bear tomorrow in COREPER so as to resolve this matter, if at all possible. The Budget Council is on Friday. We have asked every individual foreign minister to press his cabinet so as to achieve a positive resolution of this problem. I am also asking for interinstitutional problems to be put slightly to one side here, particularly with a view to unblocking funding for 1998, as hundreds of NGOs are of course highly anxious about the outcome. I know that the European Parliament takes a very positive view of this.
Foreign policy is naturally a very significant challenge for every Council President. Compared with other major nations, the European Union is certainly the most important world power after America, in terms of potential. The EU is far more than a regional power. It is the driving force of the reshaping of our continent in the post-Soviet era. It is strategically responsible for its own 500 million members, for 250 million people in the Mediterranean area and for 250 million who live in the territory of the former Soviet Union.
Werner Weidenfeld says that Europe's weakness lies in the current gap between its potential and its political infrastructure, and this combination of potential and weakness make Europe look like a world power in waiting. To my mind, that is a very fine and significant phrase, and we should forearm ourselves as planned. During the Austrian presidency I intend to take important measures to ensure that the Planning Cell on foreign policy is really translated into reality. In Vienna, agreement should be reached on the Secretary-General, who should be a visible personification of foreign policy. We intend to pursue the foundations laid in the Amsterdam Treaty for closer contact between the EU and the Western European Union; the possibility of an eventual merger has even been touched upon. And internally we need to give some thought, first and foremost, to how we can alleviate conflicts in neighbouring countries. Just look at the reasons for the various conflicts - Kosovo, which I will return to later if you wish - Bosnia, Transnistria, you find the same pattern everywhere, in other words, unresolved ethnic conflicts, minority disputes, the issue of what degree of autonomy can and will be granted, and the general disintegration of state systems. The Union must put forward some ideas here.
Kosovo is a subject in its own right, so I shall say nothing here. As for the Middle East peace process, we are deeply concerned about the continuing standstill in the process for a considerable time now. We will support every initiative to strengthen trust and cooperation, and we also intend to increase the visibility of the Union in this area. We also believe that the economic and social situation in the Palestinian territories demands the greatest attention and concern. The resumption of the Syrian and Lebanese problem is an important factor.
With regard to Turkey, the Austrian presidency has a keen interest in this country's stability and pro-European stance. We will work towards the normalization and continued development of relations, but this will have to cover all areas, including, of course, human rights, the Cyprus question and the Aegean. It is important for us to implement the European strategy for Cyprus drawn up by the Commission. On Cyprus, we intend to offer the United Nations every assistance in resuming the peace process, which must in any case remain open to the Turkish-Cypriot linguistic community. We must continue to seek their participation, because I believe that joint negotiations would give both ethnic groups an enormous impetus for the peace process.
I know very well that six months is a short time. You cannot change the world that quickly, and even Europe is slow to move. We will therefore make a deliberate effort to involve the previous presidency, with which we have maintained very close contact, including contact at a personal level. I wish to take this opportunity to thank the British presidency, and also the forthcoming Germany presidency, with which we also wish to encourage intensive and harmonious cooperation, so that we can make as much progress as possible in all these important issues.
We have a good many things to complete that were started by the British. Likewise, the Germans will take many things over from us, and the more efficient the Austrian presidency is, the easier it will be for them to do so. This presidency is naturally something rather special for us, as it is our first. For many of you from founding states it is quite routine. My friend Jacques Poos calmly told me that he had lived through four presidencies and that he would be glad to offer me advice. But for us it is, of course, the first time. We have therefore prepared ourselves well and we need the support of our partners in the Council. We need and are seeking cooperation with the European Parliament and with the European Commission. We do not have any historic or dazzling events lined up, but that does not worry us at all. A lot of people keep referring to the Congress of Vienna, but I shall not, because you know what they said about the Congress of Vienna in 1815: it did not work, it danced. The Congress danced, but it did not achieve anything.
It is our ambition to celebrate as little as possible but to work all the harder. There is one important difference: the Congress of Vienna of 1814-1815 was in fact dominated by the big five, who essentially carved up Europe at the expense of the smaller countries. Things are very different now. The new idea of Europe is that there are 15 equal partners, each of which is equally important, even if some are larger and some are smaller, and they have to live with each other. That is our task. So we have a working presidency ahead of us, and we hope that you will support us in this work.
(Applause)
Thank you very much, Mr Schüssel.
Mr President, Mr President-in-Office, Mr President of the Commission, I would like to begin by congratulating you very warmly, Mr President-in-Office, on the statement you have just made on behalf of Austria, and to support you. If you believe that you can achieve and adhere to everything that you have promised us here, then you will certainly have my group's support as well.
There are five points that I would like to single out, on areas where my group will be following the Austrian presidency with a particularly critical eye. Of course there are also many other points that other speakers will raise.
First, I will look at the issue of security. You quite rightly said that we find ourselves in an exceptionally difficult situation. We need an extended security system in Europe, a true common foreign and security policy. I hope that you will be able to make what you have described here a reality, and that will be able to make a decision about the long overdue institutional reforms in Vienna, so that we can make forward estimates and create an efficient security policy. I shall return to the subject of Kosovo later. However, I firmly believe that many things discussed within Austria in recent months - you know what I have in mind - should now be put to one side. The message of the Austrian presidency should now be 'Yes, we must make progress in building a common European security system' .
I fully support what you said about the Mediterranean area, given that Austria, as a non-colonial power and in view of its friendly relations with that area, is especially well placed to make some headway.
My second point is enlargement, on which I have only a few words to say. Here too, I would like to express my clear support for your comments. We need to adopt a realistic course. However, we cannot tolerate any interruption in the enlargement process. I also hope that you can ensure that negotiations with our neighbouring countries will start. Admittedly, that will be the easiest part, but we need to make some progress and to give a signal that although enlargement is a difficult process, it is one that nevertheless needs to be initiated now in the interests of Austria and all the Member States of the EU.
Thirdly, as regards Agenda 2000, no major decisions will, of course, be taken during the Austrian presidency. But it was, after all, the Austrians who said that decisions need to be well prepared for. The Austrian presidency will be judged by the quality of its preparatory work. The reason for the rumours buzzing around Parliament over the last few days about a slight delay in the whole process is of course that there are a lot of people who would like to delay all kinds of things, perhaps even until after the election, because Agenda 2000 will have many painful consequences. I would like to make my own and my group's position on this crystal clear: we want quick decisions! I am assuming that Klaus Hänsch will have a lot more to say about this. Our citizens need quick decisions. The key points need to be prepared so well under the Austrian presidency that the relevant decisions can be taken without delay next year.
My fourth point concerns the citizens' Europe. I also wish to give my clear support to your comments on this subject. It is not a matter of weakening Europe. I know that even some of your colleagues are keen - and I shall say it slowly in good Viennese - to get their own back on the Commission, because it interferes so much! But the internal market has not been completed yet either, there is still a lot to be done there. We need a common foreign and security policy, and that can only be a European foreign and security policy. And of course it goes without saying that we also need to make further progress with employment and economic policy.
I am very much of the view that this House could delegate a great deal, because we go into too much detail on a lot of things. I also firmly believe that the Council, right up to head of government level, should consider whether a little more transparency and openness would not be more people-friendly - and the Council is after all a quasi-parliamentary decision-making body.
My last point relates to employment, which is of course particularly important for us because of the appalling number of people out of work. This will also be an important yardstick by which we social democrats will judge the Austrian presidency. Can we expect to hear just platitudes and wishy-washy statements about the employment situation at the end of the year, or will you also address sensitive issues? Even if you upset some countries, including your own maybe, we need clear statements! We need to forge ahead with employment policy. It is not the only way, but we really need to make progress on employment policy now. Perhaps it would be interesting to check what decisions remain to be taken out of those specified in the Delors White Paper.
Mr President, I would like to conclude by stressing once again that if only 80 % of what the President-in-Office of the Council has presented to us today can be achieved, then you can certainly count on congratulations from my group at the end of the year, Mr President-in-Office!
Mr President, ladies and gentlemen, Mr President-in-Office, we welcome your presidency. The priorities of the new presidency are for some a routine question. The dossiers left by their predecessors or those honourably passed on from one European Council to another are merely taken over.
I have to say that the response from the public to the Cardiff Summit was probably not more than one thousandth of that for the World Cup football. However, we must take the issues which you will deal with seriously. We are convinced that you will not look upon them as continuous and monotonous, but that you will want to make progress.
You have emphasized that our fellow citizens have shown a growing interest and a growing confidence in the stability of the euro. We would confirm that and we say that this confidence should be strengthened, as there is a clear link between monetary union, the relaunch of economic growth and the creation of new jobs.
Three urgent priority issues await you. Your first task consists of implementing the Amsterdam Treaty. We expect you to implement the installation of the unit for policy planning and early warning, as you said, and to appoint Mr 'CFSP' .
Your second urgent priority concerns Agenda 2000. The common agricultural policy was discussed in Cardiff, but the funding for the years 2000-2006 proved an obstacle. You will not, of course, be able to find a solution as if by magic for what would seem to be a problem of squaring the circle. Some Member States want to spend less, others want to retain their profits and everyone agrees that the candidate countries must receive financial support. We expect considerable powers of imagination and diplomacy from you, in order to resolve this difficult issue and to prevent the election campaign from being poisoned by national selfishness.
In this connection I would like to ask three questions. Should we consider the working hypothesis of the Commission to leave the present ceiling of own resources until the year 2000 alone, like a taboo? Is such a restriction of the resources of the Union in accordance with the dynamics of its internal and external development? Would it be possible to transfer new resources to the Union without increasing the total tax burden? The acquis communautaire has proved in any case that it is possible to spend a little less and to spend more carefully by acting in unison.
Your third urgent task is enlargement. You have announced that you wish to negotiate with six countries on the chapters which have passed the screening stage. This must be an encouraging signal for the countries which have made the greatest effort to incorporate the acquis communautaire. But no ambiguous situations should be created or weak compromises concluded which mortgage the future. The Commission, as well as the Council, must carefully ensure that the candidates not only have good intentions, but that they are also able to comply fully with all Community achievements.
Mr President, two further tasks await you which will influence the future in the long term, and the members of the PPE Group are convinced that you will make progress on these. The first is a matter of great importance to your country, which is situated in the geographic centre of the continent, which sees much transitional traffic and exchanges and which has become very aware of the nuclear risks. I am referring to global safety and domestic security, the battle against crime, immigration policy, the so-called third pillar which our fellow citizens are so sensitive about. Free movement of traffic and internal security are two sides of the same coin. Insufficient progress has been made in the crucial field of integration, due to bureaucratic suspicion on the part of national governments and surpassed misery concerning state sovereignty. You, as President-in-Office, are in a position to be the moving force with your own initiatives, you are able to see that decisions are taken which immediately increase security and which strengthen the fight against crime. We are set to celebrate the 50th anniversary of the Universal Declaration of Human Rights under your presidency. Let us send out a signal that it is a fundamental human right to live in a peaceful society, where persons and goods are protected and where children are also defended.
Your second task which will affect matters in the long term is the restructuring of the European Union. An informal summit is planned for October; the President of the Commission will be invited. We welcome this. Would it not be wise and proper to also invite the President of the European Parliament? Our group has some ideas on this and we will present our suggestions at the appropriate time. The time for patching up and half measures has gone. If we do not have a clear comprehensive vision of the main institutional balances, of the ambitions and the role of the Union in the world, with 25 Member States, then we are feeling our way ahead in a fog and we risk colliding with a wall. No society can develop in a positive fashion without a vision.
There is not much time left to make a collective statement on the kind of Europe we want. Your commitment and that of your government, along with your ambition strengthen our conviction that a smaller country can be a good President. We are convinced of this and we wish you all the best.
Mr President, Mr President-in-Office, every Council presidency is of course faced with the problem of being both able and required to promise a great deal. I hope that you will be able to achieve as many as possible of the things that you have presented today. You are dependent on other people's help. In most cases, you can count on the support of the Group of the European Liberal Democrat and Reform Party in this House.
I would like to mention two points in particular. The first is enlargement. I would especially like a debate on the issue of the timing of enlargement. I believe that there should be only one criterion for the admission of these applicant countries: as soon as these countries have implemented their democratic and human rights reforms, and as soon as they have made their economy capable of competing in the internal market, then they should have the right to accession. They should not be denied this right until the Western Member States, who have a great lead, decide that their own economy is fit to face competition from the economic systems of our eastern neighbours, which have been weakened by decades of planned economy, when they decide that they are willing to be exposed to this competition. That would be an absolute disgrace for Europe! I expect the Austrian presidency to make it perfectly clear that these countries have the right of accession as soon as the requirements are met, and not just when it suits us!
Secondly, institutional reform got short shrift both in your speech today and also in your written programme. Yes, there is a reference to the, as I see it, rather strange summit in October, which will not perhaps be pointless if the Heads of State or Government hold an exchange of views on subsidiarity and bringing Europe closer to its citizens, or even a quite general discussion on the future of Europe. However, the initial pronouncements, the reasons for having the summit at all, bode ill. The most powerful Heads of State or Government in the European Union probably intend to cut back the powers of the Commission and, in particular, the Commissioner responsible for competition, who takes his job very seriously. I think it would be disastrous if that happened!
Small countries have only legal stability and the Treaty on their side. The Commission is the guardian of the Treaties' observance. So everything must be done to prevent this pruning of the Commission's authority in this central role; I hope that you will live up to your remarks today, and that you will succeed in this.
In any case, I believe that the Intergovernmental Conference or rather the institutional summit in Austria in October will only have one purpose, and that is to continue the work in which the Heads of State or Government so recently failed, by which I mean institutional reform under the Amsterdam Treaty. The most important task here is to get over the blockade preventing further steps towards integration by abolishing the unanimity rule.
This is an area where the Council and the European Union in general cannot start thinking soon enough, and they should take advantage of the extraordinary summit in October. Bringing Europe closer to its citizens means more democracy in the European Union, more Parliament and more democratic structures. This is what institutional reform should aim to achieve, and I hope that you, too, will accept responsibility in this area. I hope and expect that you will commit all your goodwill and your good intentions to achieving this, and I am convinced that you will!
(Applause)
Madam President, Mr President-in-Office, ladies and gentlemen, it is first of all a pleasure to be able to welcome someone who is presiding over the Council for the first time and who has done so today in such an authoritative way with that very important speech. However, the tasks that await the Austrian presidency are so ambitious, as the President himself said, that naturally there will be a tremendous amount of work to do.
There is first of all the question of a political Europe, Mr President-in-Office: the euro's introduction is clearly a major step forward towards the integration of European countries, but it has made Europe look technocratic, with an operation that has started at the top and that has not involved citizens at the bottom. This, Mr President-in-Office, is the first point that you will be able to tackle: a citizens' Europe is created through the democratic control of the decisions taken, not through a technocratic Europe.
The second point is the common foreign and security policy. Too often we have heard in this Parliament that Europe needs to be represented in the world with one strong, uniform voice that carries. Well, what kind of image has Europe been projecting these past few months, these past years? A divided Europe, a Europe bordering on ridicule when it intervenes in the crisis areas of the world, a Europe that carries no weight, that is forced to ask its American friends to help it solve the problems in its own back yard. So, Mr President-in-Office, enough with a Europe of 15 political dwarves; we want a Europe that carries real political weight at European level.
As for the issue of enlargement, well, we cannot deal with that using accounting methods. We are not accountants, we should not be pointing our finger at some economic index of the various countries that have asked to join us. Enlargement means political enlargement, and we must look at the underlying reasons for this. Europe is a dream of freedom and democracy for these countries that are asking to join what for them has been for so long precisely only a dream of freedom and democracy.
The last point and the most important concerns unemployment. Mr President-in-Office, there is too much rhetoric here, but the figures on unemployment in Europe show that Europe is on the wrong road, with a welfare state that is too cumbersome, too rigid, too excessive and unjust; one that takes resources away from investments. The message we should give is one of flexibility, less taxation, less bureaucracy: we therefore want freer trade, a larger market and more competition. Only when the consumer citizen is able to choose a service, the best service at the lowest price possible, will Europe become genuinely more social and interdependent.
Madam President, our group wishes the Austrian presidency success in its first term at the head of the European Union, but that success will depend on achieving results in the management of the affairs which have been declared priorities: employment, enlargement and the environment.
As regards employment, we hope that the Vienna European Council in December will verify the effectiveness of the national plans, and that they can be coordinated in order to fulfill the hopes raised in Luxembourg. Since Austria has the second lowest unemployment rate in the EU, we hope its experience can be used to achieve results, especially to combat youth unemployment and to promote equality between men and women as regards job access.
In the field of enlargement, the presidency will have to work quickly to study the compatibility between the candidate countries' legislations and that of the EU, so as to be able to initiate discussions during this term of office on some of the 26 chapters of the negotiations, in the knowledge that transition periods will have to be established to avoid causing shocks in such sensitive sectors as agriculture or the free movement of workers.
We value Austria's role as a bridge between the EU and the countries of central and eastern Europe, but we also want to remind the presidency of the importance of negotiations with the legitimate government of Cyprus, which should include, if possible, a representation from the Turkish Cypriot community, without any interference or blackmail from the Turkish government.
Before enlargement, we think it is essential to achieve the institutional reform which failed so resoundingly at the Amsterdam European Council. That means that decisive steps need to be taken in the informal summit planned for October, within the framework of a debate which should be attended by the President of the European Parliament. We think the public should be aware of the proposal for institutional reform at the time of the 1999 elections, so it can be debated and legitimized. There would be no sense in talking about public opinion and public participation if, at the same time, at the most important moment of commitment between the citizens and their representatives, we were unable to inform public opinion of the proposals of the Council and the European institutions as regards institutional reform.
Furthermore, we have to address the difficult subject of simultaneously funding enlargement and the internal solidarity of the Member States. We could talk about the North-South solidarity of the countries of the EU. An own resources ceiling of 1.27 % of GNP is totally inadequate to maintain the objective of economic and social cohesion, and that is what defines the current Community budget and its great limitations. It is essential to exceed 1.3 % of GNP, and in order to do so consideration should be given to the setting up of a fifth resource which takes account of the relative wealth of the Member States.
With respect to the environment, we are pleased that the Austrian presidency's position supports respect for the Community acquis in the enlargement negotiations, and takes account of the sensitive issues of nuclear plants. It is also necessary for the environmental dimension to be incorporated into all the policies of the EU. It must be pointed out to the Austrian presidency that there is concern over a possible acceptance of low environmental standards in the candidate countries.
Finally, Mr President-in-Office of the Council, we hope the Austrian presidency will ensure the presence of the EU for a fair solution to the Kosovo problem. We also hope it plays an active role in ensuring that the self-determination referendum takes place in Western Sahara, under the auspices of the United Nations, not just because it is important to allow the Saharan people to express their will, after 20 years of war, but also because it guarantees European security from the southern shore of the Mediterranean.
I especially want to congratulate the presidency on its concept of security, which includes not only defence but also the environment and social cohesion. That is what many of us believe in, and for that reason we are very happy to support the presidency and wish it success.
Madam President, Mr President-in-Office, ladies and gentlemen, Mr Schüssel has presented his menu. What makes Austrian cuisine world famous? The way it wraps things up! Apricots in dumpling, schnitzel in breadcrumbs, mince in stuffed peppers. I am afraid that today Mr Schüssel has only served us with a delicate outer case. But it is the filling that matters; Europe will not be satisfied with just an empty case! Europe is hungry for democracy. More Europe, but less democracy, that is the recipe the chefs, the Heads of State or Government, have in mind for our special diet. But we should not be slimming down, but feeding ourselves up, to make Europe strong, powerful, robust, courageous and healthy, to restore its joie de vivre . There is a great appetite for social justice, for fair distribution and participation, for fundamental and human rights, for equality of opportunity, for ecological restructuring and for a policy of peace.
So you cannot just open an old can, we want something fresh! Mr President-in-Office, do not let them fob you off with something ready-cooked. Kohl, Chirac and Klima's subsidiarity soup may satisfy a lot of people, but not everyone: this rehashed renationalization makes my stomach turn, and so does all this paternalistic talk about being closer to the citizen. It is not whipped cream we want, it is citizens' rights. That is the sort of cooking we like! Make your presidency a culinary high spot and serve up democracy, because people cannot get enough of that, it is the only thing that cures serious deficiency symptoms.
It is well known that strudel came to Austria via Hungary and Bohemia. So who, if not Austria, should put enlargement at the top of the menu for the sake of old ties and proximity? Not as a special offer, mind you, but as the speciality of the house! But, Mr Schüssel, you cannot stretch it out like strudel pastry until it is ready. We cannot be indifferent about enlarging Europe, and say we do not give a fig.
So the key challenges in your menu should include enlargement and freedom of movement of workers; key challenges like pushing ahead a genuine employment policy with initiatives for reducing and redistributing working hours, like a coordinated economic policy with initiatives for fiscal harmonization, like the implementation of a long-term environmental policy with initiatives for environmental impact assessments and for withdrawing from nuclear power, and like a home affairs and legal policy aimed at achieving legal certainty rather than extending authority structures under Europol.
The people of Europe will thank you, because they will finally remember why they are supposed to want Europe in the first place. If democracy is on offer, people's appetite grows. It is well known that the way to the heart is through the stomach, Mr Schüssel, but not every dish is as tasty as it promises to be. So please dish up something better! Europe now needs more than a soufflé full of hot air that collapses as soon as you touch it. Bon appetit!
Thank you for having whet our appetite in this way, Mrs Roth.
Madam President, Mr President-in-Office, Austria is taking on the presidency of the Council of Ministers of the Union for the first time and this raises a great deal of interest and also some very pleasing images. Personally, I feel extremely confident as I have good memories, very good memories, of our collaboration with Austria when I was Secretary-General of the Council of Europe. Your knowledge of central and eastern Europe, your concern for a balance between East and West, and the broad experience of the Austrian diplomatic services are all qualities which lead us to have high expectations.
Mr President-in-Office, let me pick up on a number of your priorities. Firstly, enlargement of the Union may not be the highest priority of the next six months, but it is probably in this field that your geographic situation, your history and your political experience can help us to overcome many obstacles. More than anyone else, you know why it is essential that central Europe joins us and more than anyone else you also feel anxious in the face of an enlargement which risks both disrupting employment in your country through an excessive influx of workers and competing strongly with your agriculture, to mention but two issues.
But Austria is also well placed to be a link, a bridge between central Europe and countries such as my own, which are not adjoining the CEECs and which, when all is said and done, know very little about them; yet without them enlargement would be a failure. This enlargement cannot be reduced to a privileged one-to-one encounter between neighbours even if, culturally and economically, Germany and Austria are in the front line.
Secondly, although for our citizens it is the major preoccupation, during your presidency you are going to have to continue efforts at encouraging employment. For pity's sake, Mr President, do something! If only we could mobilize ourselves around employment as we have done around the euro. I know full well that we cannot force companies to take people on, but the Union could create a favourable environment and mobilize the means it has at its disposal. Some progress can be observed, but there remains so, so much to be done.
Lack of time prevents me from going into detail on the other priorities of your presidency, such as the necessary institutional reforms or the perfecting of Agenda 2000; on this subject I, too, am concerned with regard to the ceiling on expenditure as proposed by the Commission. However, I would like to conclude by mentioning the choice you have made in giving Vienna a special place in the 50th anniversary celebrations for the Universal Declaration of Human Rights. This is an excellent choice. When I think back to the role of Austria within the Council of Europe, I can bear witness to your country's deep commitment to the defence of human rights and I wholeheartedly wish that this role may now be continued to the benefit of the European Union.
There is one last point which seems to me to augur well: the invitation to the Turkish President, Mr Demirel. Whatever the difficulties in our relations with that great country, there are gestures which need to be made in order to iron out regrettable mistakes. I recognize with pleasure the traditional role of Austria in this, just like during Chancellor Kreisky's time, with the hand held out to all.
Madam President, on behalf of the Group of Independents for a Europe of Nations, I would like to congratulate Austria on assuming the presidency. I hope the statements by Austria and the Foreign Minister on the principle of subsidiarity will turn out to be more than lip service. Five years down the line after the Maastricht Treaty, we now have 50 % more regulations to keep track of in Brussels. The Union has reached the Orwellian stage of language covering the opposite of content. Subsidiarity now means that 20 Commissioners in Brussels have sole rights to propose whether a decision should be made by themselves or by the citizens and their elected legislators. A proposed legal basis can only be changed if all 15 countries agree. Can 15 foxes agree to protect a chicken? One single special interest on the part of one country can prevent power from being handed back to Member States, national and regional parliaments and elected representatives. I will make a gloomy prognosis that when Austria hands over the reins to Germany, and when Germany in turn - after much talk about the principle of subsidiarity - hands over the reins yet again, the mountain of legislation will be stacked as high as the Alps. What is said is one thing, but what actually happens is the complete opposite.
Another example is the recent adoption of the proposed rule governing Members of Parliament, giving us a uniform, higher salary. The proposal would make us the representatives of Brussels in the Member States. In the Group of Independents for a Europe of Nations, we believe it is better for us to represent the Member States in the EU. Where in the Member States can you find people who would advocate paying ECU 1000 for a ECU 500 trip? Who has been out demonstrating for us to have higher salaries? In its present form, the proposed rule would distance us further from the electorate and it would not conform to the principle of subsidiarity.
Madam President, Mr President-in-Office, Austria, Sweden and Finland joined the European Union just over three years ago. Austria is the first of these countries to hold the presidency. This is a highly responsible job, a difficult job, which, if it is done well, can earn great respect.
Some of the themes in the presidency's programme are bound to be dictated in advance. Agenda 2000 represents an enormous project which needs to be negotiated. President Santer hopes that this project will move forward apace under the Austrian presidency. It is hoped that during the Austrian presidency we can establish not only options but also specific elements for constructive completion of this project, which will involve the difficult task of reconciling various different interests.
One specific example of this, because we all know that the devil lies in the detail, is structural reform of the Cohesion Fund. Three of the four cohesion countries are participating in the third stage of Economic and Monetary Union. This suggests that the basic requirement for this Fund no longer exists. What is the presidency's position on this issue, and how does it intend to negotiate an agreement?
My second example is: how does the presidency intend to achieve a settlement of the so-called net contributor debate? It is obvious that there is a wide gulf between Germany's demands for fair burden sharing and the Spanish proposal to tap new sources of income.
My third example is institutional reform. The future of the Union and its scope for enlargement very much depend on this complex subject, and yet it scarcely features in the written presidency programme at all. So I am all the more delighted that you have promised today to take on this subject, Mr Schüssel, in contrast to your previous statements.
My fourth example is this: many of you may not think it all that important that a country like Austria, which immediately borders onto the eastern European countries, is inevitably concerned about high safety standards in nuclear power stations near the border. This is by no means a minority problem or a peripheral subject in Europe. I could continue with this list of subjects almost ad infinitum , but my speaking time is limited.
When Austria assumed the presidency, there was a lot of talk in our country about how much scope the presidency offers to really influence things. In their initiative at Cardiff, Jacques Chirac and Chancellor Kohl reminded us of the importance of bringing Europe closer to the citizen. The Austrian President, Dr Klestil, also touched on this subject in this House a few months ago. Transparency, bringing Europe closer to the people, the question of what powers Brussels should reasonably have: these are vital issues in building the 'House of Europe' .
Apart from today's solemn declaration of intent, there is also the question of what specific contribution the Austrian presidency will make to it. Only when we get a concrete answer to this question will we know to what extent Europe's citizens are prepared to carry on building the 'House of Europe' .
Madam President, ladies and gentlemen. Mr President-in-Office, you said that the Union itself has to become capable of enlargement. We, the European Parliament, will be doing everything we can to ensure that Agenda 2000 is adopted by the end of this legislature.
However, let me ask the Council not to forget that there are deadlines to be observed, and that Parliament must have an opportunity to have its say at the end of the whole process. The final whistle will blow in May! You said that the German presidency would table the decision in March. All well and good, but that is the last chance if Parliament is going to decide by May. After that, time is up. So, and I am saying this as a German, do not leave too much to the Germans!
My second comment is that thanks to Kohl and Chirac you now have a extraordinary summit. It will talk about making the Union more efficient, more able to act, bringing it closer to the people, and demarcating its powers more clearly. It really reads like a list of jobs not done in Amsterdam. You should have been able to get all that done in Amsterdam!
(Applause) But you did not get it done. Well, it is good that we are talking about it now. I am reminded of Schiller's Wallenstein , ' The Piccolomini' , Act One, Scene One: ' You have arrived late, but you have arrived!' Well, that is something at any rate. If the discussion at the extraordinary summit simply leads to some improvement in the Council's work, that alone would be an excellent outcome of the summit.
Thirdly, I will mention subsidiarity. I would like to stress that your own comment means that the European cause has to be taken seriously. Subsidiarity does not mean less Europe; it means more Europe, with Europe really achieving something. Let me give you two examples. Our citizens expect that with the introduction of the euro, Europe will now agree on a common fiscal, budgetary and economic policy. We need a sort of economic government. But it is not only Bonn that is balking at that, but others too.
It is not enough and it is wrong to constantly complain about Europe's impotence in the Balkans and at the same time to refuse to give Europe more power. That applies to the foreign ministers as well. Nevertheless, I wish that governments would stop talking about what Europe cannot do - especially at the extraordinary summit - and instead talk about what Europe should do!
Finally, Mr President-in-Office, it is not so much a question of uniting Europe to avoid history repeating itself, but rather a question of making it clear to our citizens and to ourselves that we must unite Europe so that Europe can assert itself in the world of the future!
(Applause)
Madam President, Mr President of the Commission, Mr President-in-Office, people's expectations of any new presidency are great, especially when a young member of the EU is taking on the job for the first time. As you have heard here today, the confidence we have in Austria is equally great. As the presidency changes every six months, which many justifiably consider to be an inherent weakness in the EU, we need to keep our feet on the ground and neither exaggerate nor play down these expectations.
The scope for action is dictated in advance. At the Cardiff Summit the Union imposed a deadline on itself. The intention is to deliver the reforms of the common agricultural policy and of the Structural Funds, and to lay the foundations of the future financial framework, by March next year, in other words just before the European Parliament elections. It will be up to the Austrian presidency to present an overall package with options for a definitive solution. This is a mammoth political task and you have had a taste here in Parliament of the immense differences of interest within the European Union. You will have to reconcile the differences between net contributors and net recipients, between those afraid of being milked and those afraid of being short-changed.
The need to achieve a consensus is therefore the order of the day, together with a conviction on the part of Europe that solidarity in the European Union must clearly offer something in the interest of fair burden sharing. For this reason alone, Parliament must be involved in making a decision on Agenda 2000 in good time, as Mr Hänsch has just said. I am delighted that you want to work on the continued development of the interinstitutional dialogue. I hear the good tidings and I am not lacking in personal faith. This process started under the British presidency, and it now needs to be consolidated under the Austrian presidency. There is too much at stake to keep Parliament on the sidelines on the preparation of Agenda 2000, which is supposed, after all, to prepare the European Union for the new millennium and the period beyond. The fact is that our citizens are directly represented through this body. It is here that the much-trumpeted subsidiarity can become a reality, and Europe's citizens are expecting it to be given a fresh impetus. You in particular were influential in calling for the employment title to be included in the Amsterdam Treaty, as a commitment to concern about jobs.
The EU should not run out of steam now that the euro is to be introduced. The economic boost expected from the euro must be reflected in fresh growth and new jobs, especially for young people. But that alone is not enough. Research with applications in industry must be encouraged. I urge you as President-in-Office of the Council to work for a high-powered version of the Fifth Framework Programme for Research. That is no place to make savings, it would be a false economy.
The European Union, and on this I am totally in agreement with you, needs to be strengthened at all levels, as otherwise it will not be in a position to make the project of the century, the enlargement of the European Union, a reality. If we look around, at the Kosovo crisis, at the tension in Cyprus, and at the impasse in the Middle East, then we can only draw one conclusion, and that is how important it is to strengthen Europe from the centre, and that means accelerating from the centre and dynamizing the enlargement process. You have declared your intention to do this. My colleagues and I in the European Parliament will support you. This, too, will strengthen the credibility of the European Union, and you will have to play an important part in achieving this.
Mr President, I welcome the first Austrian presidency. I sense clearly that Austria wishes to serve between the British and the German presidency. I welcome that. Unfortunately, the Austrian presidency will not dance in 1998 but maybe we will be able to play football, because you often find solidarity and unity in this type of innocent but profound human manifestation.
I agree with the sentiments of promoting efficiency in the Union and implementing subsidiarity, but a number of concrete measures relating to efficiency are missing. It is and remains necessary for institutional reorganization to take place before enlargement. I have not heard much about this.
The President-in-Office has held forth extensively on security; this is unfortunately influenced by unemployment, and, of course, by growing crime. Would it not be marvellous if the Austrian presidency, precisely Austria, would finally bring the mafia, which advances from eastern Europe, to a halt? We all know that the first assaults took place a few weeks ago in Budapest. I would welcome clear and concrete measures by the Austrian presidency. Would a Member State, that is, the Netherlands, please finally call for the battle against crime to be taken seriously and for the arrest of the former dictator of Surinam, an internationally-wanted drugs dealer?
As far as stability is concerned, enlargement does play an important role, but would the Austrian President not only keep the states in central Europe in mind but also support the Mediterranean policy. I am concerned, as the negotiations with Egypt have gone on for three years now. The country which was the first to throw itself into the peace process in the Middle East now risks not participating in the Mediterranean agreements before the end of the mandate of this Parliament. Austria, I call on you to do something!
Austria, I see the elderly were not mentioned in your speech. 120 million citizens in Europe are over fifty years old! The introduction of the euro should not be at their cost. The have promoted the economic success of Europe. Please remember the elderly! I am pleased that you wish to protect children, but you should also protect the elderly.
In conclusion, Mr President-in-Office, with the 50th anniversary of the Universal Declaration of Human Rights, I would ask you for an initiative: there are 4000 EU citizens in prisons outside the EU. They are deprived of all legal support and, unfortunately, sometimes of diplomatic support also. Please take the initiative and start a fund to offer appropriate legal support to these citizens; then they, too, will regain confidence in Europe.
Madam President, I wish to point out that the speech of the President-in-Office of the Council was both measured and forward-looking. We are expecting a great deal from the Austrian presidency. I noted that he mentioned the subject of the rapprochement of Turkey with Europe together with human rights and the Cyprus issue. He has perhaps forgotten the Kurdish problem, although he mentioned the importance of promoting the Cyprus issue.
I wish to put one issue to the President-in-Office and to ask him one question.
We are entering a critical period in relation to Turkey, Cyprus and the rest. Turkey is calling into question the right of Cyprus - an independent country - to have its own defence. Now there are open threats of war and military measures. Two days ago, Mr Clerides, the President of the Republic of Cyprus, met President Yeltsin and publicly announced his intention that Cyprus will not go ahead with its deployment of S-300s, since Turkey has taken steps towards demilitarization, and that progress would be made towards a solution of the Cyprus issue.
What will the Austrian presidency contribute and how will it strengthen this initiative? I would like an answer from the President-in-Office.
Madam President, Mr President-in-Office, as you have seen, the start of each Council presidency is a time for fine phrases and good wishes. By the end, the praise is sparing: by the fruits of your labours shall ye be known. Parliament and the European public will pass judgement come December. I am convinced that at the end of the year Parliament's palate will be sufficiently discerning to decide whether the delicate outer case that you have served up today contains a substantial filling or just hot air.
We already know what people in Europe expect and we must say it today - jobs, democracy and a fair distribution of wealth. Those are the deficiencies that people are suffering from. Those are the criteria by which your presidency will be judged. Many people waiting at the gates of Europe expect to be admitted into an area of peace and stability in the Union.
The programme that you have presented today, Mr President-in-Office, gives rise to a number of concerns. What you do not sow, you cannot reap! If you do not recognize the existence of problems, you cannot solve them. You have not addressed the urgent questions relating to democratic reform in your programme today. You have not said a word about the programme for the extraordinary summit, which Parliament is pinning certain hopes on, as it is after all the continuation of a protracted debate. As Mr Hänsch has already said, the Council has put the European Union in this position because of its failure in Amsterdam, and you have not been able to allay our fears today.
I welcome your critical remarks and reservations about subsidiarity. However, I regret that you have said nothing about the need to overcome the democratic deficit, which lies chiefly in the Council. Are you prepared to make sure that openness prevails in the Council's law-making? Are you prepared to subject the area of justice and internal cooperation to constitutional checks, that is judicial and parliamentary checks? Are you prepared to use this extraordinary summit finally to tackle the institutional reform that the Council has dragged out for so long?
These questions remain unresolved, as do questions about the future of codecision by Parliament, its budgetary sovereignty, common electoral law, a catalogue of fundamental rights, and so on. This is no time for transitional presidencies, it is a time for vision! It is not true that the political dynamism of Europe simply needs to be upheld. It needs to be recovered. This presidency needs to be an icebreaker!
As far as social affairs go, I did not hear a single word about fiscal harmonization, which is one of your own Finance Minister's ambitions. Not a word about reducing working hours or about a common economic policy! I hope that these gaps can still be filled, so that we are talking about a real filling. Unfortunately, up to now it all looks suspiciously like hot air!
Madam President, Prime Minister Blair concluded at the end of the British presidency that his presidency had been successful, because relations between the European Union and Great Britain had improved, amongst other things.
The start of the Austrian presidency is an opportune moment to formulate our expectations clearly. The presidency of the European Union is not to be used to build better relations with the other Member States this time.
The Austrian presidency has made it known that they will devote a lot of time to the issue of work over the next six months. This is a clear policy point, and we will return to this for evaluation. However, we hope that the presidency will not devote itself to this exclusively. The next mini-summit in Vienna will deal with institutional reforms. It is becoming increasingly clear that European citizens do not consider themselves to be represented by the European Parliament amongst others. The presidency must therefore make improvements in the institutional area also.
In addition, there is another important matter which Austria should address, the European Union's plans regarding enlargement towards the East. This can no longer be postponed; effective action is required here.
The presidency has also announced its priorities with regard to the environment. The focus is naturally on the CO2 policy, as the next Conference of the Parties in Buenos Aires is imminent. It would be splendid if the European Union would be in a position there to boast of a fine effective policy in this area. I refer to the policy for reducing fuel consumption in cars and trucks. Concluding international agreements with industry as happens presently is not sufficient. I do not expect these to be effective. The effects will be minimal in the long term. What is needed is a range of strict legal requirements for fuel consumption for the different sizes of car engines; in other words, a proposal for a directive. Technically, a great deal is possible. Then you would really steal the show in Buenos Aires.
This is the first time that Austria wields the presidential gavel. We hope that this first turn will be a successful one and we wish Austria all the best.
Madam President, one of the main tasks the Austrian presidency faces is the formulation of the employment guidelines. In this respect, it is nonsense to speak of a transitionary presidency. It is a very important task. A great many people are of the opinion that we ought to leave it at the decisions made at the Luxembourg Summit and that they should suffice for the next five years. That is complete nonsense because one of the tasks allocated there is to ensure that the agreements are transformed into concrete guidelines for the Member States. I hope the presidency will do this with flair and that it will also reflect on the question of whether it is necessary and possible to arrive at new benchmarks. My priority would be a new benchmark relating to investment by the Member States in training and education which is talked about a lot but which has resulted in little financial commitment. I am pleased that the subject of the coordination of economic and jobs policy is taken seriously by the presidency. I am also more than happy about the fact that they are organizing a so-called jumbo-meeting and I hope this will be the impulse for better coordination of these two forms of employment policy in future.
I would next like to say something about social dialogue. The Amsterdam Treaty accorded an extremely important role to the social partners, including issues relating to legislation. Unfortunately, they forgot to assign a role to the European Parliament. I call on the presidency to develop concrete proposals for this and if it cannot do this, to adopt the proposals by the European Parliament.
In conclusion, I would like to say something on a subject of which you have spoken quite positively: the lack of a legal basis. We in Parliament like to speak of the large European projects. But in my opinion the largest project we are presently engaged in is to bring the European projects closer to the citizen. Anyone who thinks we can do this by ourselves does not know what he is talking about. We will have to assign an extremely important role to NGOs as these, in fact, are the cement between what we do and the confidence which must be created for this amongst the citizens. I consider it incomprehensible that precisely those projects which might achieve this, which could lend Europe a social face, are damaged. I have seen the proposals by the European Commission in respect of these and I hope that the European Commission will not conduct a strategy of divide and rule, where part of the projects are, as it were, blocked and where they drop some of the projects after blocking them. I am referring, in particular, to social exclusion projects. I cannot imagine why, on the one hand, projects such as the Schengen secretariat are started because this has already been provided for in the Treaty and at the same time social exclusion projects, explicitly permitted in the Treaty, are put on ice. I appeal urgently to the Commission to offer the presidency the opportunity to actually formulate a resolution this week.
Madam President, ladies and gentlemen, Mr President-in-Office, at the beginning of your speech you quite rightly said that we need a means of preventing wars and that the enlargement of the European Union was an important component of this, as was a common foreign and security policy. It is precisely in the area of common foreign and security policy that there is great potential in implementing the Amsterdam Treaty. This will have to be achieved during your presidency, before the Vienna Summit. We shall have to see whether the potential of the new troika, the planning and strategy unit, whether the decision-making potential will really lead to a higher level of European added value or whether it will just be a continuation of the classic intergovernmental approach of 'old policies in new bottles' . I believe that you have a key role to play here.
Much the same applies to the integration of the Schengen Agreement. We as a Parliament will watch very closely whether national bureaucrats negotiate to keep more elements of Schengen in the third pillar than necessary, instead of transferring them to the first pillar as envisaged in the Amsterdam Treaty. There may well be a big row over this, if my information about the present state of negotiations in COREPER and in other bodies is correct. So I would like specifically to draw your attention to this now.
Another point I would like to touch upon is this: you are quite right in saying that we have not made sufficient progress with the institutional reforms needed for enlargement, and that at the extraordinary summit, and after it, we will have to put the necessary conditions in a context that still has to be sorted out here.
I am sure it is evident that the European Parliament must have the last word on the ratification of the enlargement treaties. Please remember, when work is being done on preparing institutional reforms - which we regard as a condition for enlargement -, to make sure that the agenda and the conduct of the agenda are arranged in such a way that the European Parliament, too, is satisfied with the institutional reforms, so that enlargement is not jeopardized. That is why I believe it advisable to hold the necessary dialogue with the European Parliament at a very early stage. This should not just take the form of motions for resolutions that the European Parliament kindly forwards to you; it must also be pursued at other levels and in a constructive manner.
Similarly, we also need to look at subsidiarity. If you are going to deal with subsidiarity at the extraordinary summit, you need to realize that this has to be geared towards the present Treaty text. This means that one of the two parties to the codecision procedure, namely the European Parliament, needs to have a similar view of subsidiarity to that of the summit. If the summit interprets it differently from the European Parliament, you can forget the summit! If that were the case, we would not follow that model, and given the possibilities open to us, the policy would continue as before. That is why it is also important to involve the European Parliament in the preparations for the summit. We must make it clear that we have to find new instruments, or perhaps rediscover old ones. For instance, directives could once again be adopted in the form of framework directives, thus creating the necessary frame of reference at European level, but giving national legislatures sufficient latitude. It is certainly not acceptable for the Council to inform us what we can do, and then cram everything it wants into its own decision-making process, and try to stop us to boot! This needs to be done through cooperation between the Council and the European Parliament. We also need to recognize that this will only work if the Council reforms itself properly.
Lastly, I have to say - and Klaus Hänsch has already referred to this - that the method adopted up to now by the Council in legislating on general matters is one of the biggest jokes in the European Union!
In this area, the Council, just like Parliament, needs to reorganize itself if it is to fulfil its legislative role. If this clear division between the Council as executive and legislature is not recognized and this leads to a lack of clear guidelines, then you can decide whatever you want about subsidiarity, but it will not make any difference. That is your homework!
(Applause)
Madam President, Mr President-in-Office, shaping Economic and Monetary Union is not a job that can be left until 1 January; it has to start now. That means that the form of economic policy cooperation will have to be the central theme of the Austrian presidency because - for the first time - there will be several Euro-11 Councils during this Austrian presidency. We in the European Parliament cannot emphasize enough how important it is that, on the one hand, the reconciliation process between the countries in the euro area should work, and that, on the other hand, links with the Economic and Financial Affairs Council should be maintained. Accordingly, it is a matter of particular concern to us that the informal Ecofin Councils and also the Euro-11 Councils should be conducted with more transparency and information for the outside world than has been the case in the past. After all, we are all affected by the decisions taken here in these vital areas affecting the economy, growth and employment.
The stability programmes that the Euro-11 countries will have to submit will also be discussed for the first time during the Austrian presidency. I would like to remind you that it was the European Parliament that specifically succeeded in getting investment trends in both the public and private sectors included in the stability programmes. I would welcome an undertaking from the Austrian presidency that it will not just be a question of analysing, but also - and above all - of developing, because what the European Union lacks is the organization of growth in the private and public sectors. We really cannot afford that if we genuinely want to fight mass unemployment. This is a fatal weakness in the European Union, and the stability programmes are accordingly very important. However, they should not adopt an excessively rigid approach nor should they frustrate our other political endeavours. The stability programmes should not lead to a situation whereby the convergence plans of the 'pre-ins' are implemented more strictly than stipulated in the Maastricht Treaty; we do not want to end up with a split.
I would like to make one more point. The Austrian presidency has quite rightly pointed out that the last hour of that presidency will mark the end of the 14-currency Europe and the transition to a single currency for the 11 countries in the euro area. This old continent has actually managed to meet present-day challenges by creating a new and single currency.
In the field of economic policy coordination I would also like to see us making a start during the Austrian presidency on interinstitutional agreements, on the multilateral surveillance procedure, on the procedure for excessive government deficits and on economic policy orientation. We need Parliament, the Council and the Commission to act as partners, and it would be good if the Austrian presidency could finally tackle this issue in the interest of democratizing the European Union's decision-making processes. Despite the experience of the Congress of Vienna, Austria is required to arrange the celebration of the happy event on 31 December, on New Year's Eve, to mark the birth of that beautiful baby, the euro, to the proud parents. I believe that the euro must be ushered in such a way that everyone in the European Union, and above all its citizens, will know it is welcome.
Madam President, I should first like to congratulate the Austrian presidency on its ambitious programme, and wish it luck and good results.
You are right, Mr President-in-Office of the Council, when you say that six months is not long enough for this presidency or any other to be able to resolve each and every one of the problems currently faced by the EU. But what we can hope for from the Austrian presidency is that, by forging consensus, uniting wills and doing the most difficult thing of all, that is, seeing things from the point of view of the common interest, it will be possible to bring about substantial progress in all the aspects which have been mentioned by the previous speakers. All of that, obviously, should lay the foundations to strengthen and reform EU policies, so as to be able to produce a favourable impact with enlargement, an improvement in people's living conditions, steady growth and job creation.
As Mr Brok said, there is an obvious need for institutional reform, and I think something which particularly interests me comes under this heading: subsidiarity. To this end, Mr President-in-Office of the Council, I am glad you have not succumbed to the biased, demagogic, manipulative use of this principle which some people use to try to achieve an emergency stop or a change of direction in the project of political union. They are the same people who accuse the European Commission of being a bunch of stateless bureaucrats, when the truth is that without their decisive impetus and their will, the project could not have reached the stage of development it is currently at, which is of course plain to see.
There are three questions which interest me particularly in this respect. The Austrian presidency has mentioned the importance of the principle of subsidiarity. I would like to know how that presidency stands as regards the debate on the financial perspectives and, specifically, the recent debate on Community own resources.
The second question is whether the Austrian presidency plans a prompt follow-up to the agreements reached in May with the United States on extra-territorial legislation.
Thirdly, how does the Austrian presidency view and plan to approach relations with the countries of Latin America, and what preparations does it intend to make, in agreement with the German presidency, with a view to the forthcoming summit of the Heads of State and Government of the EU and Latin America? What role does it intend to give the European Parliament in that summit, given that Parliament participates in the internal summits of EU Heads of State and Government as everybody knows?
I am just finishing, Madam President. As you said, Mr President-in-Office of the Council, time is the measure of all things, and I hope that in six months' time, when we meet here again to take stock of the achievements of the Austrian presidency, the results are as good as the ambitions and objectives of the programme you have presented to us here this morning.
Madam President, Mr President-in-Office, I have listened to you carefully, and Mr Hänsch and Mr Brok have already said something about your interpretation of subsidiarity. I must admit that I had to smile when you said that the extraordinary summit of Heads of State or Government also needed to help to fire our citizens with enthusiasm for Europe, and that this could not be done half-heartedly. I am very keen to see how our Heads of State or Government will achieve this whole-heartedly.
I listened to your statement about the Austrian presidency, which was very much geared to foreign policy, and I was waiting for you to get to specific points, and you did indeed mention a few. You even said a few words about environmental policy. I greatly appreciated that.
I would like you to tell me, given that you are convinced that the European Union should become more effective and closer to the people, a point on which we all agree, what role you intend to play in achieving this as President-in-Office of the Council, as one of the Austrian presidency's priorities is environment policy, as it always has been in Austria. I have read that it is also to be a priority during these six months. If that is the case, you must manage to achieve something rather more specific following the Cardiff Summit, which means integrating environmental policy into other policy areas.
I do not want to bore you and others here with limit values. I do not want to discuss what should apply to cars and to the air with you today. However, I would like to ask you if you will succeed in integrating environmental policy into economic policy as a vital factor in legislation relating to economic policy, both here and in individual countries. Will you manage to make the vital link between the environment and transport? When I say vital, I mean vital. This is not one of those fine but empty words that you so rightly denounced.
If you do not succeed in this, we will continue to suffer from a lack of efficiency. You quite rightly stated that the European Union needs to be efficient. I very much appreciate that. But if you cannot manage, for instance, to check whether what we decide here is being implemented in the Member States, in your fellow members' countries, to check efficiency in that way, then you will not succeed.
If the European Union is really supposed to become closer to people and environmental policy is an important subject, if this is one of your presidency's priorities, and if a presidency is only successful if it achieves its priorities, then your presidency will only be successful if you succeed in doing what I have called upon you to do here.
Madam President, I would like to congratulate the current President-in-Office of the Council for this truly political report. I say political because, in my opinion, it is very concrete, very operative, very responsible. This is how you earn the credibility and regain the trust of European citizens.
You said, Mr President-in-Office, that it will be a presidency dominated by work and not play. It is necessary to be at the building site; it is not necessary to be planning new building sites. The site is already open and has taken a particular turn with the euro; as President Delors said, it is time to get down to work, and in this sense I believe that, if the Austrian presidency is an operative presidency - as you promised, Mr President-in-Office, - it will be a valuable presidency that will be remembered.
I also thank you, Mr President-in-Office, because everyone knows the importance of this upcoming political period, albeit difficult, that awaits us: we are facing elections in Germany, and even the European Parliament is nearing the end of the legislature.
I thank you, Mr President-in-Office, because we were afraid that the Austrian presidency's programme would give in to the temptation of becoming a programme at the end of a legislature: this it is not, and we are pleased that it is not the case.
In this spirit I would like to mention a few practical matters that you indicated. I am referring in particular to one: trans-European networks. I believe that this presidency would be a presidency remembered in my country if we could find a solution in this second half of the year to the problem of railway transport through the Brenner pass which in a way is blocking the connection of all of central Europe with the Mediterranean. In addition to this, there is the problem of breaking the deadlock on the Malpensa 2000 airport which concerns the entire Mediterranean economy and that is, therefore, not just a national problem. I would like to recall that there are certainly problems to be solved in Italy, but we have the impression - I say this especially to President Santer - that the Commission's attitude also depends on the influence and pressure of a few strong interests in Europe.
You are right on unemployment: after the euro we have to translate words into action in this area. The national states have to give up some powers, because a few problems like unemployment - and I am thinking about unemployment in the southern areas of various European countries - need a real boost at Community level to be solved.
I have a last and final question, Mr President-in-Office: you told us that the European Union is not ready to organize accession. Let us prepare it! We cannot have new countries join a Europe that is paralysed, that is unable to decide. So, what we expect from the Vienna Summit is this: the Amsterdam Treaty has to be reexamined, amended and the reforms have to be made before - I repeat, before - the process of accession gets under way. However, my question is this: how can we make these reforms? Who do we make them with? Your country being a small one, Mr President-in-Office, it can allow itself to ask the larger countries these two questions that we are all aware of but do not dare raise.
Mr President-in-Office of the Council, thank you for coming here today. In my capacity as general rapporteur for the 1999 budget, I have complete confidence in your spirit of cooperation.
I would like to thank you for having mentioned one of the most important of today's burning issues: the legal bases, - in other words, the unblocking of the budget lines currently in hand.
I also note that you have managed to convince the foreign ministers, or they have convinced themselves. But I can assure you, Mr President-in-Office of the Council, that on Friday, 17 July the finance ministers must be convinced, because they will be the ones in charge, and we will meet face to face on 17 July.
You are also aware that the European Parliament cannot renounce its political priorities. Nor are we prepared to accept only a few budget lines being sorted out; the ones the Council likes. We are going to have to come to a general, overall and binding agreement. Above all, we are not going to accept a patching up which only settles the 1998-99 period. We need something that aims towards Agenda 2000 and is binding on that.
Furthermore, Mr President-in-Office of the Council, both Parliament and myself would have liked to have had a budgetary procedure consisting of just one reading this year. One reading would be the result of good cooperation, and would make that fateful game of taking things off and putting things on between the two readings by the Council and Parliament a thing of the past. In that way, we could produce a real budget of political priorities, not just book-keeping.
I wish you a fruitful presidency and we in Parliament offer you our cooperation.
Madam President, Mr President-in-Office, I wish to thank you for mentioning a policy for children, because our children are the future of Europe. Legal maternity protection, two years' maternity leave, child benefit, a legal ban on hitting children: these are things I would like to see for all children in Europe. Children need a healthy environment. I am convinced that the Austrian presidency will push ahead with integrating environmental objectives into all areas of policy, including animal welfare. Leonardo da Vinci, Francis of Assisi: it was always the truly great who lent their voice to dumb animals.
The European Union is an immense economic power, and we are proud of that. Yesterday, the great spirit of Europe blew through this country: liberty, equality and fraternity. We are proud of that, too. However, the moral quality of any society can be judged by how it treats its weakest: the old, the sick and the young. Here we see the soul of Europe, born out of a Christian understanding that every person is unique and inimitable, and I hope that the Austrian presidency will give a hint of the soul of our great continent.
Madam President, Mr President-in-Office, ladies and gentlemen, a subject that was not originally planned for this presidency, institutional reform, has now taken on a new topicality and momentum. It has been driven forward by the prompt ratification of the Amsterdam Treaty in a number of parliaments and by the clear "yes' vote of the people of Denmark. However, it has been given a negative flavour from the outset by the joint letter signed by the French President, Mr Chirac, and by Germany's Chancellor Kohl, who have used subsidiarity as a pretext to launch a massive attack on Europe's supposed centralism and on the European institutions' alleged remoteness from the citizen.
From a German point of view, the background is crystal clear. The Commission's refusal to approve the Bertelsmann/Kirch television project hit a particularly close friend and political supporter of Helmut Kohl. It seems to be a quirk of history that the very same German government that worked to achieve a European competition law in the 1980s is no longer prepared to accept EU decisions in the 1990s.
This reprehensible act is an example of precisely the sort of thing that Kohl and Chirac claim not to have in mind, that is, an attempt to encourage renationalization and populism. Everyone knows that all the necessary Treaty arrangements have been put in place regarding subsidiarity and that no major action is needed. Action is needed, however, where the Community is deficient in institutional terms: weighted voting in the Council, extension of the qualified majority and the composition of the Commission.
As we all know, all these points remained unresolved after the last Intergovernmental Conference. However, at that time, Austria was one of the countries that worked particularly effectively and closely with the European Parliament. Against this background, and in view of the tradition of federalism in the Member State currently holding the presidency, we have faith in Austria's creativity and commitment to achieving common European solutions.
Madam President, Mr President-in-Office, ladies and gentlemen, the number one question for this autumn is how to create jobs. The answer could not be simpler: you just have to produce products and offer services that people want to buy. How do you achieve that? You have to invest in education and training, in life-long learning. In this case I would suggest - and Mrs Flemming has already touched on this - that the Leonardo programme should receive at last 100 % extra funding. At present we have given this programme 0.1 % of the Community budget. If we increased this to 0.2 %, we could make an important contribution to making employment interesting and integrating young people into the world of employment.
What else do we need? We need fiscal coordination, and we need harmonization of the legal basis for taxes. We should not worry so much about tax rates, because what we need here is a market, not a finance ministers' cartel, but a reasonably priced service for our citizens. We need as few taxes as possible, but we need a proper basis: we do not need 163 different value added tax regulations, but rather a definition of tax fraud and many other issues.
What else do we need? A social dialogue! In other words, we need to talk with each other. We have too many problems just to debate them theoretically, we need to sit down and talk with the practitioners.
Madam President, on 30 September negotiations between the European Union and ACP countries will formally open with a view to defining the characteristics of the new partnership agreement that will replace the fourth Lomé Convention. Already these past few months, during the debate held in the Council on what this agreement should look like, certain governments unfortunately expressed some reservations on essential aspects of future cooperation.
I would like to underline that it is absolutely necessary to strengthen the political content of the Convention, meaning greater emphasis on the promotion of democracy, the rule of law, human rights and the prevention of conflicts, but it is also and especially important to try to develop a common strategy between the European Union and the ACP countries, a strategy aimed at taking on more effectively the challenges of globalization.
Although the contents of the negotiating brief concluded last month are important, the spirit in which the Union's countries, and especially the Austrian presidency, embark on negotiations with the ACP countries will also be fundamental. We must be convinced of the fact that in the new Convention a great part of our international protection is at stake.
The Austrian presidency will also have to tackle the particularly urgent problem of adopting adequate legal bases for all the budget lines on international cooperation that risk being blocked because of the new legal situation that arose a few weeks ago.
In the case of Non-Governmental Organizations and human rights actions in particular, we really have to move quickly to produce adequate legislation, otherwise the Council will have to assume the heavy responsibility of the end of a substantial part of our development cooperation.
A last remark: other measures that are at a standstill in the Council have to be adopted, beginning with the regulation on ACP countries which are traditional producers of bananas, and we insist on this so that the amendments adopted by Parliament are also adopted by the Council.
Madam President, I would first like to wish the Austrian presidency all the best for this period. This period is short but also important and I see that they have started resolutely and quietly. This augurs well for a successful conclusion. I wish to highlight two aspects.
The first aspect is the institutional reforms and improvements of the Amsterdam Treaty, with which the Austrian presidency wishes to start via an informal summit. As ex-rapporteur, I can only emphasize that the democratization of the European Union is not yet complete. Even though we are called the victors of the Amsterdam Treaty, there are still things to be done and I would ask you to finalize the fulfilment of the democratic content of the European Union.
My second appeal relates to human rights. The chairman of our group has also mentioned this. The 50th anniversary of the Universal Declaration of Human Rights occurs during this period. We keep having debates on human rights in this Parliament. There remain a number of matters which are never concluded successfully, such as the initiatives by the European Union in relation to Nigeria and Burma. The situation in both countries has escalated during the past two months. We appealed to the British presidency to pursue a single course of action and to take firmer action. That failed, so we appeal again to the Austrian presidency to rise to the challenge and to ensure that legal order and democracy are restored in these two countries, because these matters are always much more important than economic interests, for the European Union too.
Madam President, Mr President-in-Office, if you are looking for work, I have two more subjects for you. One is the Fifth Framework Programme for Research, where we are talking about the derisory sum of ECU 15 or 16 billion. We must get this work done as quickly as possible or else the Commission will not be able to make the funding available next year. That means we need to know what is available to us before the decision on the budget. And that puts both you and us - because we have to work together on this - under pressure for time. I am assuming that the conciliation procedure will start as soon as possible in September and will then reach an outcome.
The second job I have for you, or perhaps this is on your agenda anyway, is a tough one: the climate summit in Buenos Aires. Although Buenos Aires is a long way from Europe, it still concerns us. We came very well out of the last climate summit in Kyoto. The Europeans actually demonstrated their lead in this field. That was recognized and it also made an important contribution to creating a feeling of cohesion and resurgence in Europe.
The agreements that were signed then, or which were agreed to, have scarcely been observed. As a physicist I do not just look at such agreements, but I also take measurements or have others take them, and I can see that we are producing more CO2 today than a year ago. And so it goes on! That means that we need a strategy, and Buenos Aires is a good opportunity for it. The presidency is also an opportunity for you to demonstrate that you are capable not just of words, but also of deeds. I wish you luck for your presidency, and I hope that we shall be able to work together.
Madam President, ladies and gentlemen, a plethora of questions have been asked and I cannot, of course, go into each one in detail now. I also apologise for the fact that, due to my inexperience, I exceeded my time at the beginning, but I will try now to make up the time lost.
Thank you, first of all, for the kind words regarding Austria - which I accept not for myself, but really on behalf of our country -, for the good wishes, the strength and the energy that you have wished us, because in the long run it should be to the benefit of the entire Union. I also need this support because the President of the Council - and you as long-serving professionals will know this better than one doing it for the first time - cannot force others to do anything in a dictatorial manner, but has the very difficult task, where possible, of mediating, cooperating, merging and combining often very contradictory individual interests. That is where I really need your good wishes. I accept them for what their expression represents: a sign of trust in Austria and in the people, the politicians, the officials and the parliamentarians who will work here.
You have addressed some important subjects. First and foremost, let me look at the question of the institutions, and the question of this special meeting, which is not, after all, a summit conference in the classic sense. May I say quite frankly - as was decided in Cardiff - that the institutional reform will be tackled as soon as the Amsterdam Treaty has been ratified. We may well begin to talk about it before then, but formal proceedings cannot start until after ratification.
Moreover, I believe that the question of institutional reform cannot be reduced to the weighting of votes, to the question of the composition of the Commission, although I detect a certain flexibility in this respect, more so today than I did even in Amsterdam. Those countries, for example, that have drawn attention to the composition of the Commission are beginning to understand today how important it is that each Member State is represented in the Commission, because it also boosts the credibility of the Commission if all are represented there, although it is clear that they are of course no longer national representatives.
On the other hand, even the smaller and medium-sized countries are beginning to understand that greater flexibility will be required in the question of the weighting of votes. I do not see that this is any disaster; I think it is good. I believe that with a greater number of majority votes a way out can in any case be found which goes in the direction of a more efficient Union.
Now to the question of employment. Together we want to prove that a strong, credible currency that is a rival to the dollar will not conflict with a responsibility for employment, but quite the opposite: it will be a locational advantage for industry, small businesses or the service industry in Europe. It essential to prove this and it is possible. I am convinced - without using any high-brow language which does not suit me - that at the end of the year we will have a considerably higher number of jobs - it may well be more than a million - than a year ago. Economic growth will of course help us, but it also has something to do with the fact that we have coordinated our economic policy better than before, and that coherence and convergence are already beginning to bear fruit.
On the question of finances and of solidarity, allow me to state quite openly that even the Union of the future will not be able to neglect solidarity within the Union or solidarity with the poorest outside the Union - ACP countries have been mentioned, applicant countries outside the Union. It is so important that it is actually a basic principle; this solidarity - regardless of how tough the discussion might be - must be rescued. There must be absolutely no doubt about that.
We view with interest the report by the Commission on how this fair distribution of burdens within the Union now appears. Then a discussion will begin within the Union and the Member States. But I am sure - and I say this quite openly - that these difficult negotiations can ultimately be resolved as everything can that stands between people who have a certain talent for reason, even if they are pursuing different interests.
On the question of enlargement, I have said we want to start the negotiations. The main point of the discussion is whether we wait until every word has been checked through by the Commission, or whether we start a parallel process as soon as individual chapters have been proof-read. I prefer the latter approach and I also really need your support, because I believe that the signal of starting honest, open negotiations right now is very important and will support the process of reform in the individual countries.
These countries will have to make great sacrifices, let there be no illusions about that. Those governments, those politicians who support the European Union and integration will get a taste of a very harsh climate, and will fight against strong headwinds. We should help them in the process - that is solidarity, after all - and not artificially postpone the start of negotiations by a year for administrative reasons. That is the fact of the matter which I wanted to put in a nutshell.
Perhaps I should say one more word on the summit, because it, too, is connected with enlargement. We need a strategy beyond the 11 applicants, for which we have already developed a type of entry philosophy. What happens with countries such as the Ukraine, Moldova, and the Balkan states? That is quite an important question which is, of course, not at all easy to answer one way or another. Such a strategic discussion was: which network of European relationships are we offering, a European conference or whatever? That is a subject that, in my opinion, can also be discussed at the extraordinary summit, at the informal Council in Gymnich in Salzburg, but perhaps also by the Heads of State or Government.
We have addressed the subject of Latin America. Under the Austrian presidency we began the first Joint Council with Mexico yesterday. And I will tell you quite plainly why. Sixty years ago, Mexico was the only country to protest at Austria being annexed by Hitler's Germany. The only country! This fact has been engraved in our collective memory for 60 years. It was quite exceptional that we should have created this Joint Council before this interim agreement had even been in force for two weeks.
We want to convey our thanks in this way. You see, little things can often be so important and the responsibility of Europe and the ties with Latin America are decisive. Together, with the Germans of course, we want to do everything to ensure that this summit next year in Rio de Janeiro functions.
I have a few words to say on the environment: Europe led the way in reaching the Kyoto Agreement. The 8 % reduction is, in reality, extremely ambitious. If we convert that into concrete measures, then some painful decisions will have to be made, and national governments will then have to stand by these decisions. For this reason, we must urge that this question also be supported by concrete measures in reality. It is no longer the time for fine words. The major difference from earlier national declarations was that this is an obligation subject to international legal redress. For this reason, I think that the discussions that we are holding now with the Commission and the Council at last have a new quality. I also find it very positive that the subject of environmental protection has been addressed by many parliamentarians.
I would like to give you some clear information on human rights. We have already prepared a troika meeting with Algeria. We are now in very close contact with Nigeria and I certainly do not want to conceal certain positive aspects in this respect. I sincerely hope that the new ruler, General Abubakar, really adheres to the declarations that he has just made. You may rest assured that the Austrian presidency will pay close attention to these questions that have also been supported today.
Thank you again for the trust you have put in us. Thank you even for your sceptical comments. It goes without saying that Cyprus is on the list of priorities. We want to begin in exactly this way. I do not deny that there is a right to self defence. In the question of stationing missiles, I hope that we can find another solution that does not threaten the security of Cyprus.
Mr Klaus Hänsch quoted Wallenstein. 'You have arrived late, but you have arrived' . The full quotation reads: ' You have arrived late, but you have arrived. The long journey excuses your tardiness.'
We have been journeying for a long time and we intend to reach a good destination.
This fascinating debate is now closed.
Situation in Kosovo
The next item is a statement by the President-in-Office of the Council on the situation in Kosovo.
Madam President, may I welcome Commissioner Hans van den Broek with whom we discussed this subject in great depth on Monday in the General Affairs Council. First, I will look at the facts: at the moment there are between 80 000 and 90 000 refugees, the majority still in Kosovo but accommodated elsewhere due to the destruction of villages in their homeland: about 15 000 to 20 000 of them are in Northern Albania. Klaus Kinkel was there in person. Terrible conditions are being experienced. Families, themselves numbering 10 to 15 people, have taken in another 10 or 15 refugees. In small rooms there may be 15 people lying on the floor, on nothing more than hard-packed earth. Thanks to the help of the Commission and the various NGOs, there is now at least the first humanitarian aid. This is also thanks to the fact that the corresponding programs have been released. But I believe that even individual countries must do more at a bilateral level. There are currently about 10 000 refugees in Macedonia.
We expressly welcome the integration of Russia. This is an important point. The meeting between Milosevic and Yeltsin in Moscow was not ideal by a long way, there is no question about that, as important elements of the demands of the international community of states were not met. But at any rate, we have been able to include the Russians and to compel them to deal with this matter in a different manner than before. I myself was in Belgrade and spoke with Milosevic. I was the first and still the only foreign minister actually to visit Pristina. We have now opened the first office of the presidency in Pristina.
We have managed now to bring international observers into the region. There are at present 28 European observers who are not acting as ECMNs, but in effect as diplomats of our embassies, and the same number again have been sent by the Americans and Russians. At the weekend, I sent the General Secretary of the Austrian Foreign Office as my personal representative to Belgrade, Pristina and down to Malicevo where the headquarters of the KLA is situated, in order to ensure the visible presence of the Union and of the presidency at this time. I do not see why only Holbrooke and Afanasievsky should be there. There must be a visible presence of European representatives and ambassadors.
(Applause) We have made some important discoveries. Firstly, the existing sanctions are at least having a partial effect. The freezing of privatization schemes is, of course, drying up the financial sources for Milosevic. Secondly, sanctions have a certain economical remote effect, although they should not be overestimated. Especially in the case of the flight ban that has just been decided, it is necessary to consider that, due to the various international periods of notice, it will take several months before it becomes effective at all. So we should not expect too much of sanctions.
In my opinion, another point to be added is that the military situation has completely changed. According to the Russians, 30 % of the Kosovo region, and according to other sources 40 % - which I think is nearer the mark -, is today under the military control of the KLA. In my view, Milosevic can no longer really win this conflict in military terms, unless with an incredible military effort. It is very much a question of whether such an effort were feasible on the basis of the attitude of the leadership of the Yugoslavian army, which in itself is a positive signal, but something that cannot be ruled out.
Secondly, we are seeing a growing tendency toward radicalism, even - from a critical viewpoint - on the part of the Kosovo Albanians. It is a fact that the influence of the figure that we have all relied on together - Ibrahim Rugova - is waning by the day, even by the hour. He is a man who deserves the greatest admiration, because at a very difficult time he had the courage to stand up for freedom from violence. When my General Secretary was in Malicevo - an eerie experience, incidentally, almost like something from the days of Che Guevara; no names were mentioned, people just said 'I am Commandant No 7' , and the like -, he stated that the real enemy in Malicevo were the politicians in Pristina, above all, Rugova. I freely admit that that gives me cause for concern.
We must make it our interest to strengthen the reasonable, moderate forces of the Kosovo Albanian leadership and not weaken it by giving the wrong signals. I believe that we must be concerned about our visible presence. We particularly want to concentrate on the question of enhanced status, as we always call it in our complicated Eurospeak. Nobody knows exactly what this means. Some think it is essentially a bit more than the status quo, while the Kosovo Albanians say that, apart from separation, in other words, an independent state, nothing would be considered.
It is essential that we ensure that the drawing up of a statute of this kind includes complete autonomy and not only the question of the use of the language, admission to universities and admission of nurses to hospitals; this statute is an age-old European topic on which we wish to concentrate our energies. In addition, we must of course continue to call clearly for an absolute cessation of violence. Immediate negotiations in the presence of the Americans, the Europeans and the Russians are required.
I personally believe that we will simply not manage without getting involved in the region. We are working in parallel in the United Nations Security Council on a type of two-stage resolution, which should de facto safeguard the unlimited freedom to take further action.
The coming weeks will reveal whether we can really succeed in persuading Milosevic to fall into line and allow international participation. We could, of course, also offer incentives here such as their reintegration into the OSCE. If a mission, a real presence in the region is desired, then this appears to me to be the only practicable idea, the only reasonable incentive by which the Yugoslavs can be included. I would also say quite openly that we could hardly expect that the Albanians would be satisfied with any kind of concessions to autonomy, unless at the same time a drive toward full democratization and pluralistic development were undertaken in Yugoslavia. Only then, in my opinion, will autonomy, a real discussion of status and a positive negotiated solution be possible.
(Applause)
I have received six motions for resolutions at the conclusion of this debate.
Welcome
It is my great pleasure to welcome a delegation from the National Assembly of the People's Democratic Republic of Algeria, led by Mr Abdelkader Hadjar, chairman of the Assembly's Committee on Foreign Affairs, Cooperation and Emigration, who have taken their seats in the official gallery.
The delegation is visiting us on the occasion of the fourth interparliamentary meeting with the relevant European Parliament delegation. May I add that relations between Algeria and the European Union will soon be based on the principle of a EuroMediterranean partnership and that the contacts we have made at a parliamentary level have demonstrated a common desire to cooperate in a large number of vital sectors.
May I wish the Algerian delegation fruitful meetings and an excellent stay in Strasbourg.
Situation in Kosovo (continuation)
Madam President, I am particularly pleased that the Algerian delegation is here today and, like you, Madam President, I hope that the meeting bears fruit, that we gradually improve the relationship between Europe and Algeria, and that the Austrian presidency will be able to contribute to this progress.
But first I will turn to the subject of Kosovo: Mr President of the Council, you have spoken of the huge loss of power by Rugova. This should not surprise us. That is not your fault personally, but Mrs Pack and many others here have often spoken - and the Commissioner, whom I would particularly like to welcome here, knows this - of the fact that the European Union must do more to support the peace-loving forces. So far, I must say in all honesty, it has done little to nothing. We share the blame if the democratic and peace-loving forces are weakened. We must state this quite clearly in full knowledge of the facts. I am very glad, on behalf of my group too, that at last - in accordance with the wishes of this Parliament - we are more strongly represented as Europeans and I am also glad that this is happening under the Austrian presidency.
My second point concerns the political objective, because there are already different opinions on this in this house. Let us, however, make clear to everyone what our political objective is, even in the case of possible intervention. Because General Norman has stated this quite clearly recently. He was also prepared to intervene if necessary on the part of NATO and only wanted to know the political objective. The political objective must be the autonomy of Kosovo - and I fully admit you are right here - in a democratic Yugoslavia. If, however, we set ourselves another objective or other objectives, some in favour of autonomy and some for independence, then we know that we will face the next problems with independence. In Macedonia, or, as it is known here in official jargon, in the FYROM and also in Albania itself. We should not be drawn into this game. We must stand up for autonomy and indeed also for a corresponding democratic system in Yugoslavia.
I am very glad about all the efforts, especially through the talks with Russia, to bring the United Nations onto our side or to bring them to the stage of approving the appropriate intervention should it prove necessary, which I hope it never does. But I will say quite openly in my total solidarity or identification with the aims of the United Nations, that the Albanian population must know that Europe must never tolerate the slaughter of this people, the withdrawal of their basis for life. Every effort must be made to achieve a peaceful settlement; every effort must be made to persuade the United Nations to issue an approval, if intervention is necessary. But we must remain perfectly clear that we are not only fighting for the autonomy of the Albanian people, but we are fighting at the moment for the right of the Albanian people to survive. What happened in Bosnia must not happen to us again, otherwise we will completely lose all credibility. If we are in favour of a common foreign and security policy, then we must prove now that we are capable of carrying it out to the end.
Madam President, Mr President of the Council, I thought your speech was excellent, Mr Schüssel, only it has come many, many years too late. Time is literally running away from us! As Mr Swoboda said, this is not your fault, but the combined fault of all western governments. Since 1989 I have visited Kosovo almost every year, so I really know what I am talking about. Just ten days ago I was in Albania and saw the misery of the refugees. I think that we simply have to include in the equation the fact that we are dreadfully late to act.
Everything you say about Rugova is right. For eight years Rugova tried to motivate people to non-violent resistance, which is what the Albanians (Skipetars) have done. It is unimaginable that they have managed this! But the situation now is such that he cannot prove anything. For eight years he urged the people to show non-violent resistance and the West has not thanked him for it! Now we have the situation in which Western foreign policy - which has always reacted on an ad hoc basis and had no medium or long-term objectives in this region, as we saw in Bosnia - only reacts when the television shows people in the rest of Europe that the blood is flowing down there.
The political solution in Kosovo can no longer be the autonomy that was crushed by Milosevic in 1989. Everyone must know this. For years I was in favour of having three republics in a new democratic Yugoslavian union: Serbia, Montenegro and Kosovo. But ask people about it: even this solution no longer appears possible today, especially as Yugoslavia is anything but democratic. The longer the murdering and pillaging and the ethnic cleansing goes on among the Albanians, the stronger the support of the KLA will become, and the more the support of Rugova will decline.
Indulgence toward Belgrade strengthens the KLA and weakens Rugova. The sanctions, as you yourself have said, lack any bite. For this reason, we must discharge our duties more thoroughly and attempt to solve this problem. My view is that we will only be able to do this in a language that Milosevic understands.
Madam President, the Group of the European Liberal Democrat and Reform Party is critical of the Council of Ministers' actions on some points, but we are still grateful for the good speech given by Mr Schüssel.
Firstly, we think that the Council of Ministers, as the foremost representatives of European democracy, should act swiftly and sternly. Milosevic is continuing with his attacks, fighting is taking place, villages are being bombed, many people are being killed, people are fleeing. Mr Schüssel, the Council of Ministers must do more than it has done so far to put an end to the misery. By the misery, I mean Mr Milosevic. He must be forced to end his attacks and withdraw his troops from Kosovo, under threat and with serious reprisals if necessary. After that, real negotiations about Kosovo's future can begin. Or do you think, Mr Schüssel, that you can ask the oppressed to negotiate while the hands of his oppressor are still around his throat?
Secondly, it is very desirable for the UN's Security Council to agree to military measures from the side of the democracies if there is no other way Milosevic can be persuaded to do the right thing. Meanwhile, the Council of Ministers should not let its hands be tied by any veto. We expect the European Union, led by its Council of Ministers, to put a stop to oppression and tyranny in our part of the world.
Thirdly, we Liberals think that the future status of Kosovo should be decided through negotiations and not before them. We think that it borders on impudence to ask Kosovo's elected president, Mr Rugova, to abandon his demand for autonomy before actual negotiations have even started. This demand has been a cornerstone for Mr Rugova in all the years he has led his oppressed countrymen. In these years he stressed at the same time that the fight should only be fought with peaceful means. But did he get the support of the democracies then? No, we failed. 'In Kosovo it was calm.'
Within the European Union it should not make any difference whether we are Swedes, Greeks, Austrians or Portuguese, or whether we are Protestants, Catholics, Muslims or Jews. The Union exists for us as individuals. My inner hope is that those who are now fighting against oppression and for freedom in Kosovo should be driven by the desire not to set group against group, Orthodox against Muslim, Serb against Albanian, that their goal should be to anchor Kosovo into a European community characterized by democracy and respect for every single person.
Mr President-in-Office, in your speech a moment ago you said that you wanted to collaborate with the European Parliament, and we thank you for this. Please know, then, that if there is a topic on which the European Parliament has expressed itself many, many times, it is Kosovo, warning about the tragedy that could occur and that has in the end occurred; and all this with the total indifference of the European Council and the Commission. We had already imagined that sooner or later Milosevic the dictator would turn on the Albanians in his own back yard, taking advantage of the methods he already used during the war and for ethnic cleansing in Bosnia.
Mr President-in-Office, in my opinion, the essential point is the last one you mentioned: until there is democracy in Yugoslavia, it will be impossible for us to solve even the problem of Kosovo. I believe that, in the case of Milosevic the dictator, Europe must speak with one strong, far-reaching voice, threatening clear and strong positions before it is too late.
Madam President, the so-called Kosovo Liberation Army has declared that whosoever desires peace in the Balkans must support the independence of Kosovo. Nevertheless, American diplomacy, expressing its intentions towards Yugoslavia, insists on including the Liberation Army in the process to find a solution. For its part, the Council appears to be moving towards such a view, arguing that any group that has something to say must take part in the peace process.
Does the Council not think that exerting unilateral pressure on Belgrade without adopting the tactic of Milosevic fundamentally undermines the moderate forces of the Albanians in Kosovo and strengthens the intransigent forces of the Liberation Army? The President-in-Office of the Council has told us that they control 40 % of Kosovo and that their stance is one of "independence' . How will they impose a peaceful solution in the context of the autonomy sought by the Council?
I think that the time has come for us to draw our own conclusions and to assume our own responsibilities towards the situation that has been created in the Balkans.
Madam President, ladies and gentlemen, Parliament has pointed out the tragedy of Kosovo so many times. We have numerous resolutions. Rugova returned to Strasbourg many times. We awarded Demaçi the Sakharov prize, but the Council remained in deadlock all this time, because no concerted policies were agreed on, not even a policy relating to Kosovo. All that time the Council knew that the Serbian violence would lead automatically to more violence. The situation has now become hopeless, and may give rise to mass slaughter. Basically, the cause of the violence must be taken away: is it Serbian state nationalism or the Serbian state terrorism? International law must be implemented to the full for Kosovo. In my opinion, this means a massive diplomatic offensive, in which Kosovo will be directly involved as an equal nation.
I have much confidence in the Austrian presidency, but I would ask it to propose that the Council awards it a realistic diplomatic charter, such as my country has recently done for the Palestinians. History should be able to also anticipate events, instead of always arriving late.
Madam President, ladies and gentlemen, when representatives of the communist Serbia of Milosevic were here as a delegation seven years ago, at the time of the heroic liberating rebellion of Slovenia and Croatia, I had made the following three observations.
Firstly, instead of wanting to maintain its domination over these historically constituted ancient nations, admittedly federated within Yugoslavia but with a constitutionally recognized right to secede - which will also be the case, I hope, for our countries within the European Union -, Serbia would do well to free itself from communism.
Secondly, by claiming the territories of the Krajina region of Croatia as Serbian, on the pretext that these border regions were largely populated by Serbs, they similarly exposed themselves to one day seeing their province of Kosovo contested, historic cradle of the Serb nation but with a population consisting of 90 % Albanian Muslims.
Sixty years ago, the Serbs were in the majority in Kosovo. Now they make up no more than 10 % of the population, for two reasons: the collapse of their birth rate and continuing immigration on the part of Albanians which has strengthened the Muslim minority already present.
Thirdly, the Serbs would have done better to endeavour to reverse the flow of immigrants and to repopulate their land rather than wanting to reduce the Catholic people of Croatia to living within the area visible from Zaghreb cathedral's bell tower, according to the cynical expression of one of their belligerent leaders. Remember that at this time the Serbian Bolshevik regime in Belgrade was supported here by Jacques Delors.
Unfortunately, the people continue to pay for the fecklessness of their leaders and the folly of their ideologies. But despite all this, these considerations do not justify the interference of the new world order in the domestic affairs of Serbia today, and they justify even less the search for a pretext for military intervention. Such intervention would lead to Serbia's break-up, with all the imaginable consequences this would have for the Balkans and for Greece, a country which is rightly worried, with centuries of dreadful Ottoman domination still fresh in its memory.
We must reaffirm the principles of international law here. The first is the inviolability of frontiers, which should only be modified in exceptional circumstances and by mutual agreement. The second is the right of peoples to self-determination, as long as it is expressed in a democratic manner and not through the pressure of terrorist organizations, as was the case in French Algeria and is the case in the Spanish Basque country today. The third is the non-interference in the internal affairs of a state.
Finally, I have a few comments. How can we accept that the Palestinians, who have always lived in Palestine, should have far less rights than the Albanians, whose presence in Kosovo is far more recent? How can we accept that Israel's right to a birthplace should be so glorified when it is denied to the Serbs? How can we accept that the condemnations of Israel, which maintains a ferocious policy of apartheid and increasing colonization, are not followed by the application of any sanctions, whilst we prepare to strike Serbia? Similarly, should we accept, in some areas of France, Belgium or Germany, the proclamation of Muslim republics, on the pretext that this is what new populations would want? We say no, no and no!
Madam President, I thank the President-in-Office for his statement. It is by far the most positive statement we have heard about Kosovo in the last few months and it is a clear indication that many months of very patient diplomacy are beginning to pay off. It is important that we have managed to do that while maintaining the cohesion of the Contact Group. And it is important that we keep the whole of the Contact Group on board, including Russia. If we do not, we will cease to have any control whatsoever over the situation.
I have two concerns following the President-in-Office's statement. Firstly, his remarks about the weakening of Mr Rugova's position must concern us all. We have to be clear once again - and I am glad the President-in-Office made the point - that we are talking here about autonomy, and now extensive autonomy; we are not talking about independence. I repeat what I said last month that those who talk loosely about independence are only going to make the situation worse, not better. If we make that position clear we will be supporting people like Mr Rugova.
Secondly, however, I was concerned not to hear the President-in-Office say that, as part of resolving this situation, we have to guarantee the rights of Serbs who live in Kosovo. We must accept that Kosovo is important historically and traditionally to the Serb nation and we must not replace fear of one set of people by fear of another. That has to be a key element.
For the Serbs as a whole we must make it clear that, as soon as there is a solution to the problem of Kosovo, we will want to lift sanctions. We will want to try to rebuild the former Yugoslavia. We are not making the Serbian people scapegoats for the actions of their leaders. We must strike a positive note if we are to try to break through the situation. Constantly trying to grind people down is not a solution.
Having said that, ultimately it is clear that Milosevic himself will only understand the threat of force. While we pursue diplomatic solutions, we must not lower our guard but continue the military preparations that are necessary through NATO as well as our pursuit of a UN resolution that will give a legal basis for military action. We hope that will not be necessary but, nonetheless, we have to take the two-pronged approach of pursuing proper peace-making diplomacy while maintaining the option of force.
Mr President of the Council, first and foremost I would like to thank you for the specific and clear speech you have given on a subject in which the real point has so often been missed. I see signs in this that it is not in vain that Austrian history has played a significant role in Kosovo. Because Austria means a great deal to the Albanians. I ask you, therefore, to use this Austrian prestige to bring peace, where Austria in its time also brought peace.
But I would also like to say that it is important for us to pursue a much clearer policy for once and I am grateful that you have started this process. The most important thing, however, is that we support Mr Rugova, as that is the political solution that we must seek. I am, therefore, very happy that my group has submitted Mr Rugova's name for the next Sakharov Prize.
We must do everything to strengthen the position of Mr Rugova which, unfortunately, has been betrayed by politics, including those of the European Union, in recent months, even years. The peace-loving groups have not been supported there. It is understandable that we have had difficulties. In this context, I wish you every success in your task.
Madam President, it seems to me that the President-in-Office of the Council, Mr Schüssel, has clearly illustrated and presented with great dignity a European position that in substance is, nonetheless, very weak. Naturally, I believe that the Council will have the support of all or most of the political forces of this Parliament for the actions that it has announced and that it has undertaken and that are headed in the right direction. However, allow me to say that we believe, like Mrs Spaak whose speech I fully endorse, that a peaceful solution is no longer conceivable and that the weakening that you, Mr President-in-Office, have noted of the more moderate part of the Albanian world in Kosovo, that is, Rugova, will have serious consequences. In a way, what a lot of the Members here have been saying, that Europe and the international community can be in favour of autonomy but never independence, actually means that Milosevic knows that his actions to crush Kosovo will be met with a very weak reply from the international community. In these conditions, it is very difficult, Mr President-in-Office, to force Yugoslavia to make that little extra effort that is still possible so that the situation in Kosovo does not explode.
We therefore hope that you are right, but our preoccupation is that once again Europe's diplomacies will be inadequate and come too late.
Madam President, the efforts of Mr Rugova to find a political solution by means of dialogue must be supported. For this reason, I welcome the public declaration of support for Mr Rugova on the part of the President of the Democratic Party of Albania, Mr Sali Berisa. This is a significant declaration, which comes from the majority party in the Albanian opposition.
I would like to remind you that the Cardiff declaration supports the autonomy of Kosovo and rejects its independence. It frees the Serbs and the Montenegrins who are opposed to the policies of the establishment in Belgrade to continue the fight for more freedom and democracy in Yugoslavia and for more autonomy in Kosovo.
But, above all, I would like to remind colleagues, and the hawks whose voices were heard in this House, of the no , the no not only of the European Union but also of this Parliament to the secessionist movements of the Serbs in Eastern Slavonia and Krajina. Croatia and Bosnia and Herzegovina preserve their territorial integrity thanks to the consistent and judicious policy of the European Union and of the whole of the West.
Finally, it is essential that hostilities cease so that pressure can be exerted on both sides in the conflict, and that military measures be used only as a last resort. Such measures must be used if there is no other solution, either from NATO or Europe, in order to put an end to the continuing bloodshed.
Madam President, the President-in-Office has this morning shown himself to be a real European with a clear vision on the Kosovo issue. I am very impressed, in respect, too, of the accurate analysis of this problem he has offered. The Members of this Parliament have often spoken of the fact that self-determination is only done justice in a democratic constitutional state. If the Yugoslav Federation could indeed be transformed into a democratic constitutional state, than autonomy is, of course, also completely acceptable, but nothing more than autonomy. However, we cannot compel anyone to live in an undemocratic violent dictatorship. That is impossible! The point is, therefore, how do we get the Serbs to no longer elect criminals to the highest positions. That will indeed require a clear policy towards Milosevic. I agree with all those who say that Milosevic only understands firm talk. We have seen this in Bosnia when a week of NATO actions was required to finally halt Milosevic and his band. But we also need a different policy aimed at democracy and the promotion of a constitutional state within the Republic of Serbia and within the whole of the Yugoslav Federation. I would ask the President-in-Office, as well as the Commission, as they are involved in the democratization policy, if this policy can actually be implemented by the Council and the Commission, so that we can indeed take our responsibilities seriously as we should. Because fleeing our responsibilities is no longer an option.
The debate is closed.
The vote will take place tomorrow.
As you will have noted, ladies and gentlemen, the debate on the Austrian presidency took a little longer than planned. However, this is no cause for regret and I believe that we are united in wishing great success and much good fortune to the Austrian presidency.
Votes
Mr President, it is a fairly small correction, but there is a problem of translation with Amendment No 49 which is supposed to extend the representation of minorities to those covering more than one state - e.g. the Sámi people of Lapland. The English version talks about minorities that have 'traditionally settled' . The version I would like is the same as in Amendment No 46 - i.e. 'minorities traditionally resident' . We are not talking about settlers, we are talking about people who are traditionally to be found in a territory.
Amendment No 46 was originally drafted in Italian. I would just like to ensure we are consistent here.
We will make the necessary amendments, Mr Macartney.
On Amendment No 8 by the Green Group
Mr President, in the vote on Article 2 you said that Amendment No 8 by the Green Group was invalid. In my opinion, this is not the case, because the preceding amendments that we accepted refer to the setting up of regional constituencies. The amendment by the Greens, however, aims to add something to Article 2, namely to obtain compensation for the system of proportional representation if there are regional constituencies. For this reason I ask for a vote to be taken again on Amendment No 8.
Mrs Müller, it is for this very reason that we considered your amendment to be inconsistent.
But I will consult the rapporteur so that he can enlighten us with his wisdom.
I agree with you, Mr President.
We therefore judge the amendment to be inconsistent.
Before the final vote
Mr President, I would like to propose that this report be referred back to committee, pursuant to Rule 129. In fact, the report seems to me to be incomplete. Given the current state of affairs, it does not seem to do justice to the legislative power conferred on the European Parliament by the Treaty. It seems to me that it is an unusual enough matter for Parliament to want to exercise its competence fully. The report speaks of common principles, of a European electoral system, but it is far from being complete. A number of aspects are not touched upon, in particular those which the Committee on Legal Affairs and Citizens' Rights had mentioned in its opinion. For example, you can be elected at the age of 18, or at 25, depending on the Member State.
The report is also full of contradictions. We want to bring representatives closer to the electorate; this is the principle of proximity. But, at the same time, a transnational European list is envisaged. Reference is made to the French example when, as you know, France abandoned the project, the government having withdrawn it from the National Assembly. I believe it would not be to the advantage of French sovereignty, only a few days after Sunday, 12 July and after the country's national holiday, if the report's only practical consequence was to be in contradiction with the wishes of the French authorities. This is why I propose referral back to committee, and I suggest that you put my proposal to a roll-call vote.
Madam President, I would like to take this opportunity to express my appreciation and admiration for the work of Mr Anastassopoulos who, as you know, is not a member of my group. I consider this one of the most important, but also one of the most difficult reports which this Parliament must deal with during this Parliamentary term. It is one of the most important as it is a step in the direction of the implementation of the 1957 Treaty of Rome, which at that time laid down the establishment of a common European electoral system. Forty years later, it still has not been realized. The Anastassopoulos report brings us a step nearer this goal, the goal of the founders of the European Union. But it is also one of the most difficult reports to be debated by us, due to the large differences between our countries and due to the value which we all put on national traditions. In my opinion, the rapporteur has succeeded superbly in tabling a realistic proposal which is moderate and takes account of the sensitivities in our countries. We may conclude from the vote that there is widespread support for this proposal and I would therefore like to start the vote.
(Parliament rejected the request for referral back to committee)
(Parliament adopted the resolution)
Mr President, ladies and gentlemen, I will be brief. I agree totally with Mr de Vries. The European Parliament has accomplished a concrete task, laid down by the Treaty of Rome. This would not have been possible without the competence and the will to negotiate on the part of Mr Anastassopoulos, but also of a great many others who have contributed to the adoption of this report and this resolution.
Welcome
I would like to note the presence amongst us of Mr Francesco Cossiga, former Prime Minister and President of Italy. He is seated in the official gallery, in an unofficial capacity, but I am delighted to acknowledge him and to wish him a warm welcome.
Votes (continuation)
It has been proposed that the word energy which appears in the list in paragraph 25 should be replaced by carbon dioxide emissions. I have discussed this with the proposer and we have agreed that this could be done as an addition, so that the text in the English version would read: energy, for example, emission of carbon dioxide.
I will consult the House to see if it accepts this oral amendment or if there are 12 Members opposed to it.
(The President noted that there was no objection to the oral amendment) -On paragraph 27
The amendment concerns a phrase in the text in paragraph 27 where it says 'tax on carbon dioxide emissions and energy' . I would like to replace these words with "carbon dioxide energy tax ' . I think that sounds more natural in the English text because the concept of a carbon dioxide energy tax exists. That would therefore replace the current text, "tax on carbon dioxide emissions and energy' .
Mr Olsson, I imagine that your proposal applies both to the initial text and to the two amendments which I am going to put to the vote, Amendment No 9 tabled by the Group of the European People's Party and Amendment No 2 tabled by the Green Group.
Are there any objections to this amendment?
Mr President, I have no objections, because that is the wording in normal usage, even by the Commission. I only ask urgently that a vote be taken on Amendment No 9 in any case, as the term 'revenue-neutral' appears here. With this amendment, we want to make it very clear that environmental expenditure, regardless of where and how it is spent, must not under any circumstances increase the tax quota; instead, the money must be returned to the citizens. We must vote on this!
Please be assured, I will put your amendment to the vote, as well as that of the Green Group, but with the rapporteur's oral amendment applying each time to the text, since it does not concern the text of the amendment, strictly speaking.
(Parliament adopted the resolution)
In Denmark, we have a long and excellent tradition of voluntary work among all age groups, not just among young people, even though the level of activity is substantially higher in that section of the population. Denmark is often described as 'the nation of organizations' , and on average, every Dane is a member of some organization or other, whether it is a political party, a youth organization, a Scout movement or a residents' association. All these people are working to improve the situation of the members of the organization in question and others who are sympathetic to their cause. But only a minority would be prepared to work towards developing the European dimension.
We question whether there is such a thing as a 'European dimension' . We distance ourselves from this type of EU propaganda among young people and the rest of the population, for that matter. Nor do we believe there is any need for a common rule applicable to young volunteers. On the basis of the considerations outlined above, we are voting against a European voluntary service for young people.
I fully support the report by our colleague and first Vice-President, Nicole Fontaine.
European voluntary service for young people is an initiative of the European Commission, and more particularly of Mrs E. Cresson, which the European Parliament enthusiastically supported with regard to its baptismal funding.
Unanimity is required with regard to its objectives:
encouraging solidarity through the promotion of a voluntary service for young people aged 18 to 25, -encouraging the participation of young people in the construction of Europe through youth exchanges and, finally, -encouraging a spirit of enterprise and creativity amongst young people.This being so, as a member of the Committee on Culture, Youth, Education and the Media, it is my duty to highlight the deplorable attitude of the Council of Ministers who, once more, are completely out of line with their discourse.
Indeed, it is not sufficient to come to an agreement on the principles; the practical means for its realization also have to be provided. On this level it is clear that the sum of ECU 47.5 million granted for the 1998-1999 period in no way does justice to our ambitions and even less still to those of the young people who are waiting impatiently for the time when they will be able to throw themselves into the adventure of solidarity.
I will therefore vote for this report, but with this reservation.
Whilst everyone is now in agreement in recognizing that the training and education of young people in the world today are the fundamental axes of development in our societies, here we are confronted by a joint text which goes right to the heart of these issues, and yet which is extremely disappointing.
It is disappointing because the results of all this are minor advances forced out of conciliation. For the least that can be said is that, in spite of the efforts of our Parliament, the Council was by no means the most conciliatory during the procedure, particularly with regard to the question of the programme's financial framework.
Indeed, what are these measly ECU 47.5 million in relation to the enthusiastic generosity of tens of thousands of young Europeans awaiting such exchanges, which we have constantly told them are synonymous with good citizenship, openness to social and cultural diversity and mutual enrichment and which are essential qualifications for their full development?
How can we make them understand, when they are hoping to invest emotionally in transnational activities of collective use, that they will come up against a multitude of legal and administrative obstacles? What can we say about the degree of European integration if we are not even capable, at the dawn of the 21st century, to promote this type of initiative intelligently?
We already know that the programme has enormous potential and can be a brilliant success. This was the case with the exchange programmes for students. The many young workers or young unemployed who are no longer studying, and for whom European voluntary service is specifically targeted, want and deserve much more if they are to be supported in their projects for mobility and apprenticeship throughout Europe.
We must, of course, support this much awaited text, even if it is insufficient, because I think this little something, imperfect as it is, is better than nothing at all.
I still take the view which I have previously declared on this matter when it was discussed in Parliament.
The report's firm intention was that the financial framework for the programme's implementation during the 1998-1999 period should be increased from the Council's proposal of ECU 35 million to ECU 80 million. After negotiations with the Council, the Council has now proposed an increase of the sum to total ECU 47.5 million.
I cannot possibly vote for this proposal when I can see how at the same time the Member States are making cutbacks which are causing job losses in the public sector in their respective countries.
Dybkjær report (A4-0275/98)
Sustainable development nowadays enjoys a broad consensus in our countries. Those who would still dare maintain that the economy and the environment are contradictory are few and far between. But widely proclaimed good intentions still need to be translated into concrete measures.
The interinstitutional negotiations on the fifth environmental action programme are exemplary in this regard. We can, of course, regret the time that has been taken over such an important issue. In fact, the procedure commenced in February 1996 has only now come to a conclusion. Almost 30 months were thus necessary to fulfil the new provisions provided for in the Treaty on European Union which came into force in November 1993. Meanwhile, the fifth action programme anticipated a review of its strategy before the end of 1995. Having said this, the European Parliament can congratulate itself on the results achieved thanks to the implementation of the codecision procedure which can now be applied in this matter.
The field of environmental issues has broadened and the Council has approved the need for an overall evaluation of the current programme. It will be accompanied by proposals concerning the priority objectives and the measures to be taken from the year 2000 onwards. That the Council has already recognized that some will have to be "still more ambitious' makes this acceptance all the more positive. Another reason for satisfaction in my eyes is the Council's agreement on the possibility of legislative initiatives with regard to the use of fiscal instruments in the environmental field in order to encourage employment, competitiveness and growth. This relates to an long-standing demand which should be made concrete as soon as possible.
Whilst awaiting the White Paper announced by the Commission, I therefore give my unreserved support to the results of conciliation as proposed.
As far as the results of conciliation on the EU's action plan for the environment are concerned, we must unfortunately note that not much remains of the demands and measures from the Green group and the combined environmental movement which are necessary to achieve the goal of sustained development. Not even the proposals from the European Parliament's first reading remain to any great extent.
At the European Parliament's second reading, 10 important amendments were accepted with an absolute majority. These included, for example, the fact that the three new Member States of the EU would not be required to reduce their high environmental standards, that the Commission should set up an action plan for what was to be done with nuclear waste and that the Commission should submit a directive on environmental liability. All these proposals have been negotiated away in the compromise proposal which is now to be adopted.
The content of the compromise proposal looks largely the same as the proposal the Commission had still intended to submit in the area of the environment. All the proposals which would really have made the Commission - and the Council - act and take environmental issues seriously have been removed from the text. The Members of the European Parliament on the Conciliation Committee have not succeeded in defending the demands which the majority of the European Parliament adopted at second reading.
As far as the transitional arrangements for Sweden, Finland and Austria are concerned, the proposal does not represent any guarantee for these countries that they shall be able to keep a higher level of environmental protection than the rest of the EU.
Harmonizing standards runs the risk of levelling them down to the same common denominator. After all, this is what almost happened to three of our Member States - Austria, Sweden and Finland - which fortunately seem to have been able to benefit from separate status. So much the better for them, but what a shame for the rest of us!
Secondly, why raise environmental standards in Europe if, at the same time, we are not prepared to look critically on what we accept from third countries?
The Euro-internationalists have to face up to their contradictions in this respect. Indeed, can Member States engage in a policy of sustainable development within a context of world trade under the dictatorship of the WTO, which strives to prohibit states from having a say in the quality of imported products?
If we really want an ambitious policy on the environment and health, the argument has to follow its logical path; control must be retained over our borders, which are precious filters. Thus, if only products which respect human beings and nature are allowed to enter the Community territory, there is no doubt that third countries will work more rapidly towards improving their standards.
If not, if the law of the jungle prevails, I unfortunately do not rate the chances of our efforts in the area of sustainable development very highly.
Following the rejection by the Council of the lion's share of Parliament's amendments at first and second reading, I am encouraged to see that by working effectively, the Conciliation Committee has managed to come up with a compromise text relatively quickly. I am convinced that the many initiatives contained in the action plan are necessary if we are to secure a good, clean environment for our descendants. The rapporteur rightly emphasized making as many as possible of the actions in the programme binding on the Community rather than considering them to be priority political objectives. I am convinced that the environment can only be secured by means of a clear set of laws with teeth.
Cabrol report (A4-0276/98)
We cannot support the Cabrol report on creating a network for the epidemiological surveillance and control of communicable diseases in the Community. We believe it is superfluous to create a permanent network at Community level under the wing of the Commission. It would be far better to coordinate efforts under the auspices of the WHO, because the diseases in question are not only restricted to the territory of the EU. Nor can we support comprehensive registration, for which the Parliamentary and Council resolution paves the way. Based on the above considerations, we are voting against this report.
It is an obvious and natural area of cooperation to monitor, advise and spread information about communicable diseases in the EU and other countries. Developed cooperation between the Member States can reduce the risk of infection. This kind of Union function is an important instrument for reducing the risk of infection and preventing disease, but it can never take over ultimate responsibility from the democratic institutions and responsible authorities of the Member States. A corresponding democratic accountability is lacking at Union level because the legislators cannot be changed at general elections.
Cross-boundary coordination is crucial for maintaining effective treatment of communicable diseases in the Community. Thus, it is also important to set up an effective, successful network for epidemiological surveillance and control. I am convinced that a permanent network of authorities and central epidemiological institutions in the Communities is the only way we can get anywhere near ensuring that effective medical treatment is given for communicable diseases, whilst also stemming the tide of the regrettable development of multi-resistant disease-causing micro-organisms already extant in some parts of the Community. I am very pleased that the Conciliation Committee has reached a sensible compromise on the proposed network.
I repeat my opinion which I made clear at the second reading of this report in January 1998.
The cause which is being served here is, of course, good, that is, the creation of a centre for the control of communicable diseases. I am, however, very sceptical of the value of always creating new institutions at 'Community level' . Sweden has already developed networks for this purpose, including in cooperation with the WHO. If a network is to be created in Europe, it should be a pan-European structure.
These continuous new EU institutions require resources, and these resources have to be taken from somewhere. The positive choice of an EU institution may therefore require negative decisions at national or global level, especially when we remember the negative attitudes towards taxes in the Union.
Breyer recommendation (A4-0242/98)
The Group of Independents for a Europe of Nations supported both the report and the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection.
The framework directive on the harmonization of Member States' legislation with regard to food additives has been in force since 1989.
The proposal from the Commission on which we are voting today is aimed at adapting European legislation to bring it up to date with the most recent scientific, technical and technological developments.
With regard to the use of nisin (an antibiotic) in the production of pasteurized eggs, the Commission proposes withdrawal of its use, whilst permitting it, however, in the manufacture of mascarpone. Rather than demanding the withdrawal of all antibiotics from livestock feed for reasons of bioresistance, we consider that it is far more important to reduce their use in food for human consumption. Indeed, bioresistance develops according to the absorption of active antibiotics to be used in food. This is the reality of the matter. Yet again, our group does not understand the Commission's position which we denounce as illogical, unless its proposals are in response to some interest or other wishing to destabilize European animal production.
Be that as it may, it is necessary for European regulations to be regularly adapted to scientific, technical and technological developments, and for this to be done in response to the single objective of consumer health protection.
The purpose of amending Directive 95/2/EC is to adjust its annex to accommodate the major technological development that has taken place over the last few years, and to enable Member States that have joined the EU since the directive was adopted to continue to use traditional additives. It is very gratifying that the Commission's monitoring of the trend in the additives market has resulted in a proposal so quickly, thus always keeping EU legislation up to date in this important area. The Danish government has expressed concern in the Council in the matter of certain substances permitted under the directive. However, I hope it will be possible to reach a compromise that is acceptable to all Member States.
Anastassopoulos report (A4-0212/98)
Mr President, ladies and gentlemen, the Anastassopoulos report, as voted for this morning, does Parliament no credit. Indeed, I insist that it is far from responding to the obligations of the Maastricht Treaty and the future Amsterdam Treaty. Many significant aspects have not been adopted by, nor are they dealt with in, the report.
Furthermore, the amendments we had tabled, namely Amendments Nos 35, 29 and 26 have been rejected even though we said that the aspects not touched upon came within the competence of the Member States. Parliament has thus recognized that it should have discussed them, but it has not come back to the issue. It has not touched upon either the requisite conditions for inclusion on the electoral roll, the establishment of a system to control and review electoral lists, the conditions for eligibility or ineligibility, or the incompatibilities other than those mentioned in Article 8. Nor has it discussed electoral propaganda, the financing of electoral campaigns, the preparation, holding and monitoring of voting operations, or electoral disputes.
What is worse, the report that we have adopted inherently contradicts what is being proclaimed. We want to bring the electorate and its representatives closer together and it is proposed to establish a transnational European list. Reference is made to the French example when France, given the very strong reserves of the people, has just abandoned the project of regionalisation of its electoral system. At a time when electors want decisions to be taken as close to them as possible, how can we call for a list which will lead to an abstention rate close to 99 % if it is implemented?
Now is the time for nations, now is the time to give a voice to the people. At a recent sporting event, the happiness of the European people at belonging to a nation was clearly expressed. This is what we should have expressed today and not this report, which is a botched job.
Mr President, one of the problems with this report and with the idea that the European Parliament and Members of Parliament and political parties should draw up an electoral system is that they are going to have the interests of the political parties themselves rather than the interests of citizens to the fore. Basically they will be looking at what is the best kind of system to enable them to make more gains in the next election.
Also, it ignores the fact that in certain Member States there are very fair electoral systems. For example, Ireland has one of the fairest electoral systems in the whole of the European Community. Harmonising electoral systems for the European election could actually be detrimental to the very fair and equitable system that we have in Ireland, and most people in this Parliament are probably totally unaware of that.
Furthermore, the idea of setting aside a certain percentage of seats for the European Parliament to be elected on a Europe-wide basis assumes that there is a sort of Europe-wide political identity. There is not. It would be to the detriment of smaller states, to the detriment of smaller parties and peripheral regions. To imagine you can force this European political identity on people by adopting some sort of system like this is ludicrous. What you have done here today is damaging to people at grass-roots level and to the political system and to democracy.
We really have to look at this again. It is a major mistake. It will not be in the interests of people, despite what you are trying to say here. That is why I voted against the report: it is a really bad idea.
Mr President, I agree with everything that Ms McKenna just said, so I will not repeat it. Instead I will concentrate on the question of whether this report has any basis in fact.
The factual evidence on PR suggests that, bearing in mind the spoilt ballot papers that remain in each Member State that has PR, large numbers of voters reject it at every election. The only country in the European Union which has a smaller percentage of spoilt ballot papers is the United Kingdom, in its tried and tested first-past-the-post system. As far as I can see, after my experience of 14 years in Parliament, PR is fair to one element, and one element alone: the political parties. On that I agree with Ms McKenna because it unfortunately produces a load of clones, i.e., what is acceptable to the leadership shall come here rather than what is acceptable to the electorate. Therefore I am in favour of the electorate having the last say as to who they actually send to the European Parliament - or any parliament, for that matter.
That is why I voted against this report.
Mr President, every report presents a concept, and a major one at that. The Gucht report offered the concept of proportional representation and Parliament declared itself in favour of this. The Anastassopoulos report offered us the concept that large constituencies, in the largest most populated countries, should be divided into a number of constituencies, described as territorial constituencies.
The question which is now being raised is this: by removing the word "territorial' from Article 2, have we or have we not changed the rapporteur's message? Well, I would simply like to draw the attention of the House to the fact that we have not actually altered the substance of what the rapporteur had proposed. This is for the simple reason that the last line of Article 2 excludes states with less than 20 million inhabitants from the obligation to create constituencies. Does this mean that these States are shielded from the obligation to create a national electoral constituency? Not at all. The very fact of having this declaration for small States means that the constituencies to which the first sentence of Article 2 relates are infra-national, territorial constituencies.
Ladies and gentlemen, we have removed the word but we have not removed the idea. The spirit of the Anastassopoulos report is indeed the obligation for large states to divide the national constituency into a number of smaller ones.
Our view is that the Member States should each decide for themselves what kind of electoral system they should have for elections to the European Parliament. Our view is that a proportional electoral system is fairer than an electoral system with single member constituencies. But this is a debate which people can have in each individual Member State. The same applies to the question of opportunities for the electorate to vote for individuals.
As far as the debate on the idea that a number of seats should be filled through elections in a single constituency for the whole of the EU is concerned, we dissociate ourselves from the idea. As Europe looks today, with the lack of an EU-wide media debate, differences in language, culture and political traditions, it goes without saying that the EU is not ready to create an EU constituency.
We would strongly warn against attempts to centralize democracy in this way. It could lead to the creation of an oligarchy because democracy will become so centralized and large-scale that the citizens will not feel involved in politics.
On the basis of the Amsterdam Treaty, the report gives expression to the European Parliament's vision of an electoral system with common principles for the Members of the European Parliament. In order to be able to support these principles they have to be based on the fundamental idea of a 'Union of the peoples and of the states.'
We think that the report should not amount to anything more than what is stated in the Amsterdam Treaty, that is, ' common principles' . Therefore, we cannot support Article 7 which maintains that a certain percentage of the Members of the European Parliament should be elected through a single constituency.
I supported and voted in favour of the central objective of this report: the definition of common electoral principles for the European elections based on the principle of proportionality, which is the best way of securing a democratic system.
I supported a number of other aspects, particularly the incompatibility between the mandate of a Member of the European Parliament and that of a national member of parliament and the creation of infra-national electoral constituencies as a means of bringing Members closer to their electors, without prejudice to proportionality.
I voted against the proposal for a European electoral constituency for transnational lists, because that extraordinary idea is not intended to correct deviations from the proportionality rule and ensure that minorities are represented, nor is it even really necessary to ensure transnational participation in European elections. Bearing in mind the rules of the Maastricht Treaty on European political citizenship, I voted against the proposal because:
it is against all the principles of a supra-national democratic power on federal lines, based on a national parliament with a number of members per country in proportion to each country's population; -with good reason, it avoids the really central issue of the development of the Council into a kind of 'Upper House' in which all states would be equally represented; -it raises, but does not resolve, the problem of national weighting in the European list, a political problem similar in all respects to the question of the weighting of votes in the Council; -it distances electors even further from the elected; -finally, it would be a means of perpetuating Members' European mandates, separating them ever further from their electoral bases; some of them might never be elected again otherwise.I therefore reject this proposal on a matter of pro-European principle and not because of any opportunist calculations which may lie behind some of the proposed compromises on the Anastassopoulos report.
This proposal is an expression of a pro-European elitism which can only alienate further a public already concerned about the esoteric nature of some of the institutions of 'far-off Brussels' .
Now we do urgently need a pro-European impulse, but it should follow another path, precisely the stony path this report has not been willing to follow. It plumps for the easy option, through fear of impeding the political battle for democracy in Europe.
For me, the hard way involves enhancing the supra-national role of the Commission, which means proportionately increasing its political responsibility to the elected Parliament. It involves selecting major pro-European political figures as candidates for the European Parliament, with real input and influence in the political systems from which they come. It involves the selection of someone with real pro-European political influence and authority as President of the European Parliament. And finally it means accepting the Delors proposal that the European political parties should put up their own candidates for the Presidency of the Commission, so that the President would then have the democratic legitimacy to deal with national governments. I find no evidence of any such pro-European political courage in this merely 'politically correct' proposal for transnational European constituencies.
The European Parliament has just adopted the Anastassopoulos report which provides - although in a slightly more obscure manner than the initial document - for an obligation to regionalise the European elections in all the Member States where the population is greater than 20 million. My group has fought, and will continue to fight, this proposal, which is only at the beginning of its legislative course since it will be necessary, in accordance with Article 138 of the Treaty, for the Council to adopt a recommendation unanimously - admittedly under pressure from the European Parliament - and, above all, then be approved by each Member State according to its own constitutional regulations.
Nevertheless, the process has been set in motion. It seems to us to contradict the principle of subsidiarity, which should leave to each Member State the choice of number and size of its constituencies. It is also very dangerous for large states, who would quite quickly risk finding themselves divided into a number of territorial entities, each one with a weight equal to that of a small state. Some claim that this would not occur if the sub-national constituencies adopted did not coincide with the boundaries of historical regions. But they are only falsely appeasing their guilty conscience. In reality, it is clear that a debilitating action would be at work, and you can count on the Commission to nurture this with all possible means.
I find it enlightening to remember that arguments in favour of the regionalisation of the electoral system were developed in France in a report dated June 1996, prepared under the auspices of the "European Movement - France' , which, as everyone knows or should know, is heavily subsidized by the Commission, and it obligingly relays the Commission's not entirely worthy ideas. This model of indirect influence is frequently used by the Commission through numerous other intermediary associations, sometimes receives 100 % funding and which should one day be studied to understand better the wheels of the spread of federalism.
What is more remarkable in this instance is that the European Movement's report had been drawn up by a cross-party committee whose members - or so the foreword on page 11 affirms rather ostentatiously - were "from a cross-section of political formations representative of the broad trends of the democratic sensibilities of the country' . However, it should be noted that representatives of the Group of Independents for a Europe of Nations were not included.
There was what the report calls an "initial contract' between these members and the governing authorities of the European Movement which stated, in particular, that "the essential objective of the new electoral law should be to bring the electorate closer to the elected (an extraordinary slip, incidentally) by breaking up the framework of the single national constituency' (page 13). Given this "initial contract' it is not surprising to finally learn on page 16 that "the members of the committee were unanimous in recommending a reform of the existing system and, in this perspective, the continuation of proportional representation and the division of the electorate into a number of territorial constituencies' .
To what extent certain members of this committee were taken in, we do not know. What is certain, in any case, is that public opinion is constantly manipulated through the effect of Commission subsidies. We are, therefore, taking this opportunity to demand once more their complete and permanent removal.
We would also like to remind you that the simplest and most certain way of bringing European representatives closer to the electorate - and not the other way round - is to give national parliaments back a major role in the Community decision-making process, making them more active players on the European scene. With regard to the European Parliament representatives, who should all be elected, for both theoretical and practical reasons, within the framework of a single national constituency, they might find themselves better controlled by the electorate if they were to apply the proposals contained in the different documents of the Group of Independents for a Europe of Nations. Amongst others, Members of the European Parliament should be managed at national level and not by Brussels, their work should be better linked to the work of preparatory reflection on national laws when they are common subjects, and citizens must be enabled to draw up a true balance sheet of the positions taken by their representatives in Brussels, by their different speeches being published in a specific section of the French government gazette.
I support the report by Georgios Anastassopoulos. The proposals put to us largely move in the direction of a people's Europe and the strengthening of European citizenship, a direction which I support and which takes up all my energy.
Two measures respond to these necessary demands: the creation of territorial constituencies for states with more than 20 million inhabitants and the election of Members of the European Parliament at European level.
I regret the overcautiousness of some, on both the right and the left, with regard to these two points. Whilst I understand, although I do not share, the arguments for refusing such developments under the pretext of a loss of sovereignty, I cannot accept that others should condemn them out of a strategy of politicking. These latter are often the very same people who regret the lack of representativeness and the distance between our Parliament and our people. I would try to understand this, if I did not already understand only too well.
It is, however, regrettable to have to wait until 2009 to be able to elect 10 % of our Members within the single frontier of the Member States; 60 Members elected by Europeans as a whole would have been a strong symbol of the construction of Europe if it had been applied from 2004.
Secondly, I approve of the desire to make the offices of national member of parliament and Member of the European Parliament incompatible. These two mandates demand time and effort. To permit the holding of a dual mandate is de facto to discredit our role in the eyes of the population: to reject it is thus a wise measure.
I would once more like to congratulate Georgios Anastassopoulos, whilst hoping that his recommendations will be understood by national members of parliament, beyond any strategy of politicking. I hope so, but unfortunately I cannot say that I am sure this will be the case.
In Article 7 of his "draft act' , the rapporteur has had the good sense and the courage to introduce a proposal for transnational lists covering 10 % of the total seats available in the European Parliament. Some will perhaps consider that alongside the other proposals in this text - a list system of proportional representation, minimum thresholds, preferential voting, territorial constituencies in states with more than 20 million inhabitants -, that of transnational lists is of secondary concern. This is not my opinion. On the contrary, it is an initiative which is a part of the main theme of the construction of Europe which is less focused around national issues.
It is the logical continuation of the directive giving Europeans living in another country the right to vote at the time of local elections in their host country. In both cases, it is a question of developing the realization of a true European citizenship. And it is furthermore based on this precedent, which goes beyond the boundaries of the framework of the State, that the European Parliament's Legal Service has given an opinion on this proposal which, in its opinion, is not alien to the principles of the Treaty, since elements of transnationality already exist in terms of the European elections.
As a Socialist who is a member of the a Party of European Socialists (PES) alongside the parliamentary Group of the Party of European Socialists (PSE), I should add that it would give an extremely specific content to the establishment of true European parties as distinct from traditional political groups.
It may be interesting to add an element of dramatization to the European elections by dissociating them from national elections and removing the risk of confusion between the two levels.
Thanks to the transnational lists, minority groups spread throughout the Member States may find a way of increasing their standing and even of being represented within the European Parliament. I am thinking, amongst others, of gypsies and Muslims.
These are the principles. What of the concrete realization? We are not yet there, but everyone knows that there are many practical problems to be resolved: the drawing up of lists; the overall balance of Members between states; the choice of personalities of a European stature who could acceptably figure on a transnational list rather than a national list, and so on.
This is the problem of a Europe being constructed from amongst nations and federations. But the fact remains that the principle of transnational lists is likely to develop the spirit of a European conscience.
The regular election of representatives by citizens through free, fair and secret direct universal suffrage is most certainly the characteristic of truly democratic power. As long as it respects these basic characteristics, the electoral system can, however, vary. It is, when all is said and done, no more than a method of implementation which can be amended in space and time, without representing any cause for challenge of the democratic nature of a representative regime.
In the current state of the construction of Europe, it appears that the priority is for all of the Union's citizens to feel fully and truly represented within the European Parliament.
From this perspective, a harmonization of the essential elements of national electoral procedures - in the sense of the generalized use of proportional representation by constituency for the European elections -, combined with the introduction of a minimum threshold of representativeness - aimed at avoiding too much fragmentation of the political groupings - appears to be the best solution since the British government has put a bill to its parliament establishing proportional and regional voting for the 1999 European elections.
It is for this reason that I support the draft act which is before us.
I would, however, like to add that harmonization of the essential elements of the electoral procedures for the European elections is not sufficient to make up for the lack of legitimacy and recognition which the European Parliament suffers from. It is my deep conviction that this will remain as long as Parliament is not invested with the basic powers devolved to any true parliament. These include being the final authority with regard to voting on taxes and budgets and having the power to appoint and dissolve a European government which is fully accountable to it alone.
This report contains the incompletely drafted proposal of the so-called transnational lists for the European elections, and I cannot accept it in this form.
In the absence of any further precise details on this in the report, it is difficult to determine what this actually means.
To the rapporteur, transnational, that is, European, lists appear to mean that 10 % of the Members of the European Parliament will be elected not nationally, but on a Europe-wide basis. This contradicts other proposals contained in the report. For example, an attempt is made, through the regionalisation of constituencies for the large countries, to bring the voters closer to politics. The transnational lists will, on the other hand, turn Europe into one vast constituency, which will in turn distance the Members of the European Parliament, definitively placing them in higher spheres, far away from the voters.
But perhaps transnational lists mean that in individual regions, such as the Saar-Lor-Lux region, cross-border lists could be made up for the European elections: such an idea per se would not be inappropriate for the promotion of European thinking. If this is the intention of the report, it should at least indicate so.
In addition, it is not clear how such lists would be created, nor in particular how countries with very few Members, such as Luxembourg, would be served by this.
The more I think about it, the more this transnational list appears to me to be a type of 'political gadget' , that stands in direct contrast to the objective that I myself am pursuing in European politics, in other words, keeping European politicians in touch with the citizens, participation of the citizens in the political discussion in Europe and the 'visibility' of the European politics for the citizens.
The creation of a uniform electoral law for elections to the European Parliament is one of the most difficult aspects of the process of European integration. That is shown by the fact that the task of producing such a law featured back in the Treaty of Rome, but almost 50 years later we have still not been able to approve it. First of all, it was the very question of direct elections to the European Parliament which was the subject of debate; more recently, it has been the different traditions in the various Member States which have prevented us reaching an agreement. So we should congratulate ourselves on having approved the Anastassopoulos report, for which I voted, for that reason. In fact, this report allows Parliament to take a step which, although not as large as might have been hoped, is still of great political significance and will undoubtedly help to bring the voters and their elected representatives closer together. That is essential for the smooth running of the democratic system and to allow people to participate more directly in the decision making process which affects them, and thereby feel they are taking part in the great adventure of building a Europe of peace and wellbeing.
I am glad to be able to explain my vote in favour of the Anastassopoulos report on the production of a draft electoral procedure based on common principles for the election of Members of the European Parliament .
The report and draft act, drawn up in accordance with Article 138(3) of the Treaty establishing the European Community - Article 190(4) of the consolidated Amsterdam Treaty -, fill a gap in the fulfilment of the Treaty of Rome, which envisaged a uniform electoral system throughout what is now the European Union.
In the much-needed deepening of the democratic aspects of the EU, which is still today suffering from a democratic deficit in some areas, fulfilling the aforementioned mandate will constitute one more very important step in the representation of the citizens of the EU in the European Parliament, which has been repeatedly pointing out the need for this. It is worth remembering, in this respect, the excellent earlier draft produced by my former Liberal colleague, the Flemish Member Karel De Gucht. Unfortunately, the lack of will and agreement between the governments of the EU Member States has prevented Parliament's successive proposals from being put into practice.
I hope and desire that on this occasion the draft produced by our Vice-President, Georgios Anastassopoulos, will become reality.
It is a good proposal, which contains the essential elements to lay the foundations of the uniform electoral system demanded by the Union's democracy. I am glad that one of those elements envisages territorial constituencies in Member States with a population of more than 20 million. Constituencies corresponding to stateless nations and well-defined regions of the EU make a marked contribution to consolidating the reality of the EU and the integration of the peoples who form it.
Respecting such identities when electing their representatives in the European Parliament will certainly be a big help in improving the degree of representation and the relationship between the people and their Parliamentary representatives.
Once again the European Parliament is acting as the guarantor of progress and democracy in the construction of a united Europe. Let us hope that this time the governments of the Member States are conscious of their obligations and do not stand in the way of complying with the wishes expressed in the Anastassopoulos report and the plan it contains.
Within the development of the institutional context, marked, in particular, by the establishment of direct universal suffrage for the election of Members of the European Parliament and the granting of the codecision procedure through the Maastricht Treaty and more recently through the Amsterdam Treaty, we must congratulate Georgios Anastassopoulos on the work he has carried out.
I fully share his legitimate ambition to bring European representatives closer to the citizens in general and the electorate in particular. But I question the choice of method he advocates. Indeed, the electoral method which truly enables this proximity to be established in practice is the method of voting for a single Member whereby the number of constituencies would correspond with the number of Members to be elected.
During the French government's recent attempt to regionalise the voting system, I took this same position. Furthermore, a large majority of the national political class denounced the fact that this proposal for reform was based on a method which did not enable the desired objective to be attained at the grass roots..
This failure on the part of the Jospin government, which finally withdrew its proposal, demonstrates that a reform of the voting method used for the European elections must, of necessity, take into consideration: the real expectations of our citizens and representatives, the existing geographical and administrative realities and the change in the number of Members of the European Parliament for each Member State, following enlargement.
Furthermore, it is now particularly important to anticipate which general principles are common to all Member States. The states must, in accordance with the principle of subsidiarity, retain authority with regard to practicalities concerning the establishment of electoral lists, the organization and financing of electoral campaigns, the preparation and progress of electoral procedure and electoral disputes, as well as the setting of a minimum threshold for the allocation of seats.
As the amendments which would have contributed to moving the text in this direction have unfortunately not all been adopted, Mr President, I have voted against the final text.
I regret that I must vote against the report by our honourable Vice-President, Mr Anastassopoulos, but it raises questions concerning elements of principle in our politics. The history of parliamentarianism shows us conclusively that an extremist party has never yet legally gained power in a country in which a system of voting for one member was used. A study by one of the major German universities has proved that Hitler would never have gained a majority if the system of the proportional list system had not existed in Germany.
Let us not be under any illusions. Democracy is under threat today and we cannot allow mistakes to be made. It must be given a human face; the voters must know whom to trust. The proportional list system leads us to the kind of 'partitocracy' in which most Members are no longer representatives of the people, but instruments of the party functionaries. The growing number of people who do not vote should be a serious warning to us. We need Members who obtain the trust of the people through their own efforts. The system that is to be expanded today, however, all too easily turns these Members into employees of the party structures. This leads to the decline of, and consequently the direct threat to, democracy.
Those of us who have lived through dictatorships and war, can only have the gravest doubts about the path that can be taken by choosing the wrong electoral system.
According to the new Article 190 in the Amsterdam Treaty, a set of common election regulations for the European Parliament is to be drawn up. The following points were among those voiced by the rapporteur:
voting should be based on a system of proportional representation; -a threshold not exceeding 5 % should be introduced; -10 % of the total number of seats should be reserved for lists for a single pan-European constituency beginning with elections to the European Parliament in 2009.The new aspect in Article 190(4) of the Amsterdam Treaty is that "...a uniform procedure in all Member States or in accordance with principles common to all Member States' is to be used. Thus, direct harmonization - as solicited by the rapporteur - is not required by the Treaty. The Danish Social Democrats believe the rapporteur has gone too far, since Article 190 does not require harmonization. The procedures applicable to European Parliament elections - for example, proportional representation and thresholds - would, in fact, even out the differences between the larger and smaller nations, thus giving small countries proportionately more influence. The Danish Social Democrats support the other amendment tabled by the Group of the Party of European Socialists, endeavouring as it does to deflect the rapporteur's report away from the concept of harmonization.
Lindqvist (ELDR), Eriksson, Seppänen and Sjöstedt (GUE/NGL), Holm and Schörling (V), Bonde and Lis Jensen (IEDN), in writing. (SV) The undersigned have voted against the report. We think it is the duty of the national parliaments and constitutions to regulate the electoral system, even with regard to elections to the European Parliament. It is the national parliaments which have democratic legitimacy and familiarity with the local conditions. We think that democracy in the countries of the EU is based on the national parliaments and constitutions. It is therefore important that it is these authorities which have power over such crucial issues as electoral systems.
We are particularly opposed to paragraph 4 of the report. It proposes that 10 % of the seats should be distributed by proportional representation at EU level. Such an arrangement requires functioning EU parties, something which is hardly likely to be realized within the foreseeable future. Today the so-called European parties completely lack any legitimacy or basis among the citizens. The differences between the national parties with the same leanings are substantial, and the political debate is highly national.
In the spirit of pluralistic democracy and a Europe of all the peoples I wish to state my support for Amendments No 46 (tabled by Mr Ebner of the Südtiroler Volkspartei) and No 49 (which I have tabled).
Both express common concerns for the smaller peoples of Europe. The South Tyroleans, Valdostans, Sards and Friulians in Italy and the Frisians in the Netherlands, for instance, are covered by Amendment No 46.
But Amendment No 49 goes further, by extending this to recognised historic nationalities in more than one state. The particular beneficiary of this approach would be the Sámi people, who inhabit the northern part of two Member States (Sweden and Finland), as well as of the former applicant country Norway. There is a strong moral case for giving the Sámi people a seat in this Parliament. Under the current system that does not happen. But a European Parliament without a Sámi seat is an incomplete Parliament and I appeal to colleagues to eliminate this deficit along with all the others this report seeks to address.
Today (15/7) the European Parliament votes on the Anastassopoulos report proposing an EU-wide common electoral system, based on proportional representation, for future European elections. Much as we respect Mr Anastassopoulos personally, and appreciate the enormous effort he has put into his report, Conservative MEPs will be voting against his conclusions.
Two of his main conclusions are unacceptable to us. We are opposed in principle to PR being an obligatory system of election, whether at European or national level. We cannot support the idea of some MEPs being elected in a single panEuropean constituency, something the report proposes from 2009.
The British experience proves that single-member constituencies keep MEPs closer to the people than continental systems and encourage them to pay more attention to their constituents than to party bosses. Large regions or, worse still, single national constituencies, are the enemy of effective representation. We welcome the fact that the Gaullist RPR in France recently proposed that the single national constituency in that country should be replaced by eighty-seven individual constituencies on the British model.
Whilst we dislike PR, it is important that, wherever PR is used, governments and parliaments choose the most open and voterfriendly version on offer. Closed lists are anti-democratic and bad for the civic culture. My German EPP Group colleague, Mr von Habsburg, has rightly condemned them as the instruments of a party state.
We will be campaigning for open, rather than closed, lists to be the norm in future Euro-elections. Mr Anastassopoulos' personal support for open lists is most welcome. Today, as part of our campaign, we are publishing a paper by Professor Vernon Bogdanor of Oxford University, one of Britain's leading constitutional and electoral experts, setting out the case for open lists to promote voter choice in Europe.
Today is also the start of voting within the British Labour Party on candidates for next June's European election. In each existing Euro-constituency, Labour Party members will be able to participate in the nomination of two or three candidates to a central pool of over 200 aspirants. At that point, the Labour leadership, through the NEC, will decide the order of candidates within each region. Party members will be excluded from the key decisions on who gets elected.
Whereas both other main parties in Britain - Conservatives and Liberal Democrats - have allowed their voluntary membership complete control over the order of each regional list, Labour's control-freak tendency is determined to impose identikit slates of Blairite clones from the centre. The Labour leadership's response to PR confirms all our worst suspicions about how the system can be abused when party apparatchiks refuse to give up control and decide to shut the voters out.
The electoral procedure for the election of Members of the European Parliament is essential, mainly for those Member States where there is a decentralized system of government, such as Spain which has 17 autonomous communities, the administrative organization of which is closer to the people.
For that reason, I think the European elections should use the autonomous constituencies, since this method brings the Member closer to the people he represents, and makes him more accessible, thereby achieving one of our objectives: that the European Parliament be more sensitive to the needs and concerns of all European citizens.
Furthermore, this type of constituency attempts to provide a practical outlet for the situation in the many Member States composed of different historical nationalities, such as Spain, which is shared not just by the Catalans and the Basques, but also by other historical nationalities such as the Valencian Community. That means it is a good idea to introduce autonomous constituencies for the election of Members. In that sense, I support the Anastassopoulos report.
I voted against the report, as I cannot accept that, as from the year 2009, 10 % of European Parliamentary seats should be filled by representatives from a pan-EU constituency. Such a practice would unfairly favour large Member States to the detriment of the small ones. It would mean an increase in populism in the nomination process as well as the emergence of internationally well-known candidates, not necessarily politicians. This would not have any added value for the work of Parliament.
In addition, the question of dividing countries up into one or several electoral districts must remain for the Member States themselves to decide.
The Vice-President of Parliament and rapporteur of this report will forgive me if I call to mind a famous compatriot of his by the name of Plato, and state that I am a great friend of Mr Anastassopoulos but an even greater friend of Truth.
And in my humble opinion, the truth is that each Member State should be sovereign to decide how to select or elect the Members who represent it in this Parliament. As I see it, there is no sense in 10 Member States with a population of less than 10 million forcing the other five Member States to create constituencies which in practice will surely violate the principle that each and every Member represents all the country's voters.
Furthermore, this system could produce unexpected results, to which we may perhaps not have given enough thought. I shall give an example: with the current Spanish method, which treats the whole national territory as a single constituency, there are six Spanish Members from the Spanish Basque Country in this legislature. If the proportional system were applied to the territory and population of that region, it would only have two Members in a future Parliament elected by such a system.
That would no doubt go against the interests of the Basque Country and against the wish to bring this Parliament closer to a region of Spain which deserves, and gets, special attention from this House, thanks partly to the work of its six current Members.
What I have just said does not mean I do not admire the report by our colleague Georgios Anastassopoulos, which is good and worthy of admiration. So I have voted in favour of the text.
The Anastassopoulos report is the perfect illustration of the anti-national method and ideology which drive the current federalist majority in this Parliament.
It is an own-initiative report founded on a legal basis which figures in a Treaty which has not been ratified by Member States and which is therefore not in force. But this matters little, for the tactic is always the same: it is a question of creating a fait accompli, regardless of the law, in such a way as to be able to then use the European Parliament's proposals as a lever to put pressure on the Council and to put this latter on the defensive.
The intended objective of the content is to break up national constituencies. To achieve this, federalist ideology jointly uses its two favourite channels: the infra-national level and the supra-national level.
Under pretext of bringing Members of the European Parliament closer to their electorate, the Anastassopoulos report proposes a maximum fragmentation of the electorate by doing away with both the notion of a single national constituency and the Members' status of national representatives elected in the different Member States.
At the same time, the report recommends the establishment of transnational lists, which would have exactly the opposite effect to the previously stated objective.
But it matters little that these proposals are often entirely contradictory: the objective is negative - it is a question of destroying the national framework - and not positive: bringing a Member closer to his electorate is no more than a false pretext.
After today's vote it is clear that a proportional electoral system will apply to the whole of the Union in future. At the same time the electoral proposal respects the principle of subsidiarity and avoids regulating electoral procedures in too much detail, for example, election expenses, voting age etcetera. It was also important and in keeping with the principle of subsidiarity to establish that the setting of voting thresholds is voluntary. As a part of creating more uniform conditions for the Members, it was important to establish that having any other parliamentary seat at the same time is incompatible with being a Member of the European Parliament.
However, on three points I regret the resolution the majority of Members decided on. Firstly, it was unfortunate that the majority of the House considered that constituencies should be compulsory in Member States with more than 20 million inhabitants. If a country has fewer inhabitants, it does not have to be divided into constituencies, including Finland.
Secondly, it was also unfortunate that the majority in Parliament - 349 against 173 - voted in favour of discussing a proposal that a certain proportion of the seats should be distributed within a single constituency which is common to all Member States. Such a system could only serve to further confuse the electoral procedure.
Thirdly, it was unfortunate that a majority could not be raised to clearly state that it should be possible to have protection mechanisms for minorities: 190 votes for and 287 against.
In spite of the above flaws, I considered it important that the work on common provisions could now continue in the Council of Ministers and therefore voted for the report in the final vote.
I would like to thank our colleague Georgios Anastassopoulos for the work he has carried out.
Nevertheless, although I fully share in the ambition, a completely legitimate one, to bring European Members of Parliament closer to their citizens, I am not in agreement with the method advocated. Resorting to a regionalised system of proportional representation is not the best solution.
Indeed, only the method of voting for one Member, with a number of constituencies corresponding to the number of Members to be elected, enables this objective to be attained.
In France, the failure of the Jospin government as regards its recent proposal for reform aimed at regionalising the method of voting in the European elections is largely linked to the discrepancy between the means and the objective. It would have been desirable for this House to draw lessons from this national experience.
Mr President, I voted in favour of a large number of amendments which would considerably improve the proposal, taking particular account of the principle of subsidiarity. As they were not all adopted, I have voted against this text.
Olsson report (A4-0200/98)
Mr President, in order to achieve sustainable and lasting development, our society must take up a double challenge: to encourage individuals and businesses to pollute less and to correct the distortions in competition which penalize manufacturers who have invested in the fight against pollution, whilst generally applying the principle of "the polluter pays' .
Admittedly, it is essential that the environmental dimension, as well as the social dimension, be integrated into fiscal instruments, but the Olsson report is based on the concept of an ecotax, that is, a supplementary tax to be added to an already excessive tax burden. That can only have a harmful influence on the economy.
However, what is actually needed is a tax system adapted to the demands of sustainable development. But this means a real tax revolution, not greater taxation but different taxation, not so heavy but better calculated, encouraging employment rather than more unemployment, in favour of the environment and not the polluter, in favour of health and no longer the sickness of living.
The Olsson report does not allow us to achieve these objectives.
Mr President, the 20th century dawned with red taxes: taxes on income, inheritance and capital, both in Europe and the West.
The 20th century must now come to a close with green taxes and we are presented with a new version of fiscal interventionism: taxes on CO2 and against pollution. It is ineffective in principle and dangerous to the system.
With regard to the principle, we have 40 French, European and Western tax doctrines. Fiscal intervention has never been seen to work. Africa tried it, in the field of economics, with dozens of investment schools. It did not work! To achieve justice, it did not work! To achieve demographic revival, it did not work! And nor will it work in respect of the environment, because of the system, because it will first of all be necessary to fix the price of, and take into account, different hypotheses, different pollution, different sources of pollution emissions. This will bring about a new legislative complexity and a prescriptive pollution.
It is economically dangerous because it will cause distortions between countries which will apply them and countries which will not. It is the same as the story of the drift gillnets. Tunisia and Japan do not apply them in the Mediterranean. Finally, it is morally condemnable because it is not the principle of the polluter pays which is applied, it is the principle of the consumer pays, the principle of the innocent pays, just like the surcharges on meat to tackle pollution, to tackle mad-cow disease.
And if the aim is to encourage employment, then let us have widespread tax reform, with a European ceiling for tax and social security deductions, and let us finally reflect on the stupidity of maintaining a tax on the creation of wealth, that is, a tax on income.
We think that environmental taxes and charges are good and help reduce pollution and the wrongful use of natural resources. But this should be dealt with at the level of the Member States, not at EU level.
I am happy with this initiative on the part of the European Commission which, for the first time, examines Member States' use of environmental charges and draws up an inventory of the possibilities and obligations linked to this.
It is nevertheless disappointing that the Commission has not taken this inventory further. Indeed, a critical and comparative study of the effectiveness and profitability, both environmental and economic, of these taxes would have been particularly interesting and useful.
On many points, I do not share the opinion of the Committee on the Environment, Public Health and Consumer Protection, which recommends the promotion of environmental charges without even demanding a prior cost/benefit analysis.
Personally, I am not in favour of bringing in new taxes. On the contrary, I advocate firstly the use of tax incentives, whose effect is always more positive, and secondly, the need to make polluting companies responsible for their actions. Taxes are never the ideal solution, on the contrary! The principle of "the polluter pays' is a good one if it does not systematically end up by buying the right to pollute.
For this fundamental reason, I voted against the proposed resolution.
Karl Erik Olsson's report highlights a number of significant environmental problems to which the EU single market and other forms of economic globalization have contributed. At the same time, the Olsson report also refers to a number of environmental obligations that the respective participating countries entered into at the meetings in Rio and Kyoto.
We fully support the view that various environmental taxes and charges may constitute one of many effective means of reducing pollution. However, what makes the Olsson report unacceptable to us is, for example, that it recommends EU environmental taxes and charges and the harmonization of national economic policies at EU level.
Empowering the EU in terms of taxes and charges is at odds with the promises we have made to our electorate. We have promised to fight any action that would grant more powers at EU level to the detriment of national democracies. At the same time, we wholeheartedly support all positive local, national, regional and international actions that may help reduce any kind of pollution. However, we oppose the far-reaching proposal in the Olsson report that would spell sweeping EU harmonization of vital aspects of economic policy.
For these reasons, we are voting against the Olsson report.
The Danish Social Democrats support initiatives on environmental taxes and charges at EU level. However, the revenues should go to the individual countries themselves, and the taxes and charges must not be funnelled into other areas. We support the report in challenging the Commission to come up with common proposals that would at least promote the use of environmental taxes and charges.
Environmental taxes and charges in individual Member States could conflict with the rules of the single market and, therefore, environmental taxes and charges should be based on the need to solve environmental problems. We are pleased to see the topic on the agenda of the presidency for this autumn, and it is our hope that this discussion will soon blossom into something tangible.
I will vote in favour of Mr Olsson's report, for a tax system favouring the environment and based on the principle of "the polluter pays' enables the encouragement of industrial and consumption practices more in favour of supporting sustainable development.
Nevertheless, indirect taxes on consumption have the enormous inconvenience of not taking income into account and of not being based on the principle of progressive taxation, which is the fairest form of taxation.
Thus, the multiplication of these taxes, as is the case with VAT, increases social inequalities by penalizing the rich more heavily. They can thus only be used when we are sure that the tax created truly brings about a change in behaviour and effectively reduces pollution.
It will be noted, for example, that in spite of significant and increasing taxation on petrol consumption in France, there has been no notable reduction in use.
In summary, my aim is to call on the European Parliament and the Commission to be mindful of the social consequences of environmental taxes or charges.
The unreserved or scarcely suppressed enthusiasm during the debate on environmental taxes cannot but cause us serious concern.
Although we acknowledge their merits, it has yet to be proved that they will have the intended effect of making it possible to replace labour taxes - even if they are effective from the environmental point of view, they will not produce much in the way of revenue - or that they will not have the effect of penalizing investment, particularly in a competitive world with open borders.
In addition, we are shocked at the complete absence of any reference to their retrogressive effects, in that they penalize the poor more than the rich; and the absence of any reference to the fact that the Union's greatest polluters are the richest countries: Germany, the United Kingdom, France and Italy alone are responsible for 71 % of CO2 emissions, whereas Portugal produces 1.4 %. This is thus an argument for different requirements and timings , or indeed the fact that an energy tax will be a particular burden on transport, and will thus affect the poorest, peripheral countries much more than the others.
Finally, it is also shocking that the report never says that the only clearly effective optimization policy which involves no retrogressive effects or economic distortions would be a policy of direct support for restructuring equipment. Could this still be the case because the burden of such a policy would fall principally on the richest countries, which are trying to soothe their consciences and evade their responsibilities by insisting on environmental taxes?
We must be careful to distinguish between two issues in the Olsson report: that of the harmonization of ecotaxes and that of a possible European tax system.
For the Group of Independents for a Europe of Nations, protection of the environment is unquestionably a priority area of common interest, where a high degree of harmonization can and must be sought between the maximum number of Member States. On the other hand, it is unacceptable that questions of pollution should be used as a pretext to enable the Community to have own resources at its disposal, circumventing any control on the part of Member States, which is what the Commission ceaselessly and untiringly strives for.
We have seen, with the mad cow affair and the drift gillnets, to what point the Commission is an expert at manipulating health and environmental issues, to which we are particularly sensitive. So, we will not accept that, under the guise of ecotaxes, an attempt is in actual fact made to create a European tax. We must seek to preserve the environment, the single market and the fiscal sovereignty of Member States.
With regard to VAT and excise duties, for example, administrative procedures have been put in place which respect the fiscal independence of Member States, whilst preserving the principle of the single market.
For ecotaxes, a certain number of Member States have established such taxes for packaging. In Germany, for example, the dual system enables operators as a whole to participate in the ecotax, whatever the origin, be it a third country or another Member State. The system of green points in France, with the establishment of Eco-packaging and Adelphe also enables easy intra-Community trade.
However, in Belgium, the ecotax system in place which obliges operators from another Member State to include the accreditation reference of each of their distributors, is a heavy system, which causes a certain level of protectionism.
The amendments tabled by our group aim to give the Commission the responsibility for harmonization of administrative procedures with regard to ecotaxes. In fact, contrary to what has been done in Belgium, the administrative system for the collection of taxes must be simple, fair, effective and must not hinder intra-Community trade. If the Commission remains set on its current position, hindrances will be such that some will wish for the creation of a European tax, which is absolutely unacceptable.
Indeed, the European Union budget must remain a budget exclusively financed by Member States and by customs duties on products imported from third countries. The creation of a European tax would be one more step towards the creation of a European super-state, which is something our people do not want.
The issue of the imposition of so-called environmental levies and charges, otherwise known as ecotaxes, is not new and has been in abeyance in the Community organs for years. Now, however, the issue raises its head again with greater intensity, with a series of proposals such as, notably, the proposal for a directive to levy a CO2 energy tax and increased VAT on energy, the proposal for the taxation of energy products, and the Green Paper on pricing in transport, in the context of a more general attempt to broaden the European Union's powers of taxation.
We believe that the environmental element must constitute a fundamental parameter of all policies and activities, that sustainable and far-reaching development must go hand in hand with the protection of the environment, that environmental policy must be based on prevention, on the imputation of responsibilities to those who are involved in its destruction, and on the taking of measures to repair the damage caused.
Moreover, a fundamental role is to be played by the completion and enforcement of the existing legal framework at both a national and an international level, and by the taking of coordinated action for the implementation of declarations that are made from time to time, such as the measures announced at Rio and Kyoto, which are being flagrantly ignored for the sake of increased super profits for big business.
The proposal for environmental levies does not even guarantee that revenues will be used to finance environmental protection actions, to promote activities relating to sustainable production models, and to boost the use and production of environmentally friendly technologies.
The environmental sector could bring about the creation of new jobs and thereby contribute to increased employment. However, a guarantee must be given that, whatever measures are taken to protect the environment, they will not lead to new indirect subsidies for employers, as there is a serious risk that resources will be misused or held back and not paid out. (This was demonstrated by the respective problems relating to the payment of VAT or, as in Greece and other countries, the nonpayment of social security contributions.) Moreover, any financing of actions to protect the environment may lead to unfair subsidies for big business, without there being any guarantee that they will have a positive impact on the creation of steady full-time jobs, as demonstrated by the current unreliability of environmental studies which must accompany large-scale works.
We disagree with any attempt to link environmental levies with the logic of the White Paper on increasing competitiveness by reducing labour costs and, consequently, employers' social security contributions. This would lead to the further shrinking of the State social security system and to the support of private insurance. The reason for this is that the institution of such levies, if linked with the reduction in employers' contributions, will lead to reduced revenues for social security organizations. Moreover, the current reality shows that a reduction in employers' contributions does not lead to an appreciable increase in employment, but rather to an increase in profits.
We are especially concerned by the fact that the range of products susceptible to taxation is expanding dangerously, covering a variety of essential goods and goods of wide consumption such as water, transport, construction, chemical pesticides and fertilizers. We fear that the ulterior purpose is to create an additional generalized tax burden aimed at increasing tax revenues.
For these reasons we cannot vote for the report.
This brings the explanations of vote, and the agenda for the morning, to a close.
(The sitting was suspended at 1.20 p.m. and resumed at 3.00 p.m.)
EMI annual report
The next item is the report (A4-0263/98) by Mr Fourçans, on behalf of the Committee on Economic and Monetary Affairs, on the European Monetary Institute's annual report (1997)
Mr President, it gives me great pleasure to be able to present the 1997 annual report of the European Monetary Institute to the European Parliament. It is an irony of history that the last time I appeared before this Parliament it was to present the annual report of an institution in liquidation, namely the annual report of the Committee of Governors of the European Central Bank. This time I am here to present the report of an institution which is now about to be liquidated - the European Monetary Institute.
Preparatory work for Stage Three proceeded as planned in 1997. Since the start of 1994 the EMI, in close collaboration with the national central banks of the European Union, has undertaken the necessary technical preparations to establish the European System of Central Banks, conduct the single monetary policy and create the single currency. These tasks will be completed by its successor, the ECB.
The EMI published a report on monetary policy strategy in February 1997 identifying two potential strategies for Stage Three: intermediate monetary targeting and direct inflation targeting. However, the report also stressed that, irrespective of the final decision, the objective of price stability needed to be clearly defined and specific targets used to measure the performance of the ESCB. It also maintained that the risk to price stability had to be assessed according to a broad range of indicator variables, with particular reference to monetary aggregates.
The theoretical preparations relating to monetary policy instruments and procedures were concluded at the end of 1996. The 'framework report' published in January 1997 set out the single monetary policy in Stage Three and the operational framework.
In the area of foreign exchange policy, the European Council meeting in Amsterdam in June last year approved a resolution relating to the new exchange rate mechanism to be introduced in Stage 3, ERM2. The EMI finalised a draft agreement between the ECB and future non-euro area NCBs setting out the operating procedure to be submitted to the ECB for endorsement. It continued work on the technical infrastructure to enable the system to operate from 1 January 1999.
Implementation work was conducted to enable the ECB to carry out foreign exchange intervention focusing on the operational framework and information system support. Work has also been undertaken with a view to transferring foreign reserve assets to the ECB at the start of Stage Three.
As regards statistical preparations, work has focused on implementing and clarifying the wide-ranging statistical requirements for Stage Three. For example, in 1997 the EMI published a provisional list - later revised - of constituent bodies of monetary and financial institutions. It also published documents on money and banking and balance of payments statistics. Work has likewise begun with Eurostat on quarterly financial accounts.
In the field of payment systems, in September 1997 the EMI issued a second progress report on TARGET, which is currently being tested and implemented to enable it to be fully operational by late December. Both static and dynamic testing and multilateral tests have been completed. Simulation tests are now being conducted under conditions as close to the future live environment as possible.
Preparations for euro banknotes have continued. In 1997 final designs were developed based on the draft designs chosen by the EMI Council in December 1996. Illustrations of the revised designs were published in July 1997 and made into printing plates in the first half of 1998. To enable euro banknote production to proceed smoothly prototypes were manufactured by eight different paper mills and ten different printing works in 1997. This project revealed that all the participating printing works should be able to produce all the euro banknote denominations, achieving uniform standard of quality and appearance. Mass production of euro banknotes will start early in 1999.
Finally, in 1997 the EMI was actively involved with other aspects of the changeover to the euro. To cite just a few examples, the EMI met with representatives of European Union-wide banking and financial associations to discuss issues such as the replacement of contract prices that may become meaningless after the start of Stage Three and inter-bank rates.
After the EMI had urged banking associations and money and foreign exchange markets to agree on collective definitions of euro-area indicators, the banking federation of the European Union and the financial markets association, i.e. the professional association of foreign exchange market dealers announced their intention of calculating and publishing a euro area-wide indicator of inter-bank rates to be called EURIBOR.
The initial composition of the euro area from 1 January 1999 onwards was decided, as you know, in early May. The annual report briefly described the main characteristics of the euro area, based on the available information.
I began today by recalling that the establishment of the ECB and the European System of Central Banks took place barely six weeks' ago, on 1 June 1998. Since then, we have been busy carrying forward the preparations for Stage Three. Both the General Council and the Governing Council have met - the Governing Council has already met twice. In its meeting so far the European Central Bank has been concerned with many organisational issues, such as the allocation by the Executive Board of responsibilities amongst its members and the establishment of a new structure which suits the tasks of the ECB. It has also already agreed on the Rules of Procedure of the ECB, which will be published shortly in the Official Journal of the European Communities, and it has approved the establishment of 11 ESCB committees to assist in the work of the ECB.
In terms of the preparatory work, at its first meeting the Governing Council agreed on the method to be applied for determining the NCBs' percentage shares in the key for the ECB's capital and the measures necessary for paying-up the ECB capital. As a result, the European Central Bank was endowed with an initial capital of slightly under 4 billion euros at the start of July. The Governing Council also agreed on the framework for the organisation of the overall testing of ESCB-wide systems and procedures, which will be conducted in the remaining six months before 1 January.
It also dealt with two specific issues relating to preparation for Stage Three: TARGET and euro banknotes. On TARGET, a pricing policy was agreed. The main element of that pricing policy is that a degressive tariff will be applied to payment transactions flowing through this system. On banknotes, it has been agreed that the initial supply of banknotes for the euro area should be produced largely following a decentralised approach, that is each of the 11 participating national central banks will be able to organise the production of the euro banknotes needed to replace their national banknotes, either by producing the relevant banknotes themselves or by entering into bilateral pooling arrangements.
The second meeting of the Governing Council took place on Tuesday last week. It decided on the introduction of a minimum reserve system. Among the functions that such a system can usefully perform, the contribution that it can make to stabilising money market interest rates and increasing the demand for Central Bank money by creating or enlarging a structural liquidity shortage in the market was considered by the Council to be particularly important. However, the Council also considered very carefully the implications of such a system for the banking sector. With this in mind, it decided that the minimum reserve holdings would be remunerated at a level corresponding to the rate of its main refinancing operations. The exact specification of the minimum reserve system, including the reserve ratio, which is currently defined within a range of 1.5 to 2.5 %, will be decided by November 1998 at the latest.
A decision was also taken on the size and the form of the initial transfer of foreign reserve assets to the ECB from participating national central banks. Without going into the details, the transfer amounts to around 39.5 billion euros.
The conditions for the participation of non-euro area European Union central banks and credit institutions in the TARGET system were also decided, taking into account the risk to the conduct of monetary policy that giving unlimited access to intraday credit to credit institutions outside the euro area could bring. Therefore, non-euro area European Union central banks will be able to provide collateralised intra-day credit in euros to their credit institutions but subject to a ceiling both at the level of the non-euro area European Union central banks and at that of non-euro area credit institutions.
Finally, the Governing Council has adopted a number of ECB recommendations for European Union Council regulations concerning the collection of statistical information by the ECB, the application of minimum reserves and the powers of the ECB to impose sanctions.
I would like to draw your attention, Mr President, to the recommendation on statistics. This is of particular importance to the ECB because it will need to base its decisions on euro-area-wide statistics, particularly, in this context, monetary and balanceof-payments statistics, which will be provided under this framework legislation. An ECB regulation specifying in detail the actual reporting population and the statistical information which reporting institutions will be required to provide, cannot be issued until the Council regulation is enacted. These requirements have already been discussed over a considerable period of time, but a legal instrument will provide the necessary certainty for those who must meet them. There will be an opportunity for the Ecofin Council to adopt the relevant text at its meeting in October, and this means that we would much appreciate it if the European Parliament could deliver an opinion as required in the course of September.
To conclude, in my view, the thorough technical preparation carried out by the EMI during 1997 and in earlier years enables us to look forward with confidence to the introduction of the single currency at the beginning of next year. This preparatory work is now being brought to completion by the ECB and the ESCB. However, the solid foundations which have been laid by the EMI should help the ECB and the European System of Central Banks to develop into a credible and powerful institution which will pursue its primary objective of maintaining price stability in the euro area in a determined manner. This, in turn, will provide the conditions necessary for sustained economic growth. The improvement in the economic situation in the European Union, seen last year and expected to continue in 1998, may be considered to provide a very satisfactory starting-point for monetary union. However, Member States' fiscal policies now need to be geared towards achieving the medium-term requirements of the Stability and Growth Pact as soon as possible. The bench-mark for fiscal policies is clearly to achieve a budget which is in balance or in surplus and a surplus, I might add, is needed especially for those countries that continue to have high debt to GDP ratios.
To begin with, Mr Duisenberg, I would like to tell you how much we appreciate your being here to update us on the establishment of the European Central Bank's future monetary policy.
I believe I reflect the majority of this House when I state that you have filled your role as President of the EMI competently, efficiently and in a spirit of dialogue, as did your predecessor, Mr Lamfalussy. I think that this augurs well for the relationship of trust which will exist between the European Parliament and the ECB, of course within respect for the independence of the Bank, an independence which we are all in favour of, please be assured.
To come to the EMI report, which serves as the basis for our discussions today, I will first of all say that it constitutes an excellent source of information on the state of convergence of the different Member States and no less an excellent synthesis of the institutional and technical characteristics relating to the establishment of the future monetary policy of the euro area.
But we must confess, Mr President, that this report does not contain the innovations that we had become used to in previous reports, which leads to a certain amount of frustration on reading it. I would thus like to attempt to reduce these frustrations by asking you a number of questions.
With regard to the economic situation of the Union, as Parliament's rapporteur, I would like to congratulate, as indeed you do in the report, the progress which has been achieved by the vast majority of Member States with regard to economic convergence in general, and the reduction of budget deficits in particular. In spite of the improvement in the economic situation I, like you, remain somewhat sceptical with regard to the low level of investment and the still unacceptably high level of unemployment in many Member States. This is why there is a need to continue with strict budgetary policies, controls over public expenditure, reductions in labour costs, especially for the less qualified, and the equally pressing need for structural reforms, especially of the labour market.
All these measures are essential if we wish to ensure lasting growth, with a high and sustainable level of employment. I think there is wide agreement on these points. Nevertheless, it is to be regretted that the report remains so quiet on the necessary coordination of the budgetary and fiscal policies of the euro area countries, a coordination which will prove to be vital within the framework of the single monetary policy. In the light of the importance of this issue, we would have liked the EMI to tackle this subject, and analyse it thoroughly, .
With regard to Stage Three of the Maastricht Treaty, it is clear that the EMI has carried out serious preparatory work on monetary policy. However, although the seriousness of this work is undeniable, Mr President, I have to say that we are disappointed with regard to the overall choices of this policy. Unclear and shady areas remain, even though you have clarified them a little in your opening speech. I hope that they will be rapidly cleared up for, after all, the new policy will become a reality in less than six months.
Mr President, when are you going to unveil to us the broad principles of the future monetary policy of the euro area? When are you going to explain your monetary strategy, in other words, the intermediate and long-term objectives of this policy? In your speech just now you spoke to us of two potential strategies, but when are you going to decide on the final choice of strategy? We know that, according to the Treaty, the main objective must be price stability but we also know that, still according to the Treaty, the Central Bank must support the overall economic policies of the Community. Within this framework, using what indicators will price stability be defined? Will it be zero rate inflation or will it be a bracket of inflation rates? If it is to be the latter, what will the range be and over what period will it be calculated? Will you also choose a monetary aggregate as a long-term target of monetary policy? If so, which aggregate will it be? Will you aim for a wide or a narrow definition of the money supply? Will you introduce a specific figure for the growth objective of this aggregate, a range of growth rates? And over what period will this be? Or will it be a question - as is the current case with some central banks - of an average over an unstated period of time?
With regard to intermediate targets, depending on the long-term objective decided upon, will this be the money supply, the interest rate, bank credit or a combination of these variables? Mr President, when are you going to give an opinion on these issues which, as you know, are of extreme importance both for the monetary control of the ECB and for the markets, as well as for the economic policies of Member States and for economic operators as a whole? And, if I may add, this is important to enable our Parliament to correctly exercise its democratic responsibility in the area of monetary policy.
Another area which remains vague is the link between the ECB and the national central banks with regard to the implementation of monetary policy. Could you specify these links, in particular in respect of open market operations?
There are also two elements of monetary strategy which I would like to emphasize, if you will give me one minute more, Mr President. Firstly, it is vital that the euro's monetary policy is conducted according to the general conditions in the area and not according to particular conditions in one or other Member State; some countries seem to forget this. And secondly, in order to establish its credibility, the ECB must not bring about increases in interest rates unless they are justified by the basic economic conditions of the area.
Ladies and gentlemen, President Duisenberg, these are the major outlines which seem essential to us. You began to reply to some of these questions in your speech. Personally, I hope that you expand on this a little later today and, in conclusion, I would like to acknowledge once more the excellent work achieved by the EMI and its management team during the short but intense years of its existence. And now, may I wish a long and happy life to the European Central Bank!
Mr President, Mr President of the European Central Bank, before the start of the second stage, this European Parliament had already assumed responsibility for organizing a monetary dialogue with the European Monetary Institute, and at the same time it stressed that this must be developed further in the third stage of monetary union with the beginning of the age of the euro.
We in the European Parliament have been able to see the commitment of this European institution, the European Monetary Institute, at a time in which there was great doubt as to whether monetary union could actually begin on time. Therefore, the European Monetary Institute, its President and its employees should be thanked for their work which has always been characterized by hope and by the European Community spirit, because we all know that if a matter is not tackled jointly, it cannot be completed. In this respect, Mr President, I wish you all the best for your work in the European Central Bank, which will be so important to our daily lives.
In this respect, I would also like to thank the rapporteur, whose position is supported by the PSE group, for his comments on the report by the European Monetary Institute. Even if this no longer survives, many recommendations by this institute are still of particular importance for the European Central Bank. I would like to emphasize one point at the beginning of this debate: when the common monetary policy is introduced on 1 January 1999, not only the markets, but also the people, must be convinced of the value of this institution's work, of the credibility of its decisions, in the interests of price stability and also in the interests of the independence of this European monetary authority.
At the same time, however, it must be possible to develop an information and communications strategy that meets the need of the people who are entering this age of the euro with uncertainty, fear and scepticism. For that reason, this European Parliament's question concerns what is being done or what should be done beyond the monetary dialogue with this Parliament on the basis of the quarterly report and on the basis of the annual report from the European Central Bank, in order to give concrete shape to democratic accountability and the establishment of European openness for its decisions.
This raises the very specific question of what a rejection of the publication of records really means. Is it really not possible for the European Central Bank to publish its monetary decisions, as this European Parliament has repeatedly requested, and at the same time to publish the reasons for a monetary decision on the day of that decision? We in the European Parliament are not concerned in the least about who puts forward what point of view or who votes which way in the European Central Bank. We are simply concerned that the public, that we all understand what the background is to these monetary policy decisions, that not only affects price stability but actually helps to determine investments, growth and employment.
To this is added the fact that this monetary dialogue is not only in the interests of the democratic system, but at the same time is in the interests of the European Central Bank, which can only gain credibility. For this reason, I also think that it is very important to discuss strategies of monetary policy. Money supply and inflation targets are in competition, as the rapporteur indicated. We in the European Parliament considered a double and mixed strategy at a very early stage and are of the opinion that money supply and inflation targets must be linked because we want to avoid any risk, especially in the age of electronic money.
I must repeat that the more indicators that have to be assessed by the European Central Bank, the simpler it will be to control the development of money supply and thus also inflation, one of the major tasks of the European Central Bank.
Mr President, I hope that the next time you come before this Parliament, unlike the two previous occasions, it will not be to give a report of an organization about to be liquidated.
I would like to share with you three concerns, and put to you two questions. My first concern relates to the external representation of monetary union. The situation of close interdependence of the financial markets nowadays makes cooperation on the part of the major monetary authorities - of which you are one - more necessary than ever; we recently noted during the Asian crisis, that you were not to be seen, at least, you were not in the front row of those discussing these problems. I would like you to explain to us what the problem is with regard to your external representation.
My second concern relates to the coordination of economic policies: the process provided for in the Treaty does not seem to give particularly spectacular results. I am, above all, concerned about continuing efforts with regard to the consolidation of budgetary stabilization. We have a number of concerns with regard to this matter, as does the Commission, I believe. It seems that many countries, having achieved the required performance in terms of respecting the convergence criteria have now let themselves go a little and there is a natural tendency to relax efforts which must, however, be continued.
The third worry concerns the impact of the Asian crisis in conjunction with the Russian crisis, not so much on an economic level - we have been given more or less reassuring statistics in this respect -, but concerning the direct commitment of the European and international banking system in the affected countries. It appears that the chances of repayment on the part of Russia, in particular, are slim and we know it they must this year repay more than 30 billion dollars, of which it has not one cent.
I have exhausted my speaking time, but with regard to the establishment of the Central Bank, I would nevertheless like to ask what level of autonomy of action you leave to the Governing Council, for this is an important point. You have a good team; we know it is united. This was made clear at the time of the hearings. How will the Bank establish it and what truth can we give to the rumours which are circulating regarding difficulties relating to the printing of bank notes?
Mr President, this is a moment of transition. Formally, we are dealing with the EMI report for last year. The president of that institution has become the first president of the European Central Bank. Obviously, as stated by the previous speakers, starting with the rapporteur, Mr Fourçans, whose report we support, this has been useful for a first exchange of views on the first steps of the European Central Bank, which has been undergoing a process of consolidation since 1 June this year.
I would like to repeat a few points which have been mentioned which I think would benefit from clarification. Yesterday, in this same Hemicycle, we approved Mrs Berès' report which deals with the composition of the Economic and Financial Committee. We expressed our dissatisfaction at the way the composition of that committee has been hijacked by representatives of the Member States' central banks and high ranking officials answering to the finance ministers. They have excluded a wide range of experts in fiscal and budgetary matters, and analysts specializing in the international situation. In fact, it prevents there being a genuine Community dimension. That lack of a Community dimension can also be seen in, for example, the presence of the European Central Bank itself and the representation of monetary union in the international fora and international bodies relating to monetary matters, from the International Monetary Fund to the groups composed of representatives of the large industrialized economies. I am also referring, as Mr Herman said, to the question of relations with Ecofin, the Euro 11 and the role these institutions play in their relations with the European Central Bank. We are deeply concerned about these issues, and we think that between now and the beginning of 1999 they should be resolved as best they can.
Mr President, Commissioner and President of the European Central Bank, at the outset I should like to take this opportunity to congratulate the President of the Central Bank on his appointment and wish him well during his term of office.
This annual report does not provide an adequate point of reference or explanation as to the type of policy to be managed. In the future the European Central Bank must include important elements, such as more detailed analysis of developments on world financial markets and possible areas where discussions can take place on coordinating fiscal policies. The summary with regard to the countries of central and eastern Europe is far too brief from the point of view of future enlargement. If we look at the European situation as a whole, the fight against unemployment must remain a top priority and of course one way of tackling the problem is through increased product investment.
It is also useful to recall that the monetary policy of the euro zone is inseparable from the introduction of a Union economic policy based on coordination of the economic policies of the Member States. The European Central Bank will play a key role in creating an economic atmosphere conducive to investment and will therefore play an important role in job creation.
While the emphasis since 1994 has been on preparing the management framework for the European Central Bank, decisions still have to be made. The most important concerns the instruments for monetary policy. Above all an intermediate monetary policy objective must be defined. It follows that the Central Bank, given a precise objective, must examine a whole range of criteria in order to take decisions. The European Central Bank Council must disclose its strategy on this matter in September.
Could I ask the President of the Central Bank what steps are to be taken to ensure that the visually impaired will not be disadvantaged when the new notes come into circulation? In conclusion I would like to say to the President of the Central Bank how much we appreciate his offer to appear regularly before Parliament's subcommittee. I can assure him that we will be acting as the euro watch-dog. We will be looking to him to safeguard the interests of the smaller Member States.
Mr President, these reports by the European Monetary Institute and Mr Fourçans point in the same direction: they are to be identified with those who proclaim the obsessive principle of price stability, and aim for a uniform fiscal and budgetary policy and a centralized economic policy. These are just two more reports that ignore technical difficulties, disregard uncertainties over democratic control of policy, give priority to theory and convince and want to convince us that everything is fine with the real economy.
This is Mr Duisenberg's last report before he moves from the European Monetary Institute to the European Central Bank. And he has taken up and emphasized the preoccupations he had while he was there in his new and continuing duties: the same strategy requires us to go faster and faster along the same road to price stability to the point of deflation, the reduction of budget deficits to the point of surplus. With his advice and warnings he comes close to threatening Member States, not even allowing them to celebrate their pleasure at being among the Eleven. If, in common with this Parliament, Mr Duisenberg is worried, like the breathless White Rabbit in 'Alice in Euro-Wonderland' , we are worried because he is worried. And we want to say so.
Mr President, Mr President of the European Central Bank, the demise of the old, the EMI, is the birth of the new, the European Central Bank. For this reason, we here are discussing the policy of the European Central Bank. I assume that Mr Duisenberg will deny press reports that his salary is being treated as a State secret. I further assume that we will have a great many more discussions about which monetary policy is really suited to guaranteeing the necessary future investments in Europe and the development of employment that we urgently need. We must also discuss the acceptable margins of inflation, the problem of deflation, the lack of investment and the problem of the asynchronous course of economic activity that exists not just regionally, but now also socially. Will we in a couple of years have to republish "A Tale of Two Cities' , in which the Third World expands throughout Europe? Monetary policy must play its part here too.
Secondly, the complex matter that we will discuss is the question of the democratic integration of the European Central Bank and the ESCB. I just want to help the ECB on its way with this advice: the institutional nirvana is not a safe place.
Mr President, ladies and gentlemen, we must recognize that the European Monetary Institute's final annual report represents an efficient and substantial piece of work. However, I have to note, as the speakers before me have noted, that on certain points that I consider to be fundamental, this report restricts itself to generalities.
Why express these reserves? Because whilst its mission was to herald the third stage of Economic and Monetary Union, the Institute also had the mission of reflecting, not only on the establishment of the forthcoming common monetary policy but also of shedding light on three basic considerations for the good performance of this monetary policy.
Firstly, what are the conditions for good coordination between the monetary policy which will from now on be conducted by the European Central Bank, under Parliament's supervision, and the economic policies of the different Member States? Secondly, what are the conditions for the best possible coordination, both budgetary and fiscal? Similarly, what analysis has the Institute been able to make with regard to the interdependence of the financial crises shaking Asia and Russia? What analysis has it made of the necessary or desirable speed of globalization? Thirdly, what is the impact of the principles of longterm growth, prosperity and employment on the monetary projections which have been put forward?
The Institute's report remains far too general and imprecise on these three points. The Group of the European Radical Alliance thus shares the critical opinion of Mr Fourçans and will vote in favour of his report. It is to be hoped that the European Central Bank will support you over the coming months, President Duisenberg, and will be able to learn the lessons of these imperfections which we regret today.
Mr President, this fourth annual report completes the EMI set. However, it does not offer a comprehensive review of the past four years. The main news appeared in the March convergence report of this year. Nevertheless, I would like to draw your attention to a number of points.
Take paragraph 13 of the motion for a resolution. It would seem an open door but the problem with EMU is precisely that a joint monetary policy might very well run counter to the country-specific context of a national economy. This is the case, in particular, for Ireland, Finland and the United Kingdom. The Netherlands was also out of step last year, economically speaking. When problems such as this affect small countries, then it is hardly noticed at EU level. But this changes when large countries are involved. How does the ECB handle such a dilemma?
Secondly, I refer to EMS II and the position of the transition countries. Are they ready for participation in EMS II and for linking their currency to the euro? Chechnya has tried to link its currency to the Deutsche Mark and the US Dollar but had to abandon it. This development evokes in me the question as to whether the establishment of EMU might not create an additional obstacle for speedy accession on the part of the central and eastern European countries to the European Union.
Finally, I would like to comment on the position of government finances in the Member States. The deficits and debts are rather high compared with the present economic trend. This applies, in particular, if we look at the future demographic trend of an ageing population. I consider it desirable that the ECB or the European Commission and Eurostat investigate and report on this problem.
Mr President, I welcome Mr Duisenberg on his first visit to the European Parliament. I hope that we are going to have a very good relationship over the coming eight years of his presidency.
I should like to also say to him that this is his first chance to speak to the citizens of the European Union, in particular the 290 million citizens who will be covered by his Central Bank. Therefore I would like to remind him that he needs to make sure that this bank builds public confidence. The European Central Bank is not the Bundesbank. The Bundesbank has a track record and enjoys public confidence in Germany. The European Central Bank is the newest of the European institutions and has to earn the confidence of the citizens of the European Union. You cannot earn that confidence by sitting in secret in your office in Frankfurt; you cannot earn it without disclosing information and without ensuring that citizens and our communities are informed about the way in which you do your work and the decisions that you take.
So what I would like to ask the President of the ECB today is that he set out for us very clearly, in simple terms, the way in which the European Central Bank is going to disclose information to the public. We do not expect you to publish the names and the voting records of people within the monetary authorities. We do not expect you to do that because we need anonymity in that area. But we need decisions to be communicated to the public; we need decisions to be communicated to the business community and we need decisions to be communicated to the financial markets. The financial markets need predictability. The business community needs confidence in the work that you do and the citizens of the European Union need to have confidence that you are acting on their behalf.
When you came before us for your hearing you said that you would only publish the minutes some 16 years after a meeting has taken place. I hope, in retrospect, you now realise that is completely unacceptable. There has to be an interactive relationship between you and the other members of the board in Frankfurt, the European Parliament and the citizens of the European Union.
We even had the ludicrous situation last week, Mr Duisenberg, where someone enquired what your salary was as President of the Central Bank, and was unable to find out that information. You are a public servant and this information must be made public; it must be in the public domain.
I want to ensure that we have a good relationship with you. I think that is possible because you want to show the sort of goodwill that you have shown as President of the EMI, but as well as attending hearings in this Parliament, as well as attending meetings of the Committee on Economic and Monetary Affairs and Industrial Policy in the European Parliament, we need you to provide information so that people have confidence in the European Central Bank, but much more importantly, they have confidence in the euro.
Mr President, on 30 June we celebrated the baptism, or shall I say the official creation of the European Central Bank in Frankfurt, the common house for the single currency. Indeed, the euro's arrival modifies the existence of the European Monetary Institute whose annual report we are examining today. This document reviews the state of preparation of the European monetary institutions on the eve of the euro's introduction and in so doing outlines the monetary policy of the European Central Bank.
The new bank will be a success early on if, in addition to fulfilling the new functions for which it has been created, it correctly carries out the tasks the EMI were entrusted with. That is why we commend the official President in his dual function, Mr Duisenberg. The Committee on Economic and Monetary Affairs and Industrial Policy has already expressed its satisfaction with the very informative document. We therefore thank the rapporteur for taking the time to recall the rights and duties of the newborn monetary institution - which is why we used the word baptism - commenting and analysing the rights and duties of the dying monetary institution, which does not, however, require a funeral. In the same vein, there is no need to talk about funerals for the national central banks either; their role is still too important for the monetary construction of the euro, and this is demonstrated by the 60 000 people they employ in the Member States in comparison with the 281 people working in the EMI. However, in the future and in the medium term, the ECB will have to fully assume all the functions provided for in the Treaties. The final objectives expressed in figures, such as the inflation rate and money supply, will constitute factors of stability and growth and will also show European citizens that if today we are working so intensely on the single currency, it is in order to better achieve the other Community objectives sooner, beginning with employment.
A final word: let there be no mistake that the European Parliament is the only Community institution directly elected by the citizens to which the EMI had to be accountable; this obligation will also apply to the ECB. The European Parliament will do all it can to collaborate, but it will be unremitting in its control of the activity and functions that yesterday were the EMI's and that today are those of the European Central Bank.
Mr President, André Fourçans' excellent report enables us to give a final opinion on the European Monetary Institute and to acknowledge the excellent work carried out by this body and by its two successive presidents, Mr Alexandre Lamfalussy and Mr Wim Duisenberg. It also enables us, through the pen of the rapporteur, to recall a number of principles which have governed the introduction of the single currency and which must direct the actions of Europeans over the coming years.
The first of these principles is that the European System of Central Banks must enable the single currency to move in the direction of complementarity between a single monetary policy and economic policies. They will of course be coordinated but the strategy remains to be defined at national level.
Although the key words are price stability and control of inflation, and although the objectives are long-term growth and prosperity, it is clear that the fact that the EMI's report has refused to tackle the general problem of the coordination of budgetary and fiscal policies within the Union must be deplored, in line with the rapporteur's comments.
With the euro and the European Central Bank, we must have the means for rigorous supervision of these policies, which are essential for the much-needed stabilization of public finances. Indeed, we cannot want to reform the gigantic redistribution tool of the common agricultural policy, set ambitious objectives with regard to enlargement and commit ourselves to holding two mandates through Agenda 2000 if we are not at the same time preparing to put in place technical instruments which protect against both what has been called possible asymmetric shocks and also a slow drift towards laxity. These would gnaw away at the refound fruits of growth to the sole benefit of category-specific and selfish interests, disregarding the common good.
The French government's capitulation a few weeks ago at the height of the Air France pilots' strike is a perfect example of what should not be done. The ECU 200 million lost by the airline during the conflict is a great deal of money which will burden the French taxpayer's purse and, consequently, will prevent a reduction in the national budget deficit. It is time that national leaders became aware that this is no longer the time for unruly children to be given everything they want and that a serious reform of the labour market is needed, as the rapporteur states, in order to achieve a significant reduction in unemployment. Naturally, our group will support Mr Fourçans' report.
Mr President, each time we debate in Parliament economic policy and the economic situation in the European Union, words of self-satisfaction of those who have shaped economic policy are saved for the achievements of the economic policy that the European Union is following. Much the same is happening now. But how satisfied can we feel with the level of unemployment in the European Union and the level of investment, which is inadequate to fundamentally combat unemployment?
I would like to ask the President of the European Central Bank the following questions.
Firstly, does he think that, with the rigorous implementation of the Stability Pact, which he requested in his speech, it is possible to combat unemployment with the tremendous financial restrictions it imposes?
Secondly, is it possible for us to go ahead with a policy to support the single currency in the context of a fiscal policy like the one that is currently in force?
I would like Mr Duisenberg to answer these questions to see whether the people of Europe can feel satisfied with this situation.
Mr President, in welcoming Mr Duisenberg here today, I also congratulate Mr Fourçans for his commentary on the EMI's final and historic report. His assertion that the parliamentary dialogue with the ECB must not be confined to monetary policy is persuasively argued. To quote Mr Fourçans: ' The success of the euro must be economic as well as monetary. It is by that yardstick that European citizens will judge the new currency' . Less congenial are the rapporteur's comments on the supposed necessity of wage moderation and the slashing of public expenditure to meet the stability pact targets. I thought we were all in agreement that wage rises justified by productivity gains should be deemed normal and acceptable.
Mr President, let me now turn directly to Mr Duisenberg and ask him to clarify his position on the choice of monetary policy strategy and instruments to maintain price stability. The 1997 EMI report fails to reflect the interesting and enlightening exchanges Parliament had with the other ECB candidates on 7 and 8 May about the choice of direct inflation targets, with margin or monetary supply objectives - or a combination of both - as a preferred measure of price stability. Indeed, the President's then indicative bracket of 0 % to 2 % as a reasonable inflation target seems to have been replaced by a yearning and a yen for monetary supply targets, if recent reports and pronouncements from Mr Duisenberg are to be believed. Could he make plain his predilections in this area, especially as yesterday's FT report on the uncertainty of monetary aggregate statistics cast doubt on whether we need to worry about their sharp growth?
Finally, does Mr Duisenberg believe that it was a wise decision to have the euro banknotes printed by the eleven separate Member States? Is this not an expensive method which also has security implications?
Mr President, this report in some way constitutes an account of the activity of the EMI in relation to the completion of its mission. It necessarily remains, therefore, at the level of general frameworks, since many of the relevant issues have been the subject of separate, more specialized reports.
Nevertheless, it is very useful and, in the simple yet methodical way which always distinguishes the EMI, not only does it give a great deal of useful information but it also highlights certain points and contains advice on how to address the economic problems faced by the European Union and on the effective operation of EMU.
It must be said that it is a laudable report, despite the fact that many would have expected it to go into greater detail and analysis and, possibly, would have wished for a more concrete approach. But the nature of the EMI prescribes this form of report and, as our colleague, Mr Fourçans, quite rightly mentioned in his excellent report, this is the way in which it must be approached.
As a result, our congratulations must go to Mr Duisenberg on the work he has done so far and on the work he will do in the future. Congratulations must also go to Mr Lamfalussy on establishing the EMI and on its subsequent operation. I recall the first annual report, for which I was the rapporteur, and which stated that we should in some way look carefully at structural issues.
I fear that now we are going through a crisis of excessive confidence because the euro was established much more easily than we expected. We may, therefore, have forgotten that many of the structural problems still exist. The financial problems have been ironed out to a great extent because of increased economic activity in the European Union. Inflation has been brought under control to a very large extent thanks to a proper monetary policy, and also due to the fact that there have been a lot of boosting factors from outside the European Union. Let us not get carried away by the fact that the euro has become established. From now on, we must have a policy that is not a continuation of the policy that has been followed so far, in other words, a policy to combat the structural causes of unemployment and the other problems apparent in the European Union.
I hope that efforts will now be made to solve the problem of ERM II for those states that are outside the system of Economic and Monetary Union, so that, finally, EMU can be a unifying factor, as had been planned, and so that it can fulfil its objective and contribute to the progress of all the Member States of the European Union.
Mr President, the main principle of the European Central bank is neo-liberalist ideology. In its name, Europe has seen it lead to both deflation and inflation at the same time: deflation in the labour market, and inflation in the capital market. The labour market has deflated to an average mass unemployment rate of over 20 %, while the capital market has inflated to a 40 to 50 % rise on the stock market. Stock market prices have risen mainly in Italy, France and Finland. These countries have both Europe's worst unemployment rates and left-wing led governments in power. It is spectacular proof of a lack of political alternative and satisfying the multifarious needs of profiteers.
Mr Duisenberg, you simultaneously manufacture deflation, or mass unemployment, and inflation, or a bubble economy for the capital market. The cost of labour and that of capital differ in just the right way to set off a recession in Europe of the type we have seen in Asia. The European Central Bank will not have any money then to bale out the speculators.
Mr Duisenberg, I have said as much, though in greater detail, in my capacity as member of the administrative council of the central bank in my own country, to Sirkka Hämäläinen, one of the directors, so please ask her for more details on what I mean.
Mr President, I too would like to thank Mr Duisenberg for the quality of his work at the head of the European Monetary Institute. The excellent mission he has accomplished leaves us with great hopes for the work he will accomplish at the head of the ECB, which we wish him much success in, and it is certainly a good guarantee of his concept of democratic responsibility. In any case, from this point of view he can count on Parliament to be very demanding of him.
I would also like to thank Mr Fourçans for the quality of his work. I too would like to ask you, Mr Duisenberg, about your concept of the role of the increase in public and private investment in relation to economic growth. It emerges from the experience of many Member States that an increase in public and private spending can now contribute to economic growth - the only real way of creating jobs - far more than a strategy of strict reform of a labour market; nobody knows yet exactly to what extent that could be successful.
In this respect, Mr President, I also have a number of questions to put to you which move in the same direction as those of some of my colleagues. What will be the orientation of the Central Bank's monetary policy? You will most certainly remember the questions we put to you during your hearing in this Parliament. As I do not believe these questions have yet been answered, it is appropriate to commence a dialogue, for example, on the definition of a true rate of inflation. What is a stable rate? Between 2 % and 0 %, there is a margin of vagueness, a margin of interpretation for which we are awaiting clarification. Furthermore, we consider, as does the rapporteur, that in order to be in line with the objectives of the Treaty, especially Article 2 of the Treaty, a monetary policy cannot be in the service of only one of the Member States of the Union, but must take into account the overall objectives of the Union's economic policy for the whole of the area.
Mr President, I cannot resist the pleasure of making of use of your presence to put to you another question on a somewhat similar subject. What do you think of the presence of 11 representatives from national central banks of the euro area on the Economic and Financial Committee? Do you not think that this is unnecessary given the two members that the European Central Bank will appoint to this committee?
Mr President, I would like to ask Mr Duisenberg three questions, one of which links up with the last question from Mrs Berès. Firstly, the budget figures of the various Member States show that the cyclically adjusted deficits are no longer falling, despite a favourable economic trend, and are even rising somewhat in certain Member States with high growth. I would like to hear the President of the European Central Bank's comments on this. It seems to me that future developments might be threatened if the Member States are not capable of reducing deficits when the economic situation is favourable.
My second question concerns the external representation of the Community. Informal discussions such as G7 Finance are of real importance. Although representatives of three of the 11 euro Member States have always been included up to now, that is, by political representatives or representatives of their banks, no-one representing the European Commission, no-one representing the European Council, nor anyone representing the European Central Bank is included. How can economic and monetary discussions at global level be effective when actual representatives of the Euro 11 are not included?
My last point, which links in with Mrs Berès', is that my own foreign secretary, now standing down, warned Europe against a Europe dominated by finance ministers. You and I know that these finance ministers operate on the basis of the Monetary Committee. The Monetary Committee will be succeeded by the Economic and Financial Committee, which comprises 15 national bankers, in addition to two European Central Bank representatives. That makes 17 representatives of the European System of Central Banks. Is that not a bit overdone ? And could this not threaten policy coherence?
Mr President, I first want to say that I agree with Mr Fourçans' report, and also that I am pleased to see Mr Duisenberg in the European Parliament.
This is the moment to congratulate ourselves on the European Monetary Institute's contribution to achieving the objective of Economic and Monetary Union. In fact, we can feel satisfied with the current scene in which Economic and Monetary Union is beginning. The Europe of the 11 is in a phase of upward growth, with a level of price stability which we can consider practically absolute.
However, doubts arise due to some negative points in this scenario. We refer to the Asian crisis, especially the deflationary crisis in Japan and the risk of bankruptcy in Russia. But, above all, apart from these uncertainties, the European economy, having corrected its macroeconomic imbalances, continues to suffer from a fundamental imbalance: the difference between people who are looking for work and people who are working, the imbalance of unemployment. In this situation, monetary union offers opportunities to consolidate growth, to increase the level of investment and to make progress in reducing unemployment, but on the condition that the Union is not limited to monetary aspects, but is also a Union which harbours a fiscal policy on a European scale which can face up to all these problems.
Therefore, Mr Duisenberg, permit me to say that I was interested to note that your first message to the outside world, to society, stated last week and again here today, constitutes a message of alarm about the rate of deficit reduction, adding that some countries have to be shown the yellow card.
From our point of view, it is certainly important to take advantage of the current growth phase to reduce budgetary deficits, in contrast to what was done in the second half of the 1980s, which was the last upward phase, although the similarity to that phase is not exact, since today there is much more price stability and much more homogeneity than at that time, when the average growth rate of prices was twice what it is now, and there were enormous differences between countries.
But above all, and more urgent than that, we think there should be a different message: the message about the Union's muchneeded economic dimension, about the progress which should be achieved along this path, in order to arrive at what Mr Fourçans' report says, which I conclude by quoting: "that the monetary policy of the euro area is indissociable from the introduction of a Union economic policy based on the coordination of the Member States' economic policies' .
Mr President, I would like to thank honourable Members for the attention they have paid to the annual report and to many other issues still surrounding the fledgling ECB. Some questions have been repeated or have overlapped and I will try to bunch them together as much as I can.
Firstly, as Mr Fourçans and others have indicated, there is a need to continue with strict budgetary policies. I cannot say more than that. I underline, in reply to questions posed by Mr Metten and finally by Mr Pérez Royo, that the current economic upswing would seem to provide every opportunity to proceed further with the process of convergence and, in particular, to steer government deficits in the direction of the targets set by the Stability and Growth Pact.
Yet, on current indications, at least in some countries, the tendency seems to be that the process may be stalling, to say the least. That is why, as Mr Pérez Royo said, I last week held up a yellow card and warned some governments to heed the aims of the Stability and Growth Pact. In that respect I want to emphasize to Mr Herman that we are in full accord with what the Commission is saying in public on this issue.
Many questioners have urged me to explain the monetary strategy, the instruments to be used, the question of stability of prices, its definition and the aggregates to be monitored. Many, if not all, decisions taken by the European Monetary Institute over the past three years could, of necessity, be only recommendations to the ECB. Ultimately the ECB had to take the decisions. We are in the midst of that process now. We are aware that many decisions are urgently required by the public, Parliament, market participants and the counterparts of the future European System of Central Banks.
That is also the reason why even in the first weeks of the existence of the ECB we came to certain decisions. I refer to the decisions on TARGET and access to TARGET by the 'Outs' ; decisions on the minimum reserve requirement which were made public last week and which, I must emphasize, were the final decisions on the monetary instruments that would be used. So, on monetary instruments the whole package is now complete. There will be two standing facilities plus the minimum reserve requirements which will be used as the main three instruments for monetary policy. There is no longer any uncertainty about that.
The monetary strategy analysis is available. Basically, it says that the monetary strategy to be pursued boils down to the choice between direct inflation targeting or money supply targeting as an intermediate target. In reply to another question, I hope the relevant decisions will be taken in September - and I am sure by October. The final decisions on those strategies will be published at the latest in October. It is possible that we could reach the decisions in September.
A question was asked about how to link the policies of the ECB to the policies of the NCBs. That monetary policy has to be a euro area-wide policy is certainly true. The linkage between policies of the ECB and the NCBs provides no problem. Monetary policy will be decided by the Governing Council of the European System of Central Banks. So, at a centralised level, the execution of the decisions to be taken will - not entirely, but to a very large extent - be left to the national central banks but under the close and watchful eye and guidance of the ECB. There coordination seems to me to pose no problem at all. It is certainly true that the monetary policy has to be a euro-area wide monetary policy. I always say that regional monetary policy does not exist and that when there are regionally differentiated economic developments this places a heavier burden on other policy instruments like fiscal policy, wage policy and economic financial policies other than monetary policy.
Various questions were asked about democratic accountability and credibility. My answer is 'Yes' , we need credibility; we need confidence. And I say to Mr Donnelly and Mrs Randzio-Plath that we will not get that for nothing. We will have to earn them and it may take some time. But it will require as open and as transparently functioning s system of European Central Banks as is responsible and possible. It means that, as far as we are concerned, there will be an intensive and open dialogue with the European Parliament. There will be extensive publication of policies and of the considerations underlying policies and decisions.
In reply to a question by Mr Donnelly, I am sure he understands why we do not want to disclose the precise voting relations inside the Governing Council, for by now very well understood reasons. But, on the other hand, whenever decisions - either strategic decisions or specific monetary policy decisions - are taken, they will be published and will have to be published as soon as possible after the decision has been taken; they will be accompanied by as extensive an explanation as possible. Considerations underlying those decisions will be published. We may even go so far as to give some insight into the pros and cons of the various considerations and an explanation of the ultimate decision taken. At any rate it will be as extensive as possible. In short, we are all set to publish and to be open.
Mr Metten, Mr Herman and others asked about the outside presentation of monetary union. That is still very much a matter which is under consideration and negotiation. It is a difficult matter. We feel that the ECB has to be present at the IMF and the OECD. The relationship with the European Commission, the G10 and the G7 - that is all in preparation and so far, so good. In fact I have already been invited and have attended, for the first time, the monthly meetings of the governors of the G10 central banks and in future I will be there every month.
On the G7, I understand it is the intention to invite me there as well. With the IMF, we are currently talking to find a form for an adequate representation of the European System of Central Banks at the IMF, which is complicated by the fact that membership of the IMF is restricted to countries, to sovereign governments. No central bank is a member of the IMF, so we will have to find a way, and we will find a way, to ensure that this important monetary institution is nevertheless heard inside the IMF. Work on that is making progress.
On representation in the Economic and Finance Committee: the Economic and Finance Committee is the successor to the present Monetary Committee - a monetary committee which consists of the representatives at the highest level of the 15 ministries of finance and representatives of 15 central banks. In future the Economic and Finance Committee will, in addition to those representatives, also have two representatives from the ECB. So, in that respect, we gain and do not lose by being present there. At the moment we are present in the Monetary Committee as an observer with observer status. In future we will be a full member of the Economic and Finance Committee and it has been agreed informally that when monetary matters are on the agenda and are being discussed in the Economic and Finance Committee, representatives of the national central banks will, to put it quite bluntly, keep their mouths shut and the representatives of the ECB will be the spokesmen for the common monetary policy as it will develop in the future.
On analysis of the impact on monetary union of the financial crisis in Asia and Russia, I beg forgiveness but we are not yet operational as a European Central Bank and, therefore, although we have watched and monitored closely the developments there and the impact it has on economic developments in Europe, we do not yet have the authority to do anything about it. Let me add that so far it has been, to my mind at least, different from all other liquidity crises which have occurred in the past. I am thinking of the first Mexican debt crisis, the second Latin American debt crisis and other liquidity crises in the past decades. They always had the impact of creating tension and havoc inside the European exchange rate mechanism. This time, the crisis has had no impact whatsoever: there has been no tension and no need for interventions inside Europe, which I feel is significant.
I note with satisfaction that the pre-announcement of the bilateral rates to be used for conversion by the end of this year has indeed been credible, as it was intended to be. The markets believe it, as can be seen from the fact that the liquidity crises elsewhere in the world have had no impact whatsoever on the internal exchange rate relationships in Europe. To date, Russia and Asia have had some, but - I am inclined to say - remarkably little impact on economic developments inside Europe.
I had a few questions on banknotes. One obvious question is what is being done to cater for the visually impaired. After we have completed extensive consultations with the European Association of Organisations of the Blind and People with Impaired Vision, a number of decisions will have to be taken specifically for their benefit.
First of all, the seven euro banknotes will be of different sizes. That is the first way in which the blind can tell what they have in their hands.
Secondly, the numerals on the banknotes will be 'feelable' : they will be embossed. The blind will be able to 'feel' what they have in their hands. In addition, to help those who are not entirely blind, but visually impaired, it has been decided that the colours of the seven banknotes will be very different indeed and easily recognisable even for those who have only very partial sight.
Is my salary a State secret? Some questions have been asked about that. No, it is not a State secret. I must confess that I do even exactly know what my salary is. In general, although the figures are not references, the system is such that the salary of a member of the Executive Board of the ECB is about 10 % higher than the highest Director-General's salary at the European Commission. The salary of the Vice-President is 20 % higher. My salary as President is 40 % higher than the salary of an Executive Director. That is the approximate salary structure. In addition, contrary to what some in Europe seem to believe, we pay European tax on it, which makes my marginal tax rate - if you want to know the details - 45 %. My average tax rate is about 33 %. I cannot say anything more. I am taxed like all other European officials.
As far as I can see, I have given exhaustive answers to all those questions.
Is it a wise decision to have the banknotes printed by ten printing works? I think it was a wise decision to have it done that way. It took account of factors like employment in the various countries, with all the existing printing facilities that they have. If you were to ask me if it was the most efficient decision that could have been taken, then the answer would be 'no' . To centralise printing would have been more efficient but it would not have been such a wise decision. So it has been decided to print banknotes in accordance with the subsidiarity principle. Every national central bank may decide when, where and how much will be produced. As I indicated in my introductory statement, some central banks might voluntarily enter into pooling arrangements whereby each bank would take a share of the work.
The debate is closed.
The vote will be taken tomorrow at 12 noon.
Marketing of fertilizers containing cadmium
The next item is the report (A4-0254/98) by Mrs Hautala, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Directive amending Directive 76/116/EEC on the approximation of the laws of the Member States relating to fertilizers, as regards the marketing in Austria, Finland and Sweden of fertilizers containing cadmium (COM(98)0044 - C4-0109/98-98/0026(COD)).
Mr President, the time has come to recall the promises the European Union made to its newest Member States, Austria, Finland and Sweden, when they joined the Union almost four years ago. These countries were promised they could keep to their strict environmental standards for the duration of a transitional period that would be four years in length. It expires at the end of this year. During this time, the EU intended to do all it could to raise its own environmental standards to the same level the newest Member States enjoyed. The idea was that the whole European Union area would acquire a high level of environmental protection.
This report on cadmium might sound pretty trivial but it has very far-reaching political significance. Actually, I am convinced that the citizens of Austria, Finland and Sweden will be watching very carefully to see whether the EU is actually capable of keeping to its promise of high standards for the protection of the environment and public health. By the way, it was finally agreed today in the part-session that the right of Finland, Sweden and Austria to keep to its strict standards would be supported. So, just what is the position today, when the termination of the transition period is just a few months away?
One of the most important derogations was the cadmium content limit in fertilizers. Cadmium is a notoriously poisonous heavy metal that disturbs microorganisms in the earth, making it difficult for plants to grow. It builds up in animals, but it also accumulates in humans. There is often a lot of cadmium in the raw material that is used to make phosphate fertilizers, especially if it comes from certain countries in Africa. The European Commission has given economic support to phosphateproducing countries in Africa to develop a technology for industry to be able to remove cadmium from the raw material in phosphate fertilizers. Now it is important that this research and development work be speeded up on both sides. On the other hand, in some regions, the cadmium content of the raw material for phosphate fertilizers is not so great. Such regions include, for example, Finland and the Kola Peninsula in Russia.
My conclusion is that the Commission and the Member States have wasted these four years of transition time in dilly-dallying over the production of a risk assessment study which is needed to come to any conclusion on whether regulations should be introduced at Union level on the cadmium content of fertilizers. In fact, there is reliable data coming from these newest Member States that limits for cadmium are very strongly justified from the point of view of health and the environment, though not enough information has been had from older Member States.
As rapporteur of the Commission's proposal, I think that the Commission has definitely taken the right step. It in fact proposes that a new transition period of three years be granted to Finland, Sweden and Austria, so the time for the EU level risk assessment study can be extended accordingly. However, I am of the opinion that the Committee on Economic and Monetary Affairs and Industrial Policy has accepted the view that the Commission and the Member States should be rather more determined in their purpose. A derogation being allowed to exist indefinitely in this way is out of the question, and environmental and health factors, on the one hand, and an unhampered single market, on the other, demand that there should be an agreement now that any possible or necessary amendments to legislation be approved during this new three-year term.
Mr President, ladies and gentlemen, what the rapporteur has said is true, that the cadmium contained in phosphate fertilizers, a poison that destroys microorganisms, has been found in Finland, Sweden and Austria, to be harmful to humans and the environment. The EU directive on fertilizers does not, however, stipulate limits for cadmium content, and that is the problem.
We know, in a general sense, that the cadmium content of phosphate fertilizers is harmful. Cadmium must in future be classified as a harmful substance, and its limit values must be specified precisely in a new directive. Producer countries, especially Morocco, must renounce their apathy and commit themselves to developing methods of ridding phosphate fertilizers of cadmium. That is in the interest of producer countries. Community aid must continue to go particularly to producer countries in the African continent which are vitally important producers of the raw material for the EU internal market, and for whom the EU is the largest market in the world.
Here in the EU we must press ahead and produce a risk assessment study on cadmium in fertilizers. Our objectives are foodstuffs as free of impurities as possible in this allergy-troubled Union, and our principle should obviously be that our earth, our timber and our people should all remain toxin-free.
Mr President, ladies and gentlemen, when Austria, Sweden and Finland joined in 1995, the European Union committed itself to a more careful consideration of ecological aspects than before. This is of enormous importance for the economic framework conditions, because only an even playing field permits equal competitive capability. Thus, we agreed in general then that the more stringent Austrian environmental standards would provisionally continue to apply generally for four more years. At the same time, a monitoring process was established at Union level. The objective was to adapt environmental standards, if necessary, to the higher national standards.
These agreements were and still are considered a great environmental policy success both for the new Member States and for the environmental situation in the European Union. Since then, we have achieved the first success with the benzene content of petrol. The limit value has been drastically reduced. In the case of the sulphur content of heating oil, the Austrian limit values have likewise been retained and also the development in the cadmium limits in fertilizers is thoroughly positive, because the limit values not only of Austria, but also of Sweden and Finland, have been extended to the year 2002 on the basis that an objective study is to determine whether cadmium from the soil really can be transferred into the human bloodstream. If this should be proven, the limit value situation in the European Union is clear. Currently we still do not have sufficient information about the risks posed by cadmium. We want an objective analysis of the effects in this area.
Mr President, congratulations to my colleague, Mrs Hautala, for her excellent report. The Commission's proposal is to extend the right of Finland, Sweden and Austria, to be exempt from the requirements of the directive on cadmium in accordance with their Acts of Accession. The Commission has promised to decide on a risk assessment study for the whole of the EU area. In addition, the Commission must endeavour to develop methods to rid raw materials for fertilizers imported into the EU of cadmium. According to information I have received from laboratories, it is already possible to remove cadmium from phosphate fertilizers. A process has been discovered. Now it just needs to be put into practice.
Cadmium accumulates in the soil and is dangerous to humans. According to certain studies in EU Member States, the soil's cadmium content is already very high. That is why ridding fertilizers of cadmium is especially important.
In Finland, selenium has been added to fertilizers in greater quantities since 1984: formerly, six grammes per kilo of fertilizer, and, since last April, 10 grammes per kilo. We have been monitoring the use of selenium for years. According to these studies, the supply of selenium to domestic animals and the general population has declined. For this reason, 10 grammes of selenium, rather than just six, are now being added to selenium fertilizers. Studies show that the increase in selenium has had an excellent effect on the state of the health of domestic animals and the population. The EU as a whole would do well to follow this example. I urge the Commission, while undertaking its research, to invest also in an appraisal of the effects of selenium added to mixed fertilizers, so that we can improve the health of the whole of the EU population and its livestock.
Finally, I would like to state that tighter standards to promote human and animal health cannot be allowed to seen as hindrances to business; the EU has to find a place for them.
Mr President, at the time of the accession negotiations, Austria, Finland and Sweden obtained permission to retain environmental standards which were more demanding than Community legislation, particularly for the cadmium content of phosphorus fertilizers.
In fact, through the Commission we finally committed ourselves to an upward harmonization of standards. Yet to this day, nothing has been done, whilst the harmful nature of the substances in question appears scientifically proven. The Commission contents itself with granting a derogation to those states which are most advanced in the area. However, public health and environmental protection are not subsidiary questions; I think that current affairs ensure we are reminded of this every day. For once, it is for Community legislation to align itself with the most demanding in order to remain credible.
This issue, which appears to be largely technical, in fact assumes a major political dimension, above all, in the context of enlargement to include the CEECs. We must not give false political signals to candidate states and whilst derogations admittedly serve as a way of catching up with the most demanding policies, they must not prevent the most ambitious from continuing to progress. The derogation, the principle of derogation, must not be perpetuated for ever. We must fulfil our commitments and it is in this spirit that we support the report and the amendment by Mrs Hautala, whom we congratulate most sincerely for her extremely clear work.
Mr President, those who participated in the discussion have already described the starting position adequately. We are facing a particular situation, as the three new Member States had special standards which we have continued to maintain with the obligation to check whether there can be a Community regulation that adopts either these or other standards.
It was clear from the start that the Community regulation was to originate from scientifically founded data. It is incorrect to say, as the last speaker did, that the Commission has done nothing. We have carried out a study of this problem, and it produced insufficient data for a Europe-wide raising of standards.
This means that at the moment we are in a position in which the concerns that we share with Parliament - Mr Rübig is absolutely right in this respect - cannot result in a legislative measure because we do not have sufficient scientific data. That is the whole problem, as far as the Commission's actions are concerned. In many other cases it may be perfectly correct to criticize the Commission, but in this case it is completely unjustified.
What can be done? In conjunction with the Member States, we have commissioned a new study in order to obtain better data which will then permit us to take the appropriate legislative measures. This data, however, if it is to be reasonable and reliable, cannot be available before the year 2000 because some of the possible consequences necessitate a certain period of observation. Because of this, we must wait until 2000, and that obliges us now to propose an extension of these derogations because otherwise the three new Member States would be in an area without rights, which cannot be the intention of the entire process. At the same time, however, we cannot accept what Mrs Hautala proposes, because if we now - before the expert opinion, so to speak - wanted to introduce common standards, then we would completely undermine this scientific process. There is no point in commissioning a scientific study in order to obtain grounds for standards, and at the same time saying that we are going to adopt this standard anyway. That is not a form of legislation that I can justify, Mrs Hautala, and therefore I ask Parliament to accept our proposal, which even the rapporteur does not reject. If you do not want to extend the derogation, if we cannot resolve this now, then we will, as far as the three new countries are concerned, exist in a very uncertain legal framework which cannot be in the interests of those involved.
I only mean this part. We cannot accept the other part - as I have already said - as we cannot commission a scientific study while stating in advance that we will do what we think is right now, regardless of the findings. That is our situation and that is why I ask Parliament to play its part so that we can extend these derogations, so that we at least have today's legal status.
Mr President, I would only like to make it clear that this report fully approves the extra new three-year period. I wish Mr Bangemann would listen; you obviously have a headphone. The basic line is approved, but this derogation cannot be allowed to continue to be open-ended in this way; should it not end some time? As you yourself say, you will have a decision on this risk assessment study by the year 2000, which is absolutely right. I have to make it clear that the Commission has done its bit, but old Member States have dragged their heels, so this proposal by Parliament is totally realistic and feasible for all parties concerned.
Thank you, Mrs Hautala.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Motor vehicles for the transport of certain animals
The next item is the report (A4-0253/98) by Mrs Hautala, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Directive relating to motor vehicles and their trailers - transporting certain animals and amending directive 70/156/EEC in respect of the type-approval of motor vehicles and their trailers (COM(97)0336 - C4-0339/97-97/0190(COD)).
Mr President, the proposal for a directive that we are now debating, is a certification system for vehicles to be used for the transportation of certain animals. These standards apply to animal transportation loads of under eight tonnes. Under this directive it will become possible for the manufacturers of vehicles to choose a certified system in the internal market for the whole of the Union, one that will fulfil certain technical requirements.
It is a matter of a joint decision, as the aim here is a better internal market for these vehicles. In fact, many decisions on animal welfare taken in this Parliament are, properly speaking, outside the jurisdiction of Parliament, as the issue is mainly the application of the common agricultural policy. On that, Parliament mainly gives an opinion and then the Council does whatever it does and often then does a bit of horse trading, because one demands unanimity. But this time, and I think it may even be the first time, Parliament will have the opportunity to affect the issue of animal welfare to the extent that it will be the legislating party. Because of that, it is very important for Parliament now to use this opportunity to the best advantage. Very many Members continually receive communications from constituents who are appalled and enraged at how animals are treated during transportation. Now we have a chance to improve things.
It is obviously not a matter of being able to solve problems of animal welfare with technology, but this can have a very important part to play. Why should we not take advantage of modern techniques and facilities when new vehicles start to be manufactured? This will mean causing as little suffering to animals as possible while they are being transported. Actually, it is likely that demands for animal welfare will become more stringent in the future, certainly not slacker. That is precisely why it is very important that technical factors that improve the protection of animals are taken into full consideration when manufacturing these vehicles in the future. Apart from anything else, this is also the most economically sound option.
All the proposals contained in the report are fully capable of being achieved with modern materials and technology, and that goes for gentler sloping ramps too. There has been some discussion on them in Parliament, but the manufacturers have said that such things are possible and that the strain factor is reasonable.
I wish, moreover, to say that animal welfare is also a matter of economics, because if animals fare badly while being transported, the result is poor quality meat, whereas the quality of meat can be improved by means of technical features on vehicles, with the consequent economic benefits.
The issue of the ramps is a vital one. The Commission suggests that their angle of inclination should be 25 degrees, but animal welfare studies show that it ought not to be more than 20 degrees. It is obviously a matter of loading/unloading and sawdust at the start and end of transportation. We should mention as a separate matter that pigs, which in many ways are like people and are very sensitive and intelligent animals, are extremely sensitive to loading arrangements and sawdust. For that reason, the report contains the proposal by Mrs Anttila, the draftsman of the opinion of the Committee on Agriculture and Rural Development, that there should be lift apparatus on vehicles used for the transportation of pigs.
It is very important that Parliament does not now waste this opportunity to improve future vehicle models for the transportation of animals, to take account of animal welfare. Better planning as well as the surveillance of transportation are very important and, for this reason, we propose that these vehicles should be checked at three-yearly intervals. Naturally, the behaviour of drivers also affects the welfare of animals, but the technical factors can by no means be underestimated.
Mr President, congratulations to my colleague, Mrs Hautala, on a very well-informed report. I am extremely satisfied with the report's amendments, the implementation of which would mean less stress for animals while being loaded onto vehicles and during transportation. Stress during transportation has a direct effect on the quality of meat, as Mrs Hautala stated.
Conditions for transportation differ widely in the EU area, owing, for example, to differences in climate. In the north it is freezing cold, and in the south it is too hot. Both conditions must be taken into consideration when fitting out vehicles. I am very glad that the report includes mention of an obligatory loading lift for sheep and pigs, which I had already proposed to the Committee on Agriculture and Rural Development. When we produce directives in the 21st century, our aims must be progressive.
There is a clear gap in the directive between the technical and material requirements of equipment for transporting animals, on the one hand, and requirements for use and proper use of equipment, on the other. Requirements for equipment and its use go hand in hand. A mere requirement for correct use does not guarantee the welfare of the animals. Nor does high-tech equipment with all mod-cons guarantee the animals' welfare during transportation, if the use of the vehicle and the actions of the driver are inappropriate. That is why I think it is important that the authorities in Member States are given sufficient powers to monitor transportation.
The next goal must be to extend these requirements now under discussion to cover equipment already being used over a given period of transition. When that transitional period has lapsed, the equipment should fulfil the requirements of the directive, at least as far as the important, central issue of animal welfare is concerned.
The Commission's proposal mentions that the date of the next check due should be displayed on the vehicle's registration plate. There is no mention, though, of the time that has elapsed between checks. That has to be put right; ideally, checks should be carried out every three years.
Animal transportation in the EU has attracted a lot of negative publicity, which does not benefit anyone. As the regulations for transportation have now been reviewed and when vehicle equipment gets put right, we will have the requirements we need for a much improved system for the transportation of animals.
Mr President, road transport of cattle has long been a thorn in the side of many people and the main cause of this is the offence caused by the shocking pictures which all of us have seen of the transport of animals over what are certainly large distances. Today we debate the type-approval of vehicles designed for animal transport whilst recalling these pictures. It speaks for itself, therefore, that the European Parliament places great demands on the type-approval, because we no longer wish to see such abuse, where animals being transported not only suffer from temperatures which are much too high, but also from lack of water and food. We are convinced that civilised society is harmed when animals are not treated civilly, even when this concerns animals for slaughter.
The Committee on Transport and Tourism agrees with the European Commission that different equipment must be present on board for different types of cattle; but this is not sufficiently detailed in the proposal. My committee has therefore submitted detailed proposals to ensure that animals cannot fall from trucks or loading bridges and that they are prevented from injuring themselves when they are moved from one level to another. But the greatest problem is that the Commission omits a number of matters, because it is of the opinion that these must be included in a directive relating to the use of the vehicles, rather than in the type-approval. But let me tell you that it makes no difference to cattle in which directive it is included. The distinction between equipment and use is a curious one, because the equipment determines to a large extent how a vehicle can be used. The Committee on Economic and Monetary Affairs and Industrial Policy has adopted a great deal of the Committee on Transport and Tourism's proposals and I would therefore like to thank Mrs Hautala for her efforts.
I hope, therefore, that they will stand up not only at first reading but also at second reading, and that we will be able to convince the Commission and the Council, if need be, in the very last round.
Mr President, I would like to thank the rapporteur for an excellent report. Over recent years Europe has been outraged by this barbarous treatment of animals for slaughter. Transportation takes place today in Union Member States, and especially outside the Union, in conditions we can at times imagine to be frightful and totally inhumane. And to a large extent it will continue. I have myself slaughtered animals and been employed in the transportation of animals, so I do know a bit about the subject. Transporting animals to be slaughtered over long distances to countries outside the Union - if this seems a risible topic, you would do well to listen carefully - is absolutely intolerable both from a humane and economic point of view. We must give due consideration to inhumane conditions for animals for slaughter, as it goes on with the support of the Union. We have in this way issued a permanent licence to torture animals.
This directive on vehicles which is being prepared is an interim measure but it goes in the right direction. We have to give consideration to loading and unloading as has been stated. Loading is the greatest cause of stress and who would not get furious at the fact that animals are dying while being loaded? Loading stress can be avoided with simple lifting equipment, as has been mentioned. While drafting the directive, we have to take into consideration the need, too, to take account of internal differences within the Union, like those that exist between the North and the South. In Finland, we have done a great deal in this area. But within the Union, we have to have a more active system of monitoring.
Ladies and gentlemen in the front row, it would be important to put an end to the transportation of live animals for slaughter across the continent. Meat is not affected by travel.
Mr President, ladies and gentlemen, my group welcomes positively the objectives and provisions in this draft directive which is a considerable improvement on the existing measures. But an improvement also means an increase in costs, for you never get something for nothing.
This is why, although we accept the strengthening of certain constraints which the rapporteur proposes, we are far from agreeing with her on all issues, especially when it comes to an important legislative principle, the principle of proportionality. The images which have given rise to compassion and anger or indignation on the part of many of our citizens correspond to realities which must be abolished, but which have nothing to do with some of the measures proposed, in particular with regard to the problem of loading ramps.
If Mr Ilaskivi is an expert in the field then I, too, can argue that I am an expert in the area of loading and unloading animals. When I was younger, I loaded and unloaded hundreds and hundreds of pigs and heads of cattle. So I know what a ramp is. The ramps used to date had between a 30- and 40º incline. I would like to be able to demonstrate for you the difference between a ramp at 25- and a ramp at 20º. You would be extremely surprised and should not underestimate the animals' skill in surmounting an obstacle of this nature.
I have experience of this and I can tell you that, in this instance, the cost is excessive. Mrs Hautala affirms that it is technically feasible. Admittedly, you could transport all animals in air-conditioned buses with couchettes; it is technically feasible. It is a question of assessing the relationship between welfare and cost, and in this respect, the rapporteur goes too far. A ramp at 20º raises considerable problems and should, in particular, be flexible so that it can fold, which is obviously extremely expensive.
This is why our group cannot support the rapporteur's excessive proposals, but we are the first in line to support, enthusiastically, those which are reasonable.
Mr President, my first reaction to Mrs Hautala's report is to ask why the Committee on Economic Affairs and Industrial Policy was given the task of dealing with a subject that belongs more appropriately, in my opinion, to the Committee on Agriculture and to the Committee on Transport and Tourism. How the subject of the welfare of animals during transport can be seen as more relevant to economic and monetary policy than to agricultural policy or transport policy is beyond me. I suppose the fact that the opinions of these committees are sought is some consolation, but in a general way this decision needs some sort of explanation. However, ' inexplicable' is becoming more and more the norm in this House.
Regarding the subject of the report - the safe and humane transport of animals - we all accept without hesitation that this is a fundamental requirement. But once again we are going way overboard on this matter which has been adequately dealt with in the Commission's own proposals. In the Member States there already exist the most stringent systems of checking on animals for transport, particularly those on long-haul journeys, and rightly so. The modes of transportation are likewise, in my opinion, of the highest quality and standards. They simply have to be if animals are to arrive at their final destination in good condition - acceptable to the final recipient. In the agricultural industry, as in any other, farmers and livestock dealers have very large vested interests in presenting their product in prime condition in order to command the best possible price.
If we are intent on imposing further layers of procedure, if we insist on a whole range of modifications to animal transport, we will stretch the system to breaking point in terms of increased costs and reduced efficiency. The cost of such procedures will of course be borne only by two groups: farmers and consumers. We are back on a typical Green agenda, Mr President, the same old story: no matter what you give them they want more and more. But the high-rise flat occupants of the Greens know very little about the reality of farming today and have learned very little.
Mr President, the recent incidents of poor treatment of animals during transport, particularly by East European countries, have evoked a strong emotional reaction from the public. Therefore, the proposal that we are debating must be an answer to this public and not to the Greens.
Generally speaking, already on 2 October 1997, the European Parliament defined the conditions in which live animals should be transported, emphasizing, in particular, that they should not travel more than eight hours and stating in more general terms that the transport should be limited to the closest place possible for slaughtering.
It is clearly in this perspective that the general debate on transport should be held. With this proposal for a directive, we only deal with the characteristics of the vehicles. But from this point of view as well we must say that the proposal has its limits, particularly its optional nature and the fact that only new vehicles are covered, that is, those registered after 1 May 1999.
Furthermore, there are various aspects already highlighted in previous speeches where improvement is needed, ranging from the slope of the ramps to the need for hydraulic lifting platforms to transport pigs, from the amount of room above the heads of the animals to the problem of temperature and the animals' reaction to it.
It is therefore clear that we are talking about a proposal for which we are asking that not only the text of the report but also all the amendments be approved. However, we emphasize the fact that in this type of proposal no reference is made whatsoever to poultry, and hens, in particular.
Mr President, unlike Mr Herman I am not an expert on loading animals on to vehicles but I am expert on watching it happening, because I live in the kind of area where millions of animals are constantly having to travel very long distances. My area has 90 islands, and one can imagine some of the stress involved in getting the animals from the islands to the mainland, and thence on further long journeys.
Both Parliament and the Commission have shown concern. There is the eight-hour rule and the recommendation mentioned by the last speaker that animals be slaughtered as close as possible to their place of origin.
I would really like to seize this opportunity to ask the Commissioner whether he feels that there is too much laxity about monitoring. A lot of the criticisms from the public relate to cattle coming from outside the European Union into the European Union. I wish to know what on earth we can say to satisfy our public critics, because - sadly, perhaps -the fattest file a constituency MP gets is about the welfare of animals.
I wish to support all the amendments on the ramp and the pigs, because I have watched the horror of trying to get pigs into a lorry. The poor driver knows he has only eight hours but an hour is taken up with loading the pigs, so we really should look at the matter of the loading lift.
Mr President, to consider the welfare of live animals during their transportation is a commendable objective, and there is nothing worthy in this. Moreover, you get out of it what you put in. The field of animal production as a whole has every interest in respecting animals during their transportation, for everyone knows that the market value of an animal is greatly reduced if its transportation conditions are poor. We therefore agree with this respect for transport conditions, provided, however, that they are applied everywhere, and include trade with third countries, both imports - from the point of departure - and exports, and that they can be implemented and are useful.
By way of example, what is the use of having strict guidelines for the manufacture of new vehicles if the way they are used is not in line with the principles of respect for animal welfare? We also know that the climate varies substantially between the Mediterranean and the Nordic regions. Why, then, have the same manufacturing standards?
Finally, farmers themselves also use specific vehicles for transporting their animals, either to take them to market within a very limited radius or simply to take them to grass elsewhere. In this respect, too, we must be careful not to create useless additional costs for farmers.
Consequently, we are opposed to all amendments aimed at increasing the costs for farmers and for companies in this line of business. On the other hand, we ask that, within the WTO agreements, international trade as a whole should take account of international transport standards.
Mrs Hautala's report is extremely technical, but as with all type-approvals, consideration has to be given to the purpose, which in this case is the transportation of animals. I think the report does justice to that. Since 1994, parliamentary chairmen have been receiving petitions bearing millions of signatures regarding animal welfare in general, and transportation in particular. Regulations and directives have not done much to improve the welfare of animals in transit. The 1995 directive and the 1998 regulation both indicate that there is a need to establish requirements for the methods of transport used for animals. That is what we are addressing today.
Joint decision-making therefore amounts to the most important technical step as regards securing genuine progress. That is difficult. Major differences exist between Member States. But we will get there. Many decisions and statements have come and gone, but what we have here is something concrete. This directive gives us the basis for improving animal welfare during transportation, but farmers and abattoirs in Member States will have to ensure and check that future transportation - including the means of transport - will be monitored. Other committees and Commissioners, and, of course, the Council, will be seeing to that. What is the good of creating optimum conditions in the abattoirs when the animals are traumatized on the way?
The transportation of live animals, whether for slaughtering purposes or for further breeding, is not desirable, but it is nevertheless a fact. That prompts me to mention that even though we are improving animal welfare, the spread of infection is still increasing. That has nothing to do with today's topic; rather, it has to do with the way vehicles should be cleaned. There is good reason to contemplate what ought to be done from here on. There is good reason to put a damper on trans-European animal transportation, but other than that, I support Mrs Hautala's report, and I hope the Commission and the Council will be able to come up with something sensible.
Mr President, Commissioner, the Hautala report addresses the technical fittings of vehicles for animal transportation. We have heard repeatedly what a sensitive subject this business of transporting animals for slaughter is, whether we are dealing with horses, pigs, cattle or sheep, because naturally enough, the films record only those aspects that are not alright. Things that are alright, however, are not shown. We must not tar everyone with the same brush. There are decent hauliers as well.
There must be no repeat of these events. That would be out of the question. We have just recently adopted the van Dijk report, and straight away we are astonished to find animal welfare popping up in a different committee every time. This is not very impressive. We should leave animal welfare where it belongs, in the areas of agriculture and transport. Taking the kind of trouble we do with this, we should really know where it will appear next.
The rapporteur has gone to a lot of trouble, and the committees have done some excellent work. However, I would like to make it clear - and as a farmer, I know what I am talking about - that the use of hydraulic loading ramps in the transportation of pigs is not the last word in wisdom.
Mrs van Dijk demanded in her recent report that piglets of up to 30kg should be loaded using a hydraulic loading ramp. That is fine. Now Mrs Hautala is saying all pigs should be loaded using hydraulic loading ramps. Let me tell you this: my farm has a loading ramp the height of the lorry. That is critical, because then the animals just go into the lorry at ground level. When we buy animals, they leave the lorry at ground level as well. Forget your hydraulic loading ramps! This is the best way because it is what the animals are used to.
It is about people, not vehicles. People need to handle the animals in such a way that the animals sense they are being treated properly. For large numbers of animals, we must demand loading ramps that exactly match the height of the lorries. There is a standard for them, and it works. We cannot expect small-scale farmers to fit a hydraulic loading ramp onto their vehicles for driving their animals to the market; they would have to quit altogether rather than go out and buy one of those. So there is really no point.
Let me emphasize the following once again: we must improve the implementation and monitoring of animal welfare provisions in Member States. I am not pointing the finger at the Commission, because it cannot handle this. It simply does not have the staff. We have many a time and oft set aside funds in the budget, but the monies have never been paid out because the Council has refused to employ the staff to carry out this monitoring. This is crucial! The people handling the animals are crucial to animal welfare, and if they treat them properly, it will work fine.
Mr President, animal welfare is a matter of great importance to me. In Austria, there is a high level of awareness of the importance of how animals are treated, whether we are talking about utility animals, breeding stock or animals for slaughter. The Austrian presidency will be taking a greater interest in this topic with a view to improving conditions of transportation of animals throughout Europe.
On the subject of animal transportation, I would like to emphasize the necessity of pan-European regulation. The European Parliament should stake out the political way ahead and set basic conditions. However, the European Parliament should not approve any regulations that go into too much technical detail.
As politicians, we are elected to set policy and not to displace experts in other professional fields, for example, veterinarians, technicians, etcetera.
Proper transportation of breeding and utility animals is very important for the wellbeing of animals. However, the transportation of live animals for slaughter must also be carried out under good conditions, because the quality of the meat depends on this.
As producers, we desire good treatment. However, after the sale has been concluded, the animal no longer belongs to the farmer; the buyer becomes responsible. It is all very well using modern technology, but please also consider that different types of utility animals have different patterns of behaviour. In my opinion, it would be virtually impossible to load pigs with a hydraulic loading ramp because they never keep still. As regards the angle of the ramp, I would like to say that in Austria, we have properly aligned fixed ramps. To me, it is also crucial for the driver and loading personnel to handle the animal calmly.
Mr President, Commissioner, ladies and gentlemen, I too have been here almost 10 years and I cannot help thinking about how much we have discussed animal welfare and the amount of paperwork we have created. Sometimes I really feel there is an awful lot of theory here, but precious little practice.
I would say "yes' to protecting animal welfare, but "no' to Mrs Hautala's proposal on hydraulic loading ramps. We are creating the impression that there is just the one kind of mass production. Plenty of practical questions have already been posed. What about the small-scale farmer who simply wants to transport his animals from A to B? What about the village butcher; are we not always saying "yes' to local produce? I would like to put that one to the Greens sometime. These are animals from detached houses; they have been sleeping in straw, and now we are asking for them to be transported through the place on silver platters. That does not quite fit in with what Mrs Hautala is proposing here.
Commissioner Bangemann, I also have a problem with how this monitoring is supposed to work. Is there anything we have not made a decision on here? Eight-hour transportation, loading and unloading, watering: a lot of this is rather far from actual practice, and for that reason, I would like to suggest here that we should advocate practicable solutions, and you really ought to heed the practical experience of our farming colleagues.
Mr President, getting straight down to your comments, Mrs KeppelhoffWiechert, the whole discussion, or at least two-thirds of it, is neither about the report nor about the problem. This is not a matter of monitoring the transportation of animals, nor is it about how animals are actually transported; it is quite plainly about type-approval of vehicles that are subsequently used to transport animals. That is quite different from what many speakers have been debating here. It is all very well if Mrs Ewing and others have seen these cruel images and then say this has to be stopped, but that is not the subject of this report.
This report is about our desire to approve vehicles that are suitable in a particular way for a particular type of animal transportation. That is as far as it goes. You can put all your comments about monitoring back in your briefcases, because these vehicles will of course be checked to ensure that they are of the appropriate type; otherwise, they would never be approved. We do not need any new officials to do that, because we already have technical monitoring bodies and suchlike. So please do not take this the wrong way, but we would have been finished half an hour ago if we had debated what was, in fact, presented here rather than the completely different problem of how to monitor and implement the transportation of animals. That is not up for debate here.
Please allow me a further comment. I always find it somewhat amusing that people who are so interested in animals focus their energies on transport, but the minute an animal is slaughtered, their interest dwindles. I find this rather odd. An animal has to be treated beautifully, but then it is slaughtered. I can imagine a stressed-out pig would be able to handle the stress far better if it were not about to be slaughtered at all.
Now for the report itself. The rapporteur has tabled 24 amendments. We are able to accept nine of these: Amendments Nos 3, 4, 6, 14, 17, 18, 19, 20 and 21. All these amendments are concerned with very desirable editorial improvements. To some extent, they also give producers more flexibility, and that constitutes our grounds for accepting these amendments. We cannot accept the others. I cannot go into much detail here as to why we cannot, but I will select a few examples.
Firstly, there is type-approval. I repeat: type-approval has nothing to do with the use of the vehicles or animal welfare as such. Thus, all the amendments targeted at improved usage or animal welfare as such are out of place in this context. Naturally, it would be possible - and this would be an example of such an amendment - to change the loading height for one type to something other than what we are proposing here. However, we have kept to the decisions already made by the Council of Agriculture Ministers, and Directives 91/628 and 95/29 and one regulation stipulated the heights which we have adopted. There is no sense in the existing directives using different heights from those found in the directive on type-approval. People would think we were not quite right in the head if we stipulated two different heights. We must, therefore, abide by what has already been decided.
Then there is the gradient. Unlike Fernand Herman, I am not an expert, and I am constantly amazed at all the things he has done in his life so far. He relates aspects of his own life and experience in every report. He must have an incredible amount of experience. We calculated that if the gradient were reduced to 20º, that would mean the loading ramp would have to be too large to allow us to keep the total height of 4 metres. Mrs Hautala, it is all very well to disagree on a lot of things, but it is very difficult to disagree about mathematics because all it takes is a simple calculation. Then there can be no differences of opinion. So, unless we wish to exceed the prescribed limit of 4 metres, we cannot accept this amendment.
As I said, I cannot go into all these amendments one after another. I hope - and I have to be a little cautious after what the members of the PPE Group have said - that we will be able to agree on a common position which will now mean that we can adopt one of the last regulations on type-approval. This is not the end of the story, but it is the beginning of the end, and this should ultimately enable us to have the whole matter nicely sewn up.
Mr President, I wish only to tell Mr Bangemann that I have a pretty good knowledge of geometry, and, besides, I studied agriculture at university. But, in any case, have you never heard of the hinge? The hinge is quite interesting in itself actually, but after all it is a very simple invention, which can solve this problem of the length of the ramp. This is actually a very simple technique. As Mrs Anttila said, we are speaking of new vehicles for the 21st century. If we are not forward-looking enough now, in two years' time animal protection groups will be telling us these vehicles are no good for anyone. Do you think that will be of any benefit to the manufacturers?
The debate is closed.
The vote will take place at 12.00 noon tomorrow.
(The session was adjourned for five minutes while awaiting the beginning of 'Question Time' )
Question Time (Council)
The next item is questions to the Council (B4-0481/98).
First of all, please allow me to welcome Mrs Ferrero-Waldner, President-in-Office of the Council, who is going to be with us for the next six months. We predict that, as always, there will be an atmosphere of understanding in this Hemicycle, and that our questions are sure to be answered with the accuracy and efficiency of which we know Mrs Ferrero-Waldner is capable. So let us begin this Question Time in the normal way, peacefully and with the good manners which characterize this Hemicycle.
Question No 1 by Freddy Blak (H-0607/98)
Subject: The Staff Regulations and discrimination against homosexuals
As they stand, the Communities' Staff Regulations discriminate against homosexuals and their registered partners. Homosexual staff have exactly the same duties and obligations as their heterosexual colleagues but do not have the same entitlements.
The Council has an opportunity to end this blatant discrimination when the Staff Regulations are revised. It ought to listen to the European Parliament, which voted by a big majority to amend the Staff Regulations so as to give homosexual staff and staff cohabiting with, though not married to, partners the same rights as their colleagues. I am therefore very disappointed to learn that the presidency is asking the Council to revise the Staff Regulations without complying with Parliament's wish to see an end to the discrimination against homosexual staff and their partners. Is it really true that the presidency wishes to perpetuate such discrimination? Mrs Ferrero-Waldner, I invite you to reply to Mr Blak's question.
Mr President, Mr Blak, I would like to answer your question concerning the personal status of, and discrimination against homosexuals. The matter of equal treatment of homosexuals pursuant to the Staff Regulations of European officials was recently discussed in the relevant Council bodies. In its examination of the proposal for an amendment of regulations governing officials in respect of equal treatment, as tabled by the Commission, the Council has made the following statement on these two aspects.
Firstly, by adopting Regulation No 781/98 of 7 April 1998, amending the Staff Regulations of Officials and Conditions of Employment of Other Servants of the European Communities in respect of equal treatment, the Council has confirmed that the principle of non-discrimination on the basis of sexual orientation applies. From this point on, Article 1a of the regulation states that, and I quote: "Officials shall be entitled to equal treatment under these Staff Regulations without reference, direct or indirect, to race, political, philosophical or religious beliefs, sex or sexual orientation, without prejudice to the relevant provisions requiring a specific marital status' .
Secondly, with particular reference to legislative developments in some Member States, in adopting this regulation, the Council has asked the Commission to carry out the necessary studies into the recognition of registered non-marital life partnerships and to table proposals to the Council on this matter on the basis of its findings. The presidency will ensure that any new proposal is examined as soon as it is submitted to the Council by the Commission.
I would like to begin by welcoming the Council representative. I must say it has been several years since we have had quite such a charming representative here. Nevertheless, I am not completely happy with the answer I was given. We are in the process of amending the regulation, but consideration has still not been given to the fact that there are people of the same sex who wish to live together, and that this should be respected. Such consideration has not been given. I would like to put the following question to you: the Swedish government has given official support to a Swedish public servant working for the Council who has taken a case of discrimination against him and his registered partner to the Court of Justice. What is the stance of the presidency on the arguments put forward by this Swedish official?
Mr President, Mr Blak, thank you very much for your kind welcome. I would like to comment further on your supplementary question. With regard to the Swedish proposals and ideas, we are awaiting proposals to be tabled by the Commission, for, without this, the Council cannot have any involvement in the matter.
Perhaps I could just mention briefly once again that the Commission had already tabled a proposal for a regulation to the Council in March 1993, to amend the Staff Regulations of Officials and Conditions of Employment of Other Servants of the European Communities in respect of equal treatment of men and women. One objective of this amendment was to have the general principle of equality of men and women written into the texts in question, while a second objective was to include provisions which would enable the bodies in question to eliminate the very real inequalities which adversely affect the opportunities available to women in the areas covered by the regulation.
The Commission gave partial approval to the first amendment of many tabled by the European Parliament in November 1993 allowing for the principle of non-discrimination to be extended to cover sexual orientation. After extensive consultation, the Commission presented an amended proposal on 3 March 1996, which was again brought before Parliament for a reading.
The new position of the House reflects the concept that the European Community should take account of the fact that - as you have said - increasing numbers of predominantly young people are now living together without marrying, and that consequently, following the example of the European Monetary Institute, a corresponding change should be made to public service legislation in the Communities.
When the Commission's proposal was being examined by the relevant Council bodies, the Commission did indicate that it would not be presenting any additional amended proposals to take account of Parliament's amendments. In this case, unanimity in the Council was required for the Commission's proposal to be amended; the Council is, therefore, waiting for the Commission to table new amendments, which it will then deal with.
I thank the Council for its reply, but I am not satisfied with it. If I understood the reply correctly, you have now made an exception and said that a new proposal will be made later on with regard to the new cohabitation relationships or registered partnerships which exist in some Member States. The question then is when this new proposal will come and how this issue is going to be discussed later on.
The Staff Regulations are not changed particularly often. In fact, they are changed very seldom. Even if, in reality, we know that registered partnerships exist in several of the EU's Member States, it means that the Council intends to continue to discriminate against employees who come from these countries. That is quite simply continued discrimination against homosexuals, despite the fact that this type of cohabitation is permitted in the countries where they originally come from. I would like to have a reply to this.
Mr President, please allow me to refer to this yet again; perhaps it was not quite clear, so I will emphasize it again. The Council has asked the Commission to carry out a study of this matter, and as soon as the Commission tables its proposals on this, the Council will become involved once again.
Mr President, Madam President-in-Office of the Council, first I should like to congratulate you, as a representative of Austria, on being the first of the new Member States to hold the presidency. I wish you all success for the presidential term.
Regarding the matter of homosexual and lesbian discrimination, Article 13 in the Amsterdam Treaty prohibits discrimination in respect of sexual orientation, and in this connection it is important also, in accordance with Article 13, to review the Staff Regulations. Obviously it would be awfully important for there not to be any discrimination in the Member States either, and in this respect we are looking particularly at Austria's own laws, now that you hold the presidency. Your laws as they relate to homosexuals are clearly unsatisfactory. I would like to ask, in particular, how you intend to go about concretely reviewing staffing legislation using Article 13 as a basis.
Mrs Ojala, allow me to emphasize once again what I have already stated perfectly clearly in response to the main question. By adopting Regulation No 781/98 of 7 April 1998 amending the Staff Regulations of Officials and Conditions of Employment of Other Servants of the European Communities in respect of equal treatment, the Council confirmed the applicability of the principle of non-discrimination to equal treatment on the basis of sexual orientation. I will quote this once again because this is precisely what is at issue here. Article 1a of the regulation provides that: "Officials shall be entitled to equal treatment under these Staff Regulations without reference, direct or indirect, to race, political, philosophical or religious beliefs, sex or sexual orientation, without prejudice to the relevant provisions requiring a specific marital status' .
That corresponds exactly to the wording of the Amsterdam Treaty, and consequently, as I have already said, the Commission was asked to carry out studies into the recognition of registered non-marital life partnerships and to table its proposals to the Council.
Question No 2 by Felipe Camisón Asensio (H-0608/98)
Subject: Overbooking in passenger air transport
Does the Council intend to undertake any new initiative to deal with the problem of the growing number of passengers who are becoming victims of the practice of overbooking at EU airports? Mrs Ferrero-Waldner, I invite you to reply to Mr Camisón Asensio's question.
Mr President, Mr Camisón Asensio, on 30 January 1998, the Commission tabled a proposal to the Council for a Council Regulation(EC) amending Regulation (EEC) 295/91 establishing common rules for a denied-boarding compensation system in scheduled air transport. This regulation came into effect in April 1991, and since that time the Commission has been gathering information on its application. Considering the most recent developments in the air traffic sector, the amendments proposed by the Commission are aimed, in particular, at increasing the number of instances where passengers are entitled to compensation, as well as adjusting the minimum level of compensation upwards to help keep the practice of over-booking within more reasonable limits.
At that time, the amendments were examined by the relevant Council bodies. In the meantime, on 18 June this year, the Council concluded that it was necessary to review the present regulation with the objective of raising the minimum payment levels; the Council asked the Commission to examine how air passengers could become better informed of their rights. The Council bodies will continue to examine the Commission's proposals with a view to reaching agreement in the near future.
I too should like to start by welcoming the President-in-Office of the Council with full Parliamentary courtesy. It comes as no surprise to me at all that the European institutions are very concerned about the growing problem of overbooking, leading to the relevant regulation having been updated during a recent Council meeting, as the President-in-Office of the Council has just said.
However, the great paradox of this issue is that, in most cases, passengers who cannot board their plane are not aware of their rights. In view of this situation, we have a twofold supplementary question.
When will airlines be forced to display a notice on the desk setting out people's rights to compensation in cases of overbooking? Will the forthcoming regulation ensure that damage sustained through missing connections with other flights receives fair compensation? Because, as things stand, that question is up in the air, which is a very appropriate expression when dealing with air transport.
Mr President, Mr Camisón Asensio, please allow me just to state the following and then to give my response to this question. Firstly, the amendments to Regulation 295/91 cover an extension of the area of applicability to all flights. Secondly, they cover the airlines' "OK' endorsement on airline tickets, known as the document of passage as well as, thirdly, the level of compensation and, fourthly, compensation in all instances of overbooking.
Regarding information to passengers, allow me to comment that yesterday, I was reading an in-flight magazine myself and came across a really brilliant article explaining this issue to passengers. Generally speaking, however, we cannot of course set a deadline for this, because the Commission would first have to be called upon to examine the options, and that would probably take some time.
The Council actually reached its conclusions, based on the proposal I have just outlined, on 18 June 1998. In its conclusions, the Council firstly recognizes that the practical experience of implementation demonstrates the need for a review of the regulation, and secondly, it welcomes the Commission's proposal to amend the regulation, calls on the Permanent Representatives Committee to continue discussing the Commission's proposals - this would indicate that matters could be resolved within a relatively short space of time - and challenges the Commission to pursue this specific matter of information.
This process will, therefore, probably not take very long. Competition, too, will make for a better service and will help regulate passenger numbers, because this question is becoming an increasingly important one for all those who travel by air.
The practice of overbooking is openly admitted - they say to passengers like me that all air transport companies do it - and, as has been said, people do not know their rights. Could I ask the President-in-Office, whom I very much welcome - she has added a lot of colour to this fairly sombre Chamber - whether she believes that these proposals will come into force during the Austrian presidency?
Mr President, let me first thank my colleague Mrs Ewing for her kind words of welcome. It is difficult to say at this juncture what will happen. As you know, the Commission has been called upon to act, but we have not as yet seen any proposals. It would, therefore, be difficult for me to say to you at this point in time that it will be possible in the course of our presidency, but it is most certainly a matter which shall receive our attention.
Question No 3 by Alexandros Alavanos (H-0609/98)
Subject: Strict compliance with the Amsterdam Treaty
The President-in-Office of the Council, the UK Foreign Secretary, Mr Robin Cook, committed multiple infringements of the Amsterdam Treaty during his visit to Ankara in attempting to formulate a common position of the "14' - i.e. with the exception of Greece - on political relations between the Union and Turkey in a bid to alter the decisions taken by the Luxembourg European Council concerning Turkey, which only a Summit Meeting can do.
As such action is in breach of Articles J.3(3), J.8(2), J.13(1) and J.13(2) of the Treaty of Amsterdam, will the Council say what measures it will take to ensure that every presidency of the Council of the European Union complies strictly with the Treaty on European Union? Madam President-in-Office of the Council, you have the floor to reply to Mr Alavanos, who is situated behind you.
Mr President, allow me please to elaborate briefly on the question posed by Mr Alavanos, and I would like to ask the Member to note that the Amsterdam Treaty has not yet come into effect and that, therefore, no contraventions of its provisions can possibly apply. However, the Council is of the opinion that the stance taken by Mr Robin Cook in Ankara was in accordance with the provisions of the Treaty. The Council therefore sees no reason to act on the Member's proposal.
Mr President, I wish to thank the President-in-Office. My question was addressed to Mr Cook, who wanted the time to answer it. But he did not have the time because of the change in the presidency. I do not expect the President-in-Office to criticize her colleague; that would be very difficult. I would simply like to put a supplementary question to the President-in-Office. Will the Austrian presidency, in matters of foreign policy, seek the agreement of all 15 Member States, in accordance not only with the Amsterdam Treaty, which will soon be in force, but also with the articles of the previous Treaty, and not the agreement of 13 or 14 Member States? Will Austria, as a democratic and sensitive country, seek the agreement of all 15 Member States on matters of foreign policy, and especially on the sensitive issue of Turkey?
Mr President, allow me to respond to the Member's question by saying that Austria and the Austrian presidency will go to great lengths to obtain a consensus of 15. I can also state that in the difficult matter of Greece and Turkey, as well as the question of Cyprus/Greece/Turkey, we have initially been sounding things out with both Greece and Turkey, and that this is indeed the direction in which things appear to be moving.
Obviously, we are well aware that these are difficult political questions and that we will probably only be able to take a few small steps at a time. However, this matter is of genuine concern to us. Perhaps a small-scale presidency from a small-scale state will be able to make more happen - because in reality all interests are focused on working for the European Union. At any rate, we certainly hope to make a little progress with Greece, Turkey and Cyprus on these very difficult political issues.
Question No 4 by Pedro Marset Campos (H-0610/98)
Subject: Human rights in Equatorial Guinea
The people of Equatorial Guinea have suffered for the last thirty years from dictatorial regimes characterized by the most absolute contempt for human rights, perpetuating a situation of violence and repression.
Does the Council intend to take a firm stand on the matter and unequivocally condemn the violations of human rights, calling on the Government of Equatorial Guinea to commute the death sentences passed on fifteen citizens in a trial without guarantees from which the media were barred, as in the case of the Spanish journalists who were expelled? Does the Council not consider that real political pressure should be put on the authorities of Equatorial Guinea so as to ensure the right to a fair and objective trial, by suspending all cooperation projects that are not strictly humanitarian in nature? Madam President-in-Office of the Council, allow me to be a little indiscreet but, in this friendly atmosphere here, I understand that the surname "Campos' strikes a certain chord with you. Mr Marset Campos is behind you and is all set to listen to you. I invite you to reply to his question.
Mr President, Mr Marset Campos, I would like to mention the following in connection with your question. I would refer you to the answers to questions Nos H-0135/98 and E-1115 on the situation on the Island of Bioko. The Council has been following with deep concern the trial of some of the members of the Bubi tribe native to the Island of Bioko. These individuals were accused of belonging to, or supporting, the independence movement, namely the Movimiento de Autodeterminación de la Isla de Bioko , or the MAIB.
On 24 February 1998, the Council expressed its deep concern to the Ambassador of Equatorial Guinea regarding infringements of human rights following the alleged attack on the town of Luba by the MAIB on 21 January. Several hundred people were reported to have been arrested and after interrogation at least three people are understood to have died in custody.
The Commission has called on the authorities to investigate and punish those responsible for such infringements of human rights. The Ambassador stated that the Ministry of the Interior had set up a special commission to receive and investigate complaints regarding infringements of human rights, and that the President had even intervened personally to ensure that no further such acts of violence would go unpunished. The Ambassador gave further assurances to the effect that those responsible for the attack on 21 January had been identified and would be tried; all other persons arrested had been released.
At a meeting between the heads of the EU-accredited mission to Equatorial Guinea and President Obiang, which took place in Cameroon in May 1998, the mission heads expressed the concerns of the European Union with regard to the human rights situation in Equatorial Guinea. Despite this, on 1 June, a military court passed the death sentence on 15 of the 100 or so accused. The presidency has recently appealed to the President of Equatorial Guinea on behalf of the Union not to uphold the death sentences. As far as we are aware, the death sentences have not yet been carried out.
The Council will continue to observe developments in Equatorial Guinea very closely and will take every opportunity to underline the importance it attaches to upholding human rights and democratic principles in that country. As regards EU development aid, in August 1996 President Obiang requested consultations with the Commission under Article 366a of the Fourth Lomé Convention with the objective of reaching agreement on the resumption of development cooperation. On his visit to the Commission on 31 October 1997, President Obiang was received by Commission President Santer and during this meeting he proceeded to explain and defend his programme of democratization.
The Commission made it clear that a gradual resumption of aid would be dependent upon progress in human rights, democratic principles and the rule of law.
I want to thank the Austrian presidency for its kindness and courtesy in answering this question, but I should imagine we have heard the sad news, reported in today's press, of the death in hospital of one of the people who had been sentenced. They were not actually condemned to death, but this event reveals the inhuman conditions suffered by such people and the systematic violation of human rights which Obiang is imposing on the whole country. I believe this provokes fears of even more dramatic consequences in the near future, and makes it more difficult for the democratic opposition in Equatorial Guinea to bring about the necessary transition. So the European Union must act firmly with all the available means so that human rights are respected once again in this part of the world and, moreover, so that forces from outside Africa are not allowed to intervene.
Mr President, ladies and gentlemen, I too have just received the news that the leader of the Movimiento de Autodeterminación de la Isla de Bioko has died in prison, probably as the result of torture inflicted on him. Let me now say again that the Council will be observing developments in Equatorial Guinea all the more closely and will take every opportunity to point out the high value that must be attached to human rights and democratic principles in that country. The Council will do everything in its power to avoid any repetition of this in future.
Madam President-in-Office of the Council, I too thank you for your kindness, but unfortunately I have to say that you have not by any means satisfied the expectations of this House or the democratic opposition in Equatorial Guinea as regards the situation we are dealing with. I understand, of course, that your country, Austria, no doubt views the terrible human rights situation in Equatorial Guinea as remote, but I would suggest for example that you request information from the Spanish government, because they were also the ones who, last autumn, urged President Santer to receive the dictator Teodoro Obiang, who subsequently set up a council of war, which was certainly followed by death sentences and the death, probably from torture, of the Equatorial Guinean leader, Martín Puye.
So, as well as monitoring the situation closely, I would like you to tell me clearly whether you do not think the Council needs to adopt a common position to apply Article 5 of the Lomé Convention to Equatorial Guinea and stop that country participating in that agreement until, of course, it respects minimum democratic principles and human rights.
Mr President, ladies and gentlemen, let me assure you that we are of course following this difficult situation closely. Up until now, this information has not been available to us in any detail. I assume, however, that the Council will be dealing with these developments soon, although we will need more detailed information, and I can assure you that we are keeping a very close watch on affairs, and we will of course be doing everything in our power to improve the situation. At the present time, I cannot say any more than that, because I cannot, of course, pre-empt the Council and its decisions.
Question no 5 by Allan Macartney (H-0616/98)
Subject: Commission document on compensatory measures on the abolition of duty-free sales
Will the Council ensure that the Commission's document outlining possibilities for compensatory measures to the regions most affected by the abolition of Intra-EU duty and tax-free sales after 1999, as agreed at the May Ecofin Council, is presented to and debated at an Ecofin Council this autumn? Mrs Ferrero-Waldner, I invite you to reply to Mr Macartney's question.
Mr President, Mr Macartney, as a result of consultations at the European Ecofin Council on 19 May 1998, it became apparent that there was no consensus on the question of calling for a Community-wide study into the effects of the abolition of intra-EU duty-free sales on 30 June 1999. In light of the various studies conducted in individual states and comments from the sitting, however, the Commission will - and I would particularly like to draw attention to this - clarify in a working paper exactly what instruments Member States have at their disposal to help absorb the impact of these measures.
I also welcome the Austrian President-in-Office of the Council. The Austrian presidency has got off to a very good start. We appreciate your directness in dealing with our questions.
The mystery here is that, at the Council meeting in May, Commissioner Monti promised that there would be measures to alleviate the negative impact of the loss of intra-EU duty-free and tax-free sales. Since then there seems to have been a rearguard action by certain Commissioners who seem opposed to what he undertook. What I was looking for was an undertaking from the Council that they will do their best to make sure these measures are forthcoming.
I take it from what the President-in-Office says now that the Council already has this in hand and, in a sense, has taken over the responsibility, in which case I am delighted. We need to know the impact on areas which are going to suffer, including my own.
Mr President, Mr Macartney, perhaps I failed to express myself clearly. I did not say that the Council already has a document in hand. We are awaiting such a document from the Commission, but what we have asked the Commission to clarify is exactly what instruments Member States have at their disposal to help absorb the impact of these measures. This document is not yet available. It will also address the question of the content of these measures, but I cannot give an answer to this at the present stage.
Mrs Ferrero-Waldner, this question of compensatory measures on the abolition of duty-free sales is of great interest to this House, which means I have received requests for four supplementary questions. The Rules of Procedure only allow me to grant two. So I shall give the floor to Mr Morris and Mr Lindqvist in turn, who made their requests in that order, and I am very sorry but I shall not be able to let either Miss McIntosh or Mr Cushnahan speak, since their requests came later.
Mr Morris has the floor first, for a supplementary question.
I welcome the prospect of compensation, if it is available. However, in a Community where there are approximately 20 million people unemployed - and since we are faced with the prospect of a further 42 000 people who are employed in the tax-free industry facing unemployment - I should prefer it if the Commission, via the Council, could undertake very serious research to give us the facts as they stand at the present time. My concern now is that we must know the facts ahead of any action that the Commission and the Council might take in abandoning the tax-free policy.
Mr President, Mr Morris, perhaps I should just say once again that the Member must be well aware that the abolition of duty-free at ports and airports, as well as on ferries and aircraft travelling within the Community, is necessary in order to complete the single market. In this respect, it has to be emphasized that the abolition of duty-free sales is by no means a new measure.
Those involved in this particular market sector were also granted a five-year transition, which expires in 1999. This was specifically to enable them to make the necessary adjustments to smooth out the social consequences of the abolition of dutyfree. The Council is, of course, aware of the fact that the abolition of duty-free in intra-EU ferry and air traffic will lead to employment problems. The Council therefore eagerly anticipates the results of this study which, as I already mentioned, the Commission will be preparing in the form of a working document on the instruments available to Member States to assist them in dealing with this situation.
Let me stress this again: the Commission is involved and will be presenting this document to us. The latter will of course contain certain facts and figures.
I would like to congratulate Austria on having taken over the Presidency of the Council. I hope that the question of duty-free is going to have a positive solution. I come from Sweden where we are very concerned that something should be done; more than has so far been the case on the part of the Commission and perhaps also on the part of the Council.
In connection with taking the decision on duty-free sales, a promise was made to carry out a proper study of the consequences for the countries which have duty-free and which will suffer a change for the worse, including with regard to employment. This has not been done. Now I hear that there is going to be such a working document, which sounds very good. However, it would be even better if the Council could promise that compensation will be given to the affected countries. We do not need a study if we can have a good answer on this point. It would satisfy me. I am therefore putting this question once again, in order to be able to give a reply to my questioning representatives in Scandinavia.
Mr President, Mr Lindqvist, thank you for your kind words. On this subject let me repeat that as far as compensatory measures are concerned, I am sure you are aware, Mr Lindqvist, that the Council made this decision unanimously - as I have already explained - and therefore cannot become involved in this matter again. However, I have also indicated that the Commission has now been asked by the Council to prepare a study on this, that is to say, a working document, and I can only point out that this will make instruments available to Member States, or will advise them as to what instruments are available to them, to help absorb and compensate for the impact of this measure.
Mr President, could you clarify how we should put supplementary questions? I understand it is no longer by catching your eye or by a show of hands but rather that one has to press the button and that the questions are taken strictly in the order in which they are put. Could you clarify this point?
Miss McIntosh, supplementary questions are put at the precise moment the main question is announced. You can ask to speak by raising your hand or by pressing the button. The President gives the floor in the order the questions are asked, whether by a show of hands or by pressing the button. It makes no difference. It is true that the President has a certain amount of discretion in granting the floor if there are a lot of questions from one side of the Hemicycle or the other. So far, however, I have not had to use my discretion. Should that need arise, you can rest assured that I would do so with the most absolute - I would even say paranoid - institutional neutrality. You all know you can ask me for the floor. The Bureau advises me; in other words, it is not just one pair of eyes doing all the work, but three, and I try to keep strictly to the chronological order. I may make a mistake on the odd occasion, but in that case I assure you it is absolutely unintentional.
Mr Watts, do you wish to make a point of order?
I was just trying to catch your eye for the next question.
Ladies and gentlemen, we are not going to turn this into a competition. I know the actual starting point is when the next question is announced, and I understand that people get a bit edgy, but please do not be too quick off the mark. I am going to announce the next question now. In any case, ladies and gentlemen, allow me to make a little use of the powers invested in me by the Rules of Procedure. In this case, since this question is closely related to the previous one, I am going to take it that Mr Cushnahan and Miss McIntosh have priority. So I am going to use the authority granted me by the Rules of Procedure in that way, and I hope you will understand.
So without further ado we move on to Question No 6 by Brian Crowley (H-0714/98)
Subject: Council's discussions on duty-free
Can the Austrian presidency indicate what plans, if any, it has to hold discussions in the Council of Ministers on the proposal to abolish duty-free in 1999 and all its impact on employment? Mrs Ferrero-Waldner, this question is on the same subject. I do not understand why these two questions were not grouped together. I was very surprised myself, and asked Parliament's services why the two questions had not been grouped but I have not had any reply. Therefore, Mrs Ferrero-Waldner, if you feel it has already been answered, I shall give the floor to Mr Crowley for a supplementary question on the basis of the debate which has already taken place, and I shall then let Mr Cushnahan and Miss McIntosh speak. Are you happy with that or would you prefer to speak first?
You have the floor, Mr Crowley.
I want to have an answer from the President-in-Office before I ask my supplementary. I am dealing specifically with the employment aspects of the matter as opposed to compensatory aid.
Mrs Ferrero-Waldner, you have the floor. We will take account of that slightly different angle, which must have been why the questions were not grouped together. I invite you to comply with Mr Crowley's request and give him an answer.
Mr President, allow me to repeat to the Member what I have already stated. I was assuming that the questions would be grouped together and that I could then answer both of them at once. May I state once again that we will endeavour to put instruments into the hands of Member States to help them absorb the impact arising from the loss of certain jobs.
However, I have already said, as Mr Crowley well knows, that provision was made for a five-year transition period expiring in 1999. This was intended to allow for certain adjustments to be made that would be necessary for smoothing out the social consequences of the abolition of duty-free. I have nothing further to add to this.
I would like to congratulate the President-in-Office on her first session here in Parliament and thank her for her honesty. She is the first President-in-Office I have heard say there will inevitably be job losses because of this decision. I would refer her to the comments of her colleague, the Austrian Foreign Minister, earlier on today in Parliament, when he said that job creation would be the top priority of the presidency and that under the Amsterdam Treaty the EU now had the necessary instruments available via national employment plans in specific and binding areas. Surely now is the time, under this presidency, to reverse the decision. The President-in-Office has admitted there will be job losses and also that we can put off this decision until such time as there is harmonisation of taxation - particularly excise duty. I would like a response on that point.
Mr President, Mr Crowley, thank you for your kind welcome. In a word, yes. Our Foreign Minister did address the subject of the job creation programme, which will no doubt figure among the top priorities of the Austrian presidency. To my mind, it is extremely important for us to enter into the revision process under the auspices of the Vienna European Council and use this to learn from one another. You are well aware of the great importance attached to best practices. Just as Austria, for example, can learn about mobility, flexibility and many other specific programmes from other Member States, by the same token, other Member States can learn from us, and here I am thinking of our excellent apprenticeship training scheme, which allows young people of 14 or 15 to start training with a firm or workshop while at the same time continuing to receive school education. These are just some of the measures available. I do not want to go on about this, of course, but I would like to put it to you that such measures are important. Retraining under the umbrella of education would be an important measure, too.
Returning to the original question: the five-year transition period has basically provided the opportunity of operating such a scheme with people who are currently employed in the duty-free sector.
Regarding the general question of the harmonization of taxes - which if I have understood correctly you were also asking about - I must say that our Finance Minister is very concerned about driving this issue forward as soon as the proposals of the Commission have been received. I would hasten to add, however, that as things are at present the Council will not be facing an easy task here, but at least this is what the Austrian presidency will be trying to achieve.
Naturally, the completion of the single market also means gearing up in terms of employment and competition, and that greatly improves prospects of expanding trade, which is essential if we are to face up to the challenge of globalization.
President-in-Office, let me also join with my colleagues in wishing you and your colleagues a very successful presidency, bearing in mind that this is an historic moment: your country's first presidency since joining the European Union.
I intend to continue to fight for the retention of duty-free but I am intrigued by part of the response you gave my colleagues and I should like clarification.
Firstly, you talk about a working document. Will we have this working document before this Parliament before 1 July 1999? Secondly, when you talk about instruments and compensation measures, can I have the assurance of the Austrian presidency that compensation measures will be forthcoming if, unfortunately, this decision does go ahead; that these compensation measures will be additional to money in existing or future Community support frameworks; and that countries will not be forced to poach money from other parts of their Community support framework.
Mr President, Mr Cushnahan, allow me to express my thanks to you, too, for your words of encouragement and your warm welcome. In this context, all I can do is reiterate that the Commission has been asked to prepare the working document, but I cannot say when it will be ready. I think that question should be addressed to the Commission directly. Nor can I give you an answer as to its content, that is to say, whether additional funding will be available or not. I think you should ask the Commission about this.
Mr President, I am doubly grateful to you this evening, for exercising your discretion in this way. Can I extend a very warm welcome to the Austrian President-in-Office, I am delighted to see her here this evening.
Could I seek clarification on two issues. It was generally understood that any ferry travelling through international waters outside the 12-mile limit and any airline travelling in international airspace would continue to benefit from and be able to continue with duty-free sales after 1 July 1999. I understand that, under the British presidency, a meeting of national customs officials overruled that and that will effectively nullify the effect of a change of route for a ferry operating from my constituency. This will have very serious commercial and employment ramifications. That is my first point.
The second point is that the President-in-Office has mentioned compensatory measures in reply to a number of questions this evening. I would like to be quite specific: from which part of the European Union budget will these funds be taken?
Mr President, Miss McIntosh, first of all, thank you for your warm welcome. Secondly, I have to say that your question is rather technical. I would ask you to allow me to respond to your question in writing, and as regards budget funds, I cannot provide any further information, as I have already explained in answer to the previous question.
Mr President, on a point of order. Very briefly, if the presidency, quite understandably, wants to reply in writing to the honourable Member, would it be possible to ensure that other interested Members get to see that reply? Obviously, we would all have heard an oral reply, and it is only right and proper for the reply to be made available to the whole House.
Mr Watts, that is not a point of order. It is almost a supplementary question. However, I am sure that if Miss McIntosh receives her reply she will be kind enough to pass it on to you immediately. Miss McIntosh's openness and kindness are well known, and mean that she is bound to give you a response as quickly as possible. But it is not a point of order. So, ladies and gentlemen, if you will allow me, as they deal with the same subject, the following questions will be taken together:
Question No 7 by Ioannis Theonas (H-0618/98)
Subject: Return of the Parthenon ( "Elgin' ) Marbles
There has been a public outcry over revelations that the Parthenon Marbles suffered heavy and irreparable damage in 1939-1940 in the British Museum where they are being illegally kept. In particular, sharp tools and strong chemical substances were used to strip the Marbles of their protective patina, thereby exposing them to environmental conditions. Moreover, this fact was carefully concealed by the British authorities in violation of the most basic standards of scientific and ethical behaviour.
What actions does the Council intend to take to secure the return of the Parthenon Marbles to their country of origin, to save one of the crowning achievements of world culture and to respect the claims of historical legitimacy, and does it not consider that the continuing refusal to hand over the monuments legitimizes the looting of cultural treasures and is contrary to any notion of cooperation between countries in a spirit of good faith and the principle of respect for the cultural heritage of the Member States? Question No 8 by Angela Kokkola (H-0651/98)
Subject: Return of the Elgin marbles
According to recent scientific reports, the British Museum has caused irreparable damage to the Elgin marbles in attempting to clean them since it used substances and materials which damaged the outer surface thereby detracting from their historic and artistic worth.
In view of this, together with the completion of the Acropolis Museum, which is being built using the most modern methods and in accordance with international specifications, what pressure will the Council bring to bear on the British Government to respect its long-standing undertaking to return the Elgin marbles to their country of origin, given the special nature of the circumstances, since they form an integral part of a temple and are not isolated works of art? How will it contribute to the setting up of a committee of internationally recognized experts to assess the damage suffered by the marbles as a result of cleaning?Mrs Ferrero-Waldner, you have the floor, on the subject of marbles and friezes.
Mr President, ladies and gentlemen, the Member is no doubt aware that the UNESCO recommendation of 1982 initially states that the Elgin marbles should be returned; it went on to specify that they should be returned to Greece so that they could once again be put on display at the Parthenon.
The matter of the Parthenon Marbles is not something which can be dealt with by the Council, since this goes beyond the jurisdiction of the European Community. This issue must be resolved solely between the governments of the United Kingdom and Greece.
Mr President, I too would naturally like to welcome the President-in-Office on her first appearance in the European Parliament. However, I also wish to express my disappointment at the Council's response.
The Parthenon Marbles are a priceless cultural commodity which concerns not only Greece and Britain but the whole of humanity. I think that the Council, too, should be just as concerned about their fate as all the other interested parties, who are greatly alarmed in the wake of scientifically well-founded facts, according to which the marbles suffered irreparable damage as a result of how they were treated by the British Museum. I think that, for precisely this reason, the Council should have the sensitivity that is shown by non-governmental organizations and mass movements for the fate of the Parthenon Marbles, and give a more substantial response to this issue.
Mr President, Mr Theonas, unfortunately, all I can do is to repeat what I have already stated. The Council has no jurisdiction in this matter. The issue is a purely bilateral one. It should therefore be resolved bilaterally between the governments of the United Kingdom and Greece.
Mr President, I thank the President-in-Office, who is here today to give us a response. My question is not a supplementary question. It is an entirely different one since, after the latest findings and the announcement by the great scientist Ced Claire concerning the damage done to the Parthenon Marbles, I wonder whether a committee of experts might not get together to participate more generally in the scientific investigation into the matter and in the communication of the findings. The President-in-Office has the opportunity to show her feminine sensitivity. In addition, she is from a small, democratic and very sensitive country, and it is well-known that small countries have a lot to contribute on many issues.
More specifically, Madam President-in-Office, will you show this sensitivity and will you convene this committee?
Mr President, Mrs Kokkola, thank you, first of all, for your kind words. I would like to refer again to something which I mentioned at the beginning of my first answer, but perhaps it did not come across clearly. The most appropriate body for dealing with such matters is not the Council of the European Union, but UNESCO. I would, therefore, like to suggest that perhaps the committee of experts you have just proposed should operate under the auspices of UNESCO in tackling this issue. Let me just underline once more that the Council is not the appropriate body because it has no jurisdiction in this matter.
Question No 9 by John McCartin (H-0619/98)
Subject: Crisis in Sudan
Following the meeting of the Development Council, has the Council addressed the issue of the war and famine in the Sudan and can the Minister make a statement on the current situation there? Mrs Ferrero-Waldner, I invite you to reply to Mr McCartin's question.
Mr President, I would like to make the following comment on the crisis in Sudan. The Council is watching developments in Sudan with great concern. Following the debate which took place at the meeting of the Development Council on 18 May, which the Member referred to, the Foreign Ministers of the European Union discussed the situation in Sudan on 25 May and 29 June. The Council refers to the statement by the presidency on 1 May and confirms that only a lasting political solution will allow the Sudanese people to return to a state of normality.
The Council affirms its support for the intergovernmental development authority, IGAD, in its efforts to find a way to negotiate a lasting peace. In this context, the Council welcomes the proposal whereby the IGAD Partner Forum (IPF) would despatch a ministerial-level mission to Khartoum and Nairobi to investigate the possibilities of bringing about a cease-fire in the areas hardest hit by famine in order to allow humanitarian aid to get through.
The European Union will continue to use all the means at its disposal to urge the parties to resume negotiations and to observe human rights in Sudan.
I thank the President-in-Office for her reply. I have seen the newspaper reports that the Irish Minister has requested this ministerial mission and am glad that it has been organised.
There is immense frustration - I am sure not only in Ireland but throughout the European Union - at the scale of distress. I think that there is a political will throughout the European Union to devote whatever resources are necessary at least to alleviate the present hunger and suffering.
Does the President-in-Office believe that the European Union could channel aid to alleviate starvation more effectively than is now the case? Can the position be improved on as a matter of urgency?
Mr President, Mr McCartin, I can at least share with you one communication which I have just received hot off the press. I am sure you will be pleased to hear this. The Deputy Foreign Secretary of the United Kingdom, Derek Thatchet, went to Nairobi and met with representatives of the SPLA on Tuesday specifically to discuss the matter of the security corridor for aid organizations. Mr Thatchet then flew on to Khartoum to negotiate there with representatives of the Sudanese government. The Sudanese rebel organization, the SPLA, has called a unilateral cease-fire in certain areas of the country in order to allow more than a million starving people to receive aid.
The cease-fire in the Federal State of Baralgasal and in parts of the Upper Nile came into effect late on Tuesday evening, according to the SPLA spokesman in Nairobi on Wednesday. He has since added that the Khartoum government is expected to follow suit. According to information from the UN World Food Programme (WFP), 1.2 million people in the south of this African state are actually facing starvation. The people here are suffering primarily as a result of the drought, but also, of course, from the consequences of 15 years of brutal civil war.
I can also add that, since I am responsible, too, for development cooperation, I have discussed this subject myself with the Irish Secretary of State for Development Cooperation. I know she has gone to great lengths in proposing the sort of solutions for Sudan which helped broker the peace deal in her own country.
Mr President, Madam President-in-Office of the Council, I would like to ask whether the Council is also concerned with religious freedom in Sudan, as well as taking an interest in Southern Sudan and the humanitarian issues. You are aware, for example, that pressure was brought to bear on the Bishop of Khartoum and that he was threatened that if he resisted this pressure, church development aid projects would be blocked. My information comes from Missio, which is a Munich-based episcopal welfare relief organization, and I would like to ask you whether the Council is aware of these matters and whether it is involved with religious freedom throughout Sudan and with this attempt to highjack development aid.
Mr President, Mr Posselt, I can tell you in general terms that all aspects of the question of the crisis in Sudan are under our constant scrutiny. In the Council of Development Cooperation Ministers and in the various working committees, we have naturally also been very concerned with addressing questions of religious freedom and the matter of fundamentalism. We will continue to discuss the question you have raised and you can rest assured that it will be a matter of concern for the Council.
As the author is not present, Question No 13 lapses.
As they deal with the same subject, the following questions will be taken together:
Question No 10 by Michl Ebner (H-0630/98)
Subject: Protection of minorities
In its resolution of 8 April 1997 on respect for human rights in the EU (1995), the European Parliament was critical of the fact that the call for a charter for ethnic groups and linguistic minorities in the EU had not been taken up by the Council, the Intergovernmental Conference or the Member States. It also stressed that the rights of ethnic and linguistic minorities present in many Member States were either not protected or were so only on a regional or national basis.
Does the Austrian presidency support the drafting of a Charter for linguistic minorities in the EU in accordance with the European Parliament's resolution on human rights? Question No 11 by Joan Vallvé (H-0631/98)
Subject: Action programme for minority languages
It was only at the beginning of 1994 that the Commission submitted a communication on minority languages in the EU, in the form of an activity report (1989-1993). This was the first ever official communication on the preservation and promotion of minority languages.
Does the Council propose to ask the Commission once again to prepare a similar action programme for minority languages? What type of decisions will be taken in future on our minorities, languages and cultures?Question No 12 by Bernd Posselt (H-0632/98)
Subject: Protection of ethnic minorities
Regrettably, the EU has as yet adopted no special provisions on the protection of ethnic minorities. In spite of this, it insists that the future Member States in central and eastern Europe adopt such provisions.
Partly in view of the EU's prospective eastward enlargement, what measures does the presidency propose to take, or what initiatives does it expect from the Commission, in respect of the protection of ethnic minorities?Question No 14 by Karl Habsburg-Lothringen (H-0634/98)
Subject: Cultural and linguistic diversity in the European Union
In its resolution of 17 May 1995 on the functioning of the Treaty on European Union with a view to the 1996 Intergovernmental Conference the European Parliament stated that "the value of national and regional cultural and linguistic diversity within the European Union should be explicitly recognized' .
Could the Council say when the protection of linguistic diversity will appear on its agenda, and what type of decisions will be taken regarding the future of our minority languages and cultures?Mrs Ferrero-Waldner, I invite you to reply jointly to Questions Nos 10, 11, 12 and 14.
Mr President, ladies and gentlemen, please allow me to give a joint reply to these questions on the promotion of minority languages and the protection of minorities and their cultures. What must be stressed, above all, in connection with these issues is that the protection of basic personal freedom and the affirmation of democratic principles constitute two of the fundamental pillars of the European Community.
Allow me to assure the Members that the Council is highly conscious of the importance attached to the preservation of ethnic, regional and local characteristics. This is what makes our Community a kaleidoscopic entity of many facets, whose diversity is intrinsic to its overall richness. Moreover, it goes without saying that all citizens of the European Union must be able to enjoy the same rights and freedoms. In other words, there must be no discrimination of any kind against citizens of the European Union, and certainly not on the basis of their belonging to a national minority.
It is the opinion of the Council that the governments of the individual Member States are responsible for ensuring that within national communities, xenophobic tendencies do not lead to forms of discrimination which would be at odds with freedom and democracy, which are the very foundation of the European Union.
The Members must doubtless know that the Council has not examined any specific proposals relating to the protection of minorities, minority languages or similar measures. Nevertheless, the Council can assure the Members that it will give its full attention to any such proposals that may be presented to it and that such proposals would be more effective at Community level than corresponding measures at national level.
Mr President, President-in-Office of the Council, before I get to the point, allow me to express my delight at appearing here as a representative of an Austrian minority. I believe that today is the first time in 80 years that an elected representative of part of the former crown land, principality and earldom of Tyrol has been able to stand before a representative of the government of the Republic of Austria, to take part in parliamentary exchanges and to participate in the parliamentary system. I think that this is the practical manifestation of those major advances which Europe offers us.
Now to the matter at hand. I believe that it is not enough just to have no discrimination. What we need is positive discrimination for minorities, that is to say, active protection, and I hope the Council will not only apply itself to this in some detail, but will also seek to obtain appropriate proposals from the Commission.
Mr President, Mr Ebner, I too am delighted to see a representative of an Austrian minority standing before me in my capacity as representative of the presidency. Let me repeat that the Council can only act on the initiative of the Commission. Here I must cite Article 128. Allow me to point out that Article 128 of the Treaty also makes the following provision: the Community shall contribute to the flowering of the cultures of the Member States, while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore.
Through its activities, the Community encourages collaboration between Member States, where necessary supporting and complementing their activities in the following areas: disseminating, and enhancing awareness of, the culture and history of the peoples of Europe; and maintaining and protecting cultural heritage of European significance, non-commercial cultural exchanges and artistic and literary endeavours, including work in the audio-visual field.
However, should the Member feel that the Commission should approach the Council with a proposal for an action programme to promote minority languages, then I would like to point out to you that provided your draft fulfils the requirement of having the support of a majority of your colleagues, then you yourself have a far more impressive array of arguments to present to the Commission than the Council could possibly assert.
Perhaps I should also mention the special programmes that exist, notably in the field of languages. I am thinking in particular of the LINGUA programme which has been set up by the EU.
Mr President, I am a Catalan, but as you well know, I cannot submit my supplementary question in the Catalan tongue. In this case, I will therefore submit it in German. Madam President, you are only too well aware of how important it is for the EU to remain in touch with its citizens. At this juncture, I would like to ask whether over the next few months, during the Austrian presidency, the Council will be asking the Commission to come up with any new EU programmes for minorities as well as for unofficial languages. You mentioned the LINGUA programme.
As you know, we have gained something from the Socrates programme. However, we must ensure that these official languages, which for the purposes of the European Union are considered to be unofficial, can derive even greater benefit from our efforts in the future. I wish the Austrian presidency every success.
Mr President, Mr Vallvé, first of all, thank you for using German, my mother tongue. I greatly appreciate that. I do actually understand Valencian Catalan, not every word, but a little, although I speak it very badly. As to your question, I can only repeat that the Commission has to take the initiative. The Council can hardly assign the Commission the task of taking the initiative.
Over the past decade, however - and this is something I wish to elaborate on - considerable changes have been made in a number of areas affecting minority language communities within the European Union. At national level, decentralization measures, particularly in the fields of teaching and culture, have also led to an increase in activities favourable to a number of minority communities. In any case, at European level, there is of course a renewed desire to share the benefits of the single market with the less wealthy regions of the Union. This takes the form of regional aid, such as the financing of infrastructural projects via the Structural Funds, and this aid in turn benefits certain marginal areas and, consequently, communities in prioritized regions. In many cases, these are also minority regions.
Madam President-in-Office of the Council, I would like to thank you for your advice to the Commission. However, I have to say quite openly that the Commission sent us to you. That is one of the reasons why these questions are being put to you. We have spoken to Mr Santer and from our point of view we would also be happy to seek a resumption of dialogue with the Commission.
I would like to say quite specifically that in the run-up to the enlargement towards the East, the criteria we are setting for applicant countries as regards minorities are criteria that we often fail to live up to ourselves. We are therefore of the opinion that something also needs to be done within the EU itself, and it saddens me somewhat to see something of a setback here in that the budget lines for the promotion of minority languages have come under the infamous judgement of the Court. We have here a list of measures for which new legislation is being created. Regrettably, the budget line for minority languages is not included here as yet. I ask you in all sincerity, in your office as presidency of the Council, to take up this matter, because since 1982 the efforts which have been made in this area have been exemplary, and it would be a great pity if these were now to be wasted.
Mr President, Mr Posselt, let me just repeat what I have said: I believe it is quite clear that the Commission must first present proposals; these are the rules of the European Union. We in the Council can only become involved on the basis of proposals submitted by the Commission.
However, in general terms, let me say that when it comes to minority rights, particularly in central and eastern European states, the conventions of the Council of Europe naturally have a major role to play, and I believe it is also very important to state that the work of the Council of Europe should not be duplicated. In my additional capacity as representative of the Council of Europe, I personally think that it is very important to let the Council of Europe get on with its work and to leave the Council to act on initiatives tabled by the Commission. A tremendous amount has been achieved, and we are delighted that in many central and eastern European countries, where there have been problems with minorities, such problems have now been addressed and in some cases settled.
Thank you very much, Madam President-in-Office of the Council. As I said, Mr Imaz San Miguel is not here, which deprives us of the chance also to hear the opinion of a nationality with such a strong and complex identity as the Basques. However, Mr Habsburg-Lothringen is with us, and has one minute to put a supplementary question if he wishes to do so.
Mr President, Madam President-in-Office of the Council, allow me to begin by saying how enormously satisfying it is for me to have the privilege of addressing you by this title and what great pleasure this gives me.
Madam President-in-Office of the Council, one question which is naturally of great interest to me in this connection is how you view the situation of the rights of European ethnic minorities. This matter has arisen time and again in the European Parliament, but has of course never reached the House; it always seems to get stuck, as it were, in the Committee on Legal Affairs and Citizens' Rights. Given the fact that we are now discussing the enlargement of the European Union, when each of the prospective Member States will also be bringing along its own problems in respect of ethnic groups and minorities, do you not think it is time for the European Union to reach out to the public at large and seek to define a law for European ethnic groups and a proactive system for the protection of minorities?
Mr President, Mr Habsburg-Lothringen, I too am delighted to be here today giving concise answers to your questions. As you know, according to the rules of the Union, this would also require an initiative from the Commission. However, I would like to reiterate what I have just been saying. I believe that it is really the role of the Council of Europe to be reflecting on the rights of European ethnic minorities, since it has already done a lot of work in that direction.
Why should we - and this is my own personal view - always repeat the same thing in the European Union as we have already anticipated or conceived in the Council of Europe? For my part, I would have thought that quite apart from an initiative by the Commission - if an initiative were forthcoming, that would of course be marvellous - we should continue to pursue the matter of a European law for ethnic groups primarily in the Council of Europe.
Madam President-in-Office of the Council, I still have three further supplementary questions on this issue, which will bring us to the end of Question Time. However, Madam President-in-Office of the Council, as you will see, when we give the floor to the Habsburgs in this House, we do so in chronological order, that is, to the eldest first and then the youngest. So Mr von Habsburg now has the floor for a supplementary question.
Madam President, allow me to say how heartening it is to see you in this position. My question is as follows: do you not agree that it would be intrinsically more correct if we were also to address the issue of political representation when dealing with problems of nationality and language, because without the political representation, no regulation will ever be fully effective? And do you not agree that when it comes to the rights of these ethnic minorities, there should be a special focus on the political representation of these groups, because - the way I see it - the system which has been adopted in Belgium constitutes the best solution. If we look at the German Cantons of Mr Grosch, who was elected with 16 000 votes, while I - as has been pointed out to me - needed 980, 000 votes to get elected, then I consider it quite fair and equitable that we should ultimately recognize that there is more to this than counting heads.
I shall finish in a moment; just a few more words, Mr President. I just want to say that groups really are as important as individuals as regards rights within the Community. Thank you very much, Mr President.
(Laughter)
Mr President, Mr von Habsburg, I too am delighted to be addressing you in your new capacity. Perhaps in this instance I can make an exception and give a personal answer. Personally, I think you are quite right. Of course this matter is something which we should look into further, and we can get our cue from Article 128 - which I cited earlier - namely the first section, which states that the Community shall contribute to the flowering of the cultures of the Member States while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore. As I indicated earlier, however, it is up to the Commission to table a proposal here. Then the Council can become involved too.
The President-in-Office has dealt very fully and sympathetically with this question. I come from a part of the Community where we have an ancient and very rich living language but it is at some risk. The European Union's efforts to support this minority language are immensely appreciated.
In the past the European Union has been criticized on the grounds that it is going to be a great melting pot in which small communities and minorities will all be lost. I would point out that, in the past, the individual states and kingdoms which now compose the European Union persecuted and tried to stamp out these minorities, but the European Union now supports them and gives them practical assistance in the form of a budget and, in the case of Ireland, a minority language office in Dublin.
Does the President-in-Office agree with me that it is very appropriate that the European Union should engage in this political activity in order to make the point that we do not want to destroy but to support and maintain minority cultures and languages?
Mr President, Mr McCartin, allow me to repeat that the European Union naturally seeks to protect all particularist and minority groups and takes an interest in all the various languages. It is incorrect to say that support is given to groups which seek to exert a negative influence here. As I have already pointed out, the starting point is the aforesaid Article 128 of the Treaty, which states quite clearly that the Community shall contribute to the flowering of the cultures of the Member States while respecting their national and regional diversity and at the same time bringing the common cultural heritage to the fore. I believe that is the correct intention and that is how we shall be proceeding in future.
Mr President, I have been following the line of reasoning of the President-in-Office: rather than the Council going ahead, she calls on the Commission to take the initiative. What is this about? It is about the protection of minority rights, and the right to preserve one's linguistic heritage, etcetera. This is provided for in the Treaties. The Commission is guardian of the Treaties. As a result, its first obligation is to respect the Treaties. Why are they playing this game with us? Why is it being sent from pillar to post? This was the game that crucified Christ. If you tell us the Commission, and the Commission says the Council, you hang minority rights. Why? Since the Commission has an obligation to respect the Treaties, the Council should not order it, the Council should request it to put forward a proposal in accordance with such and such an article of the Treaties so that we can move towards protecting these rights. Why are you avoiding this? What are you concealing?
Mr President, Mr Ephremidis, I am sure you are just as familiar with the Treaties as I am. As you know, I am speaking here of Article 128(5), which quite clearly lays down the right of the Commission to take the initiative. I believe that all the other procedures are of an informal nature. Of course, it is possible to approach the Commission informally, but the basic formal right to take the initiative lies with the Commission. There is nothing I can do about that.
Mr President, Madam President-in-Office of the Council, as Vice-President of the inter-parliamentary delegation for relations with Slovakia, I am constantly involved in intensive discussions as to how minority rights are actually handled within the European Union of 15 and how they will be handled in the applicant countries. The questions are always the same: is there an evaluation? How are minority rights developing within the various states? What model should really be adopted as the best practice? Are we in a position to produce exemplary projects and say that these really work, that this is the way things should be, and can these models be compared with one another?
Mr President, Mr Rübig, I would like to add the following: all Member States of the European Union naturally operate on a democratic basis, fully uphold human rights and meet all the criteria that we are imposing on some of the prospective Member States. You are aware of the Copenhagen criteria. These include the process of full democratization, that is to say, democracy. This naturally goes hand in hand with the effective protection of minority rights. That is the basis of the agreement. This is also the starting point for renewed political dialogue with Slovakia, for example, a process which I personally am very much involved with in that country.
Ladies and gentlemen, that concludes Question Time. Questions Nos 15 to 43 will be dealt with in writing.
When we started Question Time we welcomed Mrs Ferrero-Waldner. That welcome has been repeated in a polite and friendly manner throughout the afternoon. Now that we have finished Question Time, I repeat that welcome but, at the same time, I must express our thanks because, ladies and gentlemen, whether or not we are pleased with the answers, we must recognize that they have all been given with that sense of responsibility, effort and willingness to reply which this House deserves. Thank you very much, Mrs Ferrero-Waldner, and I predict that we shall have six months of intense but pleasant and fruitful work.
(The sitting was suspended at 7.10 p.m. and resumed at 9.00 p.m.)
New codecision procedure after Amsterdam
The next item is the report (A4-0271/98) by Mr Manzella, on behalf of the Committee on Institutional Affairs, on the new codecision procedure after Amsterdam.
Mr President, many think that the Amsterdam Treaty, although disappointing in some respects, has achieved a very important institutional result with the new codecision procedure. Parliament's position in relation to the Council is indeed much more balanced as a result, and Parliament, in particular, as the legislator of first instance on a proposal from the Commission, can offer the Council an immediately adoptable legislative product. The so-called first reading can in this way also become the only phase of examination by Parliament, substantially shortening the Union's legislative programme and enabling Parliament to be more involved in Community legislation than in the past.
The motion for a resolution before the House is a document of guidelines that moves in two directions. The first direction concerns our working procedures which must be adapted, including through the subsequent work of the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, to the new political dimension of the Parliamentary stage after the proposal by the European Commission. The possibility of concluding the procedure after one Parliamentary stage means that this phase has to be structured, with a series of measures that ensure that this procedure is not unnecessarily long, that there is genuine, effective dialogue with the Council, in addition to the dialogue with the Commission, that there is responsibility in the proposals and in the decisions, and that there is transparency.
All this must be done while making sure that there is no loss of flexibility in the Parliamentary game and in the dialogue with the other institutions. Besides, certain legislative committees have rightly underlined this. The change in the legal nature of the first stage is naturally reflected in the second stage as well, the so-called conciliation stage. This stage is actually enhanced by the increased interinstitutional dialogue which takes place at first reading.
Thus, the second direction taken by the document in question is aimed at a new interinstitutional agreement, and it is absolutely necessary that the opinions of the legislative committees that have accumulated the most experience in this procedure be taken into account when negotiating this agreement.
Mr President, Commissioner, as you can see, the basis of this motion is the radical change that the Amsterdam Treaty has brought about in the legal nature of the initial Parliamentary stage. For this reason, all our efforts must go towards the introduction of this initial stage, with as much elasticity as possible. On the other hand, I would consider it frankly absurd - although with all my respect to the Members who presented two amendments along these lines - if the European Parliament refused the procedure outlined in the Treaty, retaining a second reading nonetheless. If this were the case, this motion would turn into a counter-reform, unacceptable not only politically but especially in terms of constitutional legitimacy.
Mr President, Commissioner, ladies and gentlemen, on behalf of the committee, I express my thanks and appreciation to Mr Manzella for the constructive and balanced fashion with which he has treated this subject that is so important to the European Parliament, namely a new codecision procedure in the Amsterdam Treaty.
Mr President, with regard to the first reading of the new codecision procedure, I would like to briefly discuss several matters. It is important that we realize, as the rapporteur also stated, that the completion of the codecision procedure made possible by the Amsterdam Treaty can only be implemented in practice following the first reading if the exchange of information and the informal contacts between the Council and Parliament are strengthened at first reading. In addition, the rapporteur and the chairman of the relevant Parliamentary committee with authority in the field should theoretically be able to begin informal discussions with the Council, or at least with the chairman of the relevant Council working group, following an initial exchange of ideas in the Commission.
It is also essential that the representative of the Council actually takes part in the committee meeting, is present during the voting and that he is given the opportunity to make his position known before the vote.
With regard to the second reading and the conciliation procedure, I also have two more remarks. It is essential that the representative of the relevant Council working group explain to the relevant Parliamentary committee the main issues in the common position adopted by the Council at first reading. The Committee on Research, Technological Development and Energy would welcome a strengthening of the role of the rapporteur in the conciliation procedure. The Council must also provide Parliament's rapporteur with the opportunity to explain his or her position to the Council. In this way, I believe that a mutual process of information exchange and persuasion can take place and I therefore hope that these suggestions will be adopted.
Mr President, most of the Members who are involved in the committees dealing with this report, the rapporteur and also the draftsmen of the opinions have discovered, in the course of the past week, that the changes to procedures in this House which arise from the Amsterdam Treaty have much greater effect than could be suspected at first or second glance. These changes are certainly positive, but partly problematic, and in any case are of a complex nature.
I thank the rapporteur very warmly for his difficult work in the finely spun web of interactions, of action and reaction, in the network of relationships between the various bodies of the European Union. I do not want to discuss all the aspects of the written opinion of the Committee on Legal Affairs and Citizens' Rights which was approved unanimously in committee. I will restrict myself to paragraph 3 of the existing resolution, to the question of contacts with the Council and in what form, to what extent and when these should take place, and what the legal quality of the contacts would be. In our view, this question was answered very inadequately by the rapporteur.
The Committee on Legal Affairs and Citizens' Rights has approved such contact, but only informal contact. The report is questionable in that it authorizes the rapporteur to negotiate at first reading. This authorization means that Parliament has commitments regarding others and that a situation of trust is created regarding others, without a vote to this effect taking place. We consider this to be too far-reaching, particularly as there are now amendments which, firstly, no longer grant such a right to the shadow rapporteur, and which also provide for the removal of the obligation to report to the committee.
The Committee on Legal Affairs and Citizens' Rights considers informal contacts to be necessary. These must be incorporated, but further-reaching negotiating powers must be implemented in transactions and back-to-back transactions. If the rapporteur is to have such rights, the Council must also be obliged to act independently and without being able to commit itself at an early stage.
Mr President, first of all I congratulate Mr Wieland on his first speech before the European Parliament, and I also congratulate Mr Manzella on his report. On behalf of the Committee on Civil Liberties and Internal Affairs, I would stress that the main emphasis of the changed procedural rules must lie in the preparation for the first reading. From this point of view, I share Mr Manzella's opinion.
The opportunities which the Amsterdam Treaty offers Parliament must be used to the full. It must be possible to conclude a legislative procedure at first reading without the Council having to draft a common position, which, as we all know, requires a vast amount of time. Parliament's legislative procedures can be tightened considerably if advantage is taken of the opportunities offered by the Amsterdam Treaty. The Committee on Civil Liberties and Internal Affairs requests this quite expressly.
I would like to draw your attention to the fact that, with regard to our powers, for the first five years after the Amsterdam Treaty has come into force, many policy areas will be removed from the legislative powers of the national parliaments, will be Communitized and will be made subject to the unanimous decision of the Council and only the consultation of Parliament. This concerns policy areas which are traditionally Parliamentary policy areas. It is very difficult to tolerate the fact that, in this respect, Parliament is only consulted. For this reason, we request that the Council treat us as though we had a right of codecision.
Thirdly, the codecision procedure, the consultation procedure has also gained in importance. We propose that there be a permanent Conciliation Committee in the European Parliament which is composed mainly of permanent Members who regularly deal with the policy areas of conciliation and thus, in this function, are dealing with the Council. It is not acceptable that we diminish our importance in relation to the Council by using this committee only in individual cases. This puts us at a disadvantage in relation to the Council. Therefore, at least in the opinion of the Committee on Civil Liberties and Internal Affairs, we should consider setting up a permanent committee for conciliation issues to make it clear that Parliament has gained new importance in the area of conciliation also and that we are prepared to exercise our Parliamentary role vigorously.
On the whole, Parliament is faced with a new challenge. We must ensure greater quality in our legislative work. This will be shown in the organization of the procedure.
Mr President, ladies and gentlemen, the report by my friend, Andrea Manzella, on the implementation of the Amsterdam Treaty deals with the most important task of the European Parliament, apart from its budgetary powers and appointment of the Commission, that is, joint legislation at European level. We must be aware of the dimensions of what we have now achieved in terms of codecision: before Maastricht, there was nothing, after Amsterdam, 75 % of all legal acts are decided jointly by the Council and Parliament.
However, this great success should not distract us from the subject areas which still remain open: agriculture, competition, taxes, Economic and Monetary Union, foreign trade and social dialogue. If these six areas are not included, the European democratic deficit will not have been eliminated.
We now find ourselves in a new situation, the Council must first of all get used to the fact that it no longer has the last word. But the European Parliament must also change its work fundamentally and concentrate greatly on legislation. For this, a measure of self-criticism is necessary. We can no longer speak on all topics by means of resolutions and urgencies. We will now be involved less with ardent appeals than with the concrete work of integration which will determine and, I think, give new impetus to, the everyday work of the European Parliament. Mr Manzella's proposals therefore point in the right direction.
Mr President, Commissioner, ladies and gentlemen, the extension and simplification of the codecision procedure is indeed the most important institutional change in the Amsterdam Treaty. This offers our Parliament the chance to become a more fully-fledged legislative body. In his outstanding report, Mr Manzella has proposed to make maximum use of the new provisions. My group agrees with him that a new institutional agreement must be entered into, and we call on the Council and the Commission to take action on this matter as soon as possible. We also share his threefold concern for, first of all, better information exchange between the institutions and better planning of activities; secondly, an improvement in the linguistic and judicial quality of the texts; and thirdly, a transparent procedure in all its stages.
In view of the new possibilities to complete the entire procedure following the first reading, the rapporteur has investigated how Parliament, the Council and the Commission can capitalize on this situation. The discussions in our committee have led to a balance between the concern for efficiency on the one hand, and the concern for transparency and broad decision-making on the other. I am very satisfied that my amendments requiring the committee chairman and the rapporteur to report, too, on their informal contacts have been accepted.
After all, it would be extremely questionable if the simplified codecision procedure restricted legislative work to a privileged club of only a few Members of the European Parliament. We therefore do not agree with the proposal by Mr Nassauer. This proposal would not only mean that George Orwell's prediction would come true within this Parliament, but it would also mean, in particular, that the Union would cut itself off even more from the opinions of the European public and of the national parliaments. The present resolution does not do that; it has taken the proper direction. My group will approve the resolution.
Mr President, I have a very small correction for you, Mr Schäfer, about something that you said which I totally disagree with: happily, since Maastricht the correct wording is no longer "the Council and Parliament' but "the European Parliament and the Council'. This small correction would enable me to agree completely with you, because I, Mr Manzella, want to limit myself to the role of the European Parliament, because we are not fulfilling our duty. If we take part in the Conciliation Committee, there is always the chairman - a minister from the presidency -, there are always 14 representatives of the Council, and luckily we always have one of the Vice-Presidents at conciliation, as well as the rapporteur and the chairman. But, unfortunately, I must ascertain, Mrs Neyts - and this comment is directed at you- that a number of us are absent. I understand your point, and I understand that of Mr Nassauer, but regardless of which of you is correct we must always make sure that 15 Members of Parliament are present. Whether we do that using a combination, Mr Manzella, of a number of permanent and a number of alternating members, I am prepared to make any compromise, because I do understand what you mean: if we have a fixed group of 15 permanent representatives, we cannot allow those who disagree in the partsession to be present during the conciliation. My most important point, Mr Manzella, and we will support your outstanding report, is that we, the Members of Parliament, like the Council, must always be present on the committee with 15 members. If we must have a few more permanent members with a certain alternation, I can live with that. Let us make a compromise.
Mr President, I believe that our rapporteur is right: with Amsterdam, the codecision procedure has taken a great step forward, further legitimizing the role of the European Parliament and, especially, providing citizens with new instruments.
This aspect on representative democracy has often been underlined: the more codecision is extended, the more citizenship grows; these are relationships between extremely important things. I believe that the report by Mr Manzella highlights this aspect, and I am not letting friendship get in the way when I say that we have been fortunate to have a rapporteur who is a legal expert but who also has great political awareness.
Parliament is showing that it understands one fundamental thing, that is, that it has become substantially equal in legislation: it is a co-legislator having effects on legislation and effects on control, meaning effects on comitology, with a tremendous simplification of the procedures as well, making them more efficient as a result. Allow me to say briefly in passing that I confirm and endorse what Andrea Manzella already said with great vigour, rejecting an amendment that would destroy the meaning of the report; indeed, I do not see why the European Parliament has to underestimate the importance of being able to conclude an act of legislation at first reading.
I have a final observation, Mr President: the codecision procedure is also closely linked to the debate on subsidiarity, which is a debate we all know is still under way, with the letter from Chirac, the Cardiff Summit, and the future informal summit that will be held in Innsbruck. It is very important because we must bear in mind that the European Parliament, when legislating, must also naturally be respectful of the autonomies and, especially, must ensure that its own legislation is of a general nature, meaning that it concerns laws of a general scope.
Nothing good comes out of European legislation that is too cumbersome, whereas much good is done with European legislation that can be adapted for acts of a general scope. I know very well that the issue being debated today does not concern the hierarchy of laws, however, we certainly should mention a criterion regarding the general scope. Besides, in various documents on codecision we have already had an opportunity to mention this.
This is in favour of European democracy and in favour of a just interpretation of subsidiarity, which of course must not be an excuse to renationalise policy but a democratic coordination of the various levels that contribute to the construction of Europe.
Mr President, Commissioner, I must begin by saying that is an honour for me and a stroke of luck that it is I who must speak, on behalf of the PPE, to congratulate Professor Manzella on his report. I do so with great admiration; admiration which began when I learnt through his book the foundations of what I know about parliamentary law.
I believe that our colleague, Mr De Giovanni, has already discussed the two great and outstanding essential qualities of this report. In it, the superior work of a clever politician and a great lawyer are united. As regards the politician, I would like to highlight his sensitivity towards that concept that involves truly bringing Europe closer to the citizens. We need to realize that we must begin with these procedural issues. There is nothing that moves the idea of Europe further away from the citizens than debating a directive which we are not going to hear of again for years - sometimes 10 years or more - and which then reappears without there being a connection between one stage and the other. Therefore, I believe that we must all support that political objective.
As regards the undoubtably great lawyer, I would firstly highlight his accuracy and the importance he gives to aspects which, for others in this Hemicycle, would be subsidiary or ancillary, such as the quality of legislation, the quality of standards, the quality of drafting and the translations. All of the points made by Mr Manzella in that respect are totally relevant.
But there are also practical aspects, such as appropriate management of time, appropriate management of deadlines and the establishment of interinstitutional agreements in this field.
Finally, I would like to underline certain aspects which, although I agree with them and I see them as objectives to provide Parliament with a form of self-discipline, perhaps go slightly too far. I am referring to the explanation of the two amendments and the misunderstanding that may have occurred in connection with them. Mr Manzella, for example, suggests the institutionalization of informal dialogue, yet he knows better than anyone that, by its very nature, what is informal steers clear of institutionalization, and steers clear of being established within a code. That would be one example.
Another example is the need to give explanations in writing. I share his aim, but maybe it is not totally adjusted to reality. Why? Well, in fact, we all know that what is found in a rule can be used against Parliament as an institution, and not against third parties. We must be cautious and not include in a rule obligations for third parties, which are wishful thinking in the last analysis; nor must we include in a rule issues which would only be binding on us, and which could even cause us problems before the courts of justice.
Mr President, I would like to conclude by emphasizing that, in my opinion, there is a misunderstanding in those two amendments and that, in any case, we are all aware of the importance of this report and the need for this Parliament - which is already relatively old, which already has some real power of codecision, and which is a co-legislator on equal terms with the Council - to mould all of this into internal rules and interinstitutional agreements.
Mr President, ladies and gentlemen, 70 % of the areas dealt with in the European Union will be subject to codecision by the European Parliament following ratification of the Amsterdam Treaty, which should be concluded by the end of 1998. Up to now, this figure was only approximately 35 %. Therefore, in a few months, we will become a true legislator in additional areas of European integration. We have not only been granted greater powers, we also have the burden of greater responsibility for European legislation which is close to the people, comprehensible and to which all individuals can relate.
The amendment of Article 189b, now Article 253 of the EC Treaty, offers the European Parliament a new opportunity to be involved in a greatly changed legislative procedure, the main points of which are as follows. Firstly, the legislative procedure will take up less time. The third reading, for example, will no longer exist, and other simplifications are possible.
Secondly, those involved in the procedure, the Commission, Parliament and the Council, must prepare the texts more carefully and also formally, as the first reading may now end the procedure and at this stage a regulation can become law.
Thirdly, the European Parliament may exert its influence at an early stage in the procedure. For this reason, even at first reading we require a structured dialogue between the institutions involved, not a round table of people who are potentially interested but not really competent.
Fourthly, Parliament must consider and maintain carefully its parliamentary and political influence on the public. This should lead Parliament to consider at which reading, first or second, it considers itself to have greater influence.
We must therefore adapt our Rules of Procedure fundamentally and we must continue to use to the utmost the powers accorded to us by the Treaty and to fully utilize our responsibilities. Together with the Council and the Commission, we must establish a clear interinstitutional framework which reflects the new balance of power in the interinstitutional structure of the European Union and makes it practicable.
Finally, we must give our voters an excellent form of legislation which is close to the people, of a quality which shows them that not everything in Europe is complicated. On behalf of the PPE, I would like to express to the rapporteur, Mr Manzella, our thanks and recognition for the care, competence and political perspective with which, in his excellent report, he found solutions for almost every issue.
Mr President, ladies and gentlemen, I believe that one of the positive contributions of the Amsterdam Treaty has been that it strengthens the role of Parliament as a co-legislator, opposite the other branch of legislative power that is the Council. And, as is well know, this strengthening of Parliament's role was supported during the Intergovernmental Conference by the Commission.
The increase in legislative issues submitted for codecision represents, nevertheless, a challenge for all of the institutions and calls on us all to improve our work and coordinate our action in a constructive way in order to guarantee that the new procedure can successfully achieve its result.
In that respect, the excellent report by Mr Manzella which we are debating today is a particularly timely one and, in my view, contains many well-presented suggestions which are, in fact, especially useful in enabling us to tackle this new extended codecision procedure. Therefore, I would like to sincerely congratulate the rapporteur on his work.
The pleasing result that the codecision procedure has had up until now is due, to a large extent, to the coherent way in which Parliament has worked, and it has done so from first reading through to the conclusion. There are, in addition, some circumstances which favour it in particular, such as the fact that there has been continuity in terms of the rapporteur and the chairman of the Parliamentary committee for each issue. This evidently contrasts with the situation in the Council where the presidency changes every six months. There is also continuity in conciliation, with the participation by Parliament, including the three Vice-Presidents who belong to the Parliamentary delegation, which undoubtedly offers an undeniable advantage.
I believe that this new codecision procedure will be successful if we are able to work together and take advantage of the experience which has already been accumulated in a pragmatic and flexible way in order to tackle the important work which we must carry out from now on. Certainly, a great deal of work is going to accumulate as a consequence of this increase in Parliament's authority. And in that respect, I must say that I support, in particular, the various measures contained in the report aimed at increasing transparency, democracy and the very legal quality of Parliament's amendments.
In my opinion, Mr Manzella is right when he underlines in his report the importance of the first reading stage. The Treaty offers the possibility of concluding the legislative procedure at first reading. This represents an important change, particularly if we take account, in fact, of this increase in the number of subjects which will be submitted for codecision.
However, there are other reasons which I would like to point out here. This first reading is a particularly important stage in the procedure because it is the stage at which each of the institutions carries out an especially detailed analysis of the Commission's proposals. It consequently provides an opportunity for all to clearly demonstrate their concerns, to emphasize their own interests - minority, sectoral or majority interests - and to ensure that they make their voice heard at that stage. It is thus particularly important, both for Parliament and subsequently for the Council too.
Furthermore, a detailed political debate at first reading, although it may not be the end of the legislative process, might allow us to reach a conclusion more easily at second reading. At second reading, more strict requirements enter into play, involving majorities. In that way, we manage to avoid the conciliation phase, which should undoubtedly be avoided as far as possible because we already know how long and complicated it usually turns out to be.
Moreover, if Parliament takes more care over its amendments at that stage, this would obviously contribute positively to the debate. Until now, we have seen at times how, due to lack of time, Parliament's amendments at second reading have been a mere reiteration of the amendments which were not accepted at first reading. And at times, perhaps not even a careful analysis of the Council's common position has been carried out. For its part, the Council should also adopt a more open attitude in order to find common solutions which take Parliament's amendments into consideration.
I see that sometimes there is a type of paralysis, that is, that Parliament has a second reading in which the amendments from first reading are reiterated and the Council, for its part, does not want to move away from its first position and practically does not take account of Parliament's amendments.
With the extension of codecision, I believe that there must be more fluidity, more flexibility. If Parliament has tabled amendments, the Council must take them into consideration, examine them, and determine how formulas can be found to reach agreement, while avoiding conciliation which is usually a particularly rare formula. Obviously, if no agreement is reached at second reading, there is the possibility of conciliation, but we should try to resolve the problems beforehand.
Finally, I would like to tell the House that the Commission is prepared to play an active role in all the stages of the legislative procedure, and particularly at first reading, as Mr Manzella's report proposes. I believe that we can collaborate and contribute ideas on a mutual basis. On the one hand, we must do so with the Council working group itself; on the other hand, we must do so with the rapporteur and the relevant Parliamentary committee, to try to push the process forward and to facilitate the drawing up of a modified proposal aimed at reconciling as far as possible the positions of both parties.
I know that Parliament has often asked us to play the role that corresponds to the Commission and that it has reproached us where we have not done so adequately. We are going to do everything possible to follow those suggestions we have received from Parliament.
I am also convinced that, if we achieve positive results in the debate on a new decision concerning comitology, on the basis of the proposal recently presented by the Commission, this will facilitate a rapid conclusion of a large number of cases which are submitted for codecision. According to our calculations, at least 70 % of the cases submitted for codecision have involved some problem concerning comitology. It would be a great relief for all if this matter could be resolved once and for all, giving due recognition to Parliament's rights without decreasing the efficiency of the system when applying the implementing measures.
I finally want to demonstrate my support for the proposal to review the Interinstitutional Agreement currently in force concerning the codecision procedure. This should be modified in accordance with the terms of the new Treaty and with current practice. I have no doubt that that will be a relatively easy task to allow our collaborators who have contributed so effectively up until now to the success of interinstitutional dialogue can achieve it.
There are some formal interinstitutional procedures provided for in the opinion at first reading which might mean that the procedure becomes slightly complicated. Therefore, I would recommend to Parliament that it should try to move forward in the most pragmatic and flexible manner possible. Mr Manzella's report represents the adequate framework to achieve this objective and the Commission wants to show that it is prepared to participate in an active and constructive way in the negotiations, in a spirit of collaboration, in order to ensure the success of Parliament's strengthened role in the legislative procedure.
Actually, I never need to teach my old friend Oreja anything, he certainly knows everything better than I do. But it is important for the new Members of Parliament to know that it is only out of wise self-limitation that we carry over amendments to the second reading which were not adopted at first reading because, according to the Treaties, we theoretically have the right to come into the second reading with all new amendments. But we previously decided not to do that, to prevent eternal discussion. Therefore, my friend Oreja, the fact that we are bogged down with amendments that were not adopted at first reading testifies to the self-control of Parliament which is essential for a good conclusion to the legislative procedure.
Thank you, Mr Janssen. You do not need to answer, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Implementation of the Amsterdam Treaty: implications of closer cooperation
The next item is the report (A4-0257/98) by Mr Friedhelm Frischenschlager, on behalf of the Committee on Institutional Affairs, on the implementation of the Amsterdam Treaty: implications of closer cooperation.
Mr President, Commissioner, ladies and gentlemen, this report by the Committee on Institutional Affairs is part of the follow-up work involving the decision regarding the Amsterdam Treaty. In this case we want to make decisions on how closer cooperation can be evaluated and applied, not least because the European Parliament would like further proposals from the Commission in the foreseeable future on the reform of the institutions; that is what these reports are for.
The significance of the pressure towards institutional reform following on from Amsterdam can be seen in the example of the work done by the Committee on Institutional Affairs in the area of closer cooperation. What was the intention of the Amsterdam Treaty? Obviously, it intended to allow closer cooperation, and the idea behind this was that people acknowledge that there is political heterogeneousness, there are various levels of political development in individual countries and obviously different demands for integration. For this reason, there should be differentiated integration - and this is what is essentially new about the Amsterdam Treaty - within the institutional framework of the European Union.
The second aim was that, in further-reaching integration measures and demands of a large majority of Member States, the practical veto of a minority of states or perhaps of a single state should not prevent these additional integration measures, except in constitutional areas such as the amendment of the Treaty for purposes of enlargement, etcetera. This was the intention of the Intergovernmental Conference, and the European Parliament's position on this was always very hesitant as it was afraid that it would lead to a Europe à la carte, and this is a very justified reproach. It was for this reason that the European Parliament, in the form of the Tsatsos/Méndez de Vigo report, incorporated very clear and very, very restrictive conditions to allow closer cooperation, and it also succeeded in this.
In this area the result of Amsterdam was certainly to allow closer cooperation in principle, but the requirements, the conditions, were made so restrictive that in the final analysis it leaves very little scope for the future: in the first pillar there is practically none but in the third there is a very little scope for legislative measures to implement the action programmes. But even this very modest scope was restricted in the Treaty by the provision that, for important reasons of national policy, each Member State of the EU can, by requiring unanimity, prevent any far-reaching demand for integration on the part of other Member States or the large majority of Member States.
So once again a national veto consisting of national interests has been incorporated with the result that, yet again, one of the main purposes of this Treaty provision has been thwarted, in that true, far-reaching integration has de facto been rendered impossible by a majority decision. It was always Parliament's line that, with all restraint regarding closer cooperation, it should be possible to go over to that side as a last resort, to actually be able to carry out differentiated integration of this kind by means of a veto.
I will come now to the conclusions. The scope of this closer cooperation is very narrow; it is in no way justifiable to bring back this national veto, and this is why we request that the Commission remove this veto, this blockade, from the Treaty by means of proposals which advocate amendment of the Treaty.
In general, we have achieved the result that this closer cooperation in no way fulfils the political requirements of the European Union. For this reason, we have kept to the European Parliament's old wish that it is essential, for the future of the European Union, that the principle of unanimity be replaced, under certain circumstances, by a general majority voting procedure. This is the main political substance of my report, and I hope that the majority of this House agrees with this opinion.
Mr President, closer cooperation between Member States is a means of European integration which must allow the obstacles to be overcome; obstacles which are due partly to the often divergent expectations of Member States and partly to the continuation of the rule of unanimity by the Amsterdam Treaty, . Admittedly, this latter provides for closer cooperation to be used as a last resort, that it will be accompanied by strict conditions and that it must involve a majority of Member States. Nevertheless, even under strict conditions, everyone would prefer not to have to implement the mechanisms of this closer cooperation. Citizens will still perceive it as an admission of failure, and rightly so, if you remember that the construction of Europe has always had as its main objective the implementation of joint projects as part of a single structure.
Furthermore, it will be noted that a sort of competition exists between the institutional reforms, which must assure the enlargement and deepening of Europe and closer cooperation, which is a means of pressure aimed at forcing the construction of Europe and thus at avoiding paralysis should the intergovernmental procedure fail. This procedure is, however, not capable of responding to the major future challenges of the construction of Europe for it contains the seeds of its own destruction.
I would remind you here of the words used in the Treaty of Rome to outline the European project, "an ever closer union among the peoples of Europe' . Who does not see that closer cooperation goes in the opposite direction, that is, towards what is known as a two-speed Europe or a Europe à la carte?
Therefore, whenever possible, institutional reforms must prevail over closer cooperation. This latter will never be an adequate framework or the ideal solution for taking up the main challenges of European Union. It is a "spare tyre' and must remain so, even if Parliament considers it something that cannot be ignored in order to make progress in certain areas. The rapporteur is right to call on us to firstly search for politically constructive solutions.
Finally, it is to be regretted that the Amsterdam Treaty requires only that the Council and the Commission regularly inform the European Parliament of the development of closer cooperation.
In order to respect the institutional balance, Parliament's involvement should become the rule: this is, moreover, what the Committee on Civil Liberties and Internal Affairs wishes. And, as the rapporteur requests, the process of launching any closer cooperation must be submitted to the democratic control of the European Parliament. Closer cooperation was only adopted at Amsterdam to navigate between two pitfalls: paralysis or fragmentation. In the current state of affairs, we can unfortunately not do without it. But it should still be limited, moderate and democratically controlled. I congratulate the rapporteur on how he tackled the difficult task of drawing up this considerate report.
Mr President, closer cooperation was, during a certain period of time - before the Intergovernmental Conference -, the star topic. It seemed as if closer cooperation was resolving all the important and worrying issues regarding the construction of Europe. Since the Amsterdam Treaty, it must be recognized - and Mr Frischenschlager does so in his excellent report - that closer cooperation has actually turned out to be much less important than it seemed it was going to be.
Why has this happened? Why do we have this result? Surely it is because the problems which, somewhat hypocritically, closer cooperation claimed to solve have been solved in a different way. Thus, that government which used to block part of the agreements in the Council has been replaced by another, which seems to have a different attitude. So, in addition, issues such as security and defence, for example, which also cause difficulties in certain Member States, have been in some way resolved through the Petersberg missions.
Finally, the issue of enlargement, for which some people set the date for the year 2000, as we already know after reading Agenda 2000, is going to take much longer and that, in addition, surely the problems of enlargement will be resolved through transition periods, as has happened with all previous enlargements.
Therefore, after all, closer cooperation has not served to solve those problems which had a difficult political solution. I am pleased with that, Mr President, because there was something hypocritical about closer cooperation. The European Union's true problem is that there are still certain subjects which are subject to unanimity. This is the only reality, as Mr Frischenschlager states very clearly in his report. And given that - as we know - it is extremely difficult to achieve unanimity with 15 countries, it is hard to imagine what it will be like with 25 countries. It will surely be tremendously complicated.
Thus, closer cooperation, which has been extraordinarily confined to issues which come under the first pillar, will serve little use. I have had difficulty determining those issues to which closer cooperation can be applied under the first pillar. It will be possible to apply it to the third pillar, to those issues which involve cooperation, after the five years of the transition period; and certainly, through constructive abstention, it will be possible to apply it to the second pillar.
But I will return to my principal point, to the point we should worry about in this Parliament: the most important thing, the really important thing - and it is highlighted by Mr Frischenschlager in paragraph 16 of his report - is that we have to try, in future revisions of the Treaty, to replace unanimity with qualified majority. That is the only way in which we can fulfil our role, the only way in which Europe will be capable of being not only democratic, but, more particularly, effective.
Mr President, I would like to congratulate our colleague Mr Frischenschlager on his excellent report. The fact that there are only three amendments - two of which come from the Liberal Group - is testimony to that.
Closer cooperation is one of the major innovations of the Amsterdam Treaty. At least that was the original intention. What was written into the Treaty this time was not the right to opt out but the right for Member States to pursue integration within the single institutional framework without being blocked by a veto. The need to overcome the paralysis imposed by the veto became all the more urgent with the prospect of enlargement.
A positive, constructive approach to European integration, therefore, underlay the original idea, and therein lies its added value. Of course guarantees had to be built in. Closer cooperation could not endanger what had been achieved together so far - the so called acquis communautaire - and could not lead to a permanent rupture between the Member States. The Treaty specifically provides for a number of safeguards in respect of these and other conditions.
However, unfortunately during the negotiations a major change was introduced to accommodate British insistence on the veto. The provisions in the Treaty now allow any Member State to block the majority vote needed to trigger closer cooperation for 'important and stated reasons of national policy' . For the first time enshrined in the Treaty is the notorious Luxembourg Compromise of 1966. The rapporteur recognises this by repudiating that specific point. By introducing the veto into the procedure closer cooperation loses much of its potential and turns it largely into a theoretical exercise. That is the gist of the amendment submitted by the Liberal Group and which Mrs Spaak would have defended if she had been here today.
The merit of closer cooperation was that it provided time to convince others of the advantage of cooperating in a particular field. Now the Treaty does not even provide this temporary solution to a deadlock. That means that we are left with the basic problem of a worrying lack of consensus about the direction of European integration. That is the problem with what was finally agreed on closer cooperation. I hope the Commissioner can comment on that point.
Mr President, closer cooperation between states, and also between social actors, is legitimate if it expresses the common values of the Community, if it pursues objectives of social progress and development and if it takes into consideration the necessary solidarity between Europeans. I would add that it is also a current need if progress is to be made on a whole series of issues. For example, on the issue of common economic policies, the French government, in its own way, is looking to encourage possibilities for closer cooperation within the group of 11 countries of the euro area. Certain social issues should also be mentioned, such as the structuring of European networks of services in the general interest. It is also important to have the possibility of experimentation and cooperation, for example, of an interregional nature.
The fact remains that closer cooperation must be situated within a legal framework which clearly expresses all of this. A minority of colleagues think that closer cooperation can do without a legal framework. This is clearly impossible, for it may prejudice fundamental rights.
The Amsterdam Treaty is sometimes hesitant, for good reason, regarding concern for Community unity. However, it is also sometimes hesitant for poor reasons, which demonstrate, I believe, that many of us are unfortunately influenced by the idea that Europe remains, above all, a competitive arena.
Our rapporteur demonstrates very well that there exists a significant obstacle to this process of closer cooperation: it is the national state veto. I support his report and, in particular, the clause calling for the abolition of this veto. There are other restrictions, such as the need to avoid causing distortions in competition or the Commission's obligatory initiative in first pillar matters, which we could also discuss.
I have only one fundamental reserve to express to the rapporteur, which does not prevent us from agreeing on the outcome. It concerns the idea that a qualified majority vote is sufficient, an idea which others have also expressed here. I am in full agreement with the importance of the qualified majority vote, but I insist on the fact that, besides the law, besides coordination, besides Community programmes, tools for differentiated integration must be provided for, as far as they are positive and constructive. I think that the issue is thus not a closed one.
Mr President, ladies and gentlemen, unlike the rapporteur, I see a clear change in the position of the European Parliament on this issue. Incidentally, this change of opinion happened, to a certain extent, as soon as the report came into being. I am very pleased about this, I welcome it and also congratulate the rapporteur on his report.
When this idea was introduced, there was still a very clear hope in the European Parliament that an instrument had been found which could unblock the process of integration. I believe that this optimism has since given way to the view that, rather than solving the actual problem, it suppresses it, that is, the issue of the two-thirds majority, the issue of a majority vote on future integration.
However, I believe that there was also a fundamental error, that is, the view that only the decision on a higher speed of integration was involved. In actual fact, it is, of course, a question of direction, of decisions on political direction. What better than the first "wild' cooperation experiment, that of the Schengen Agreement, to prove that Community law in no way intended to draw up the Schengen Agreement in the form in which it was finally drawn up by a few. I am therefore pleased that we are emphasizing the exceptional nature and strict conditions of institutional unity and that we are concentrating...
(The President cut off the speaker)
There is not a great deal to be said, because this report rests on a view of reality that is just so out of touch with what is going on among the citizens of the nations of Europe. The citizens of these countries should be consulted, but this is not done, because if the citizens of these countries were confronted with the project presently on the table, they would either laugh out loud or go away in tears. In every facet, what we have here is a totally unrealistic project that, to Danish citizens, at any rate, is almost a farce. This project is being implemented to the chant of 'an ever closer Union' as its main thrust, together with the wonderful realization that monetary union and economic policy would, of course, force citizens into a political union. Then it goes on to state that only the Community system is able to give the necessary guarantees with regard to democratic control, judicial control and solidarity. Thus, the entire basis of national democracies is swept away, and paragraph 10 goes the whole hog in stating that a qualified majority, rather than unanimity, will now be the norm. I must say that if this proposal were laid before the citizens of Europe, it would be greeted with scorn and a definite thumbs-down.
Mr President, I should like to congratulate the rapporteur on his report, which covers a very difficult area. The difficulty is perhaps symbolised by the various euphemisms that have been coined to describe closer cooperation, reinforced cooperation or even the forbidden F-word, flexibility.
The aim of closer cooperation is to allow some States to go faster or further than others provided that this does not lead to a hard-core Europe or override the national interests of other Member States. The assumption clearly shared by many in this House that the EU is a one-way journey in which closer integration is an end in itself is a very dangerous and unpopular one with most of our citizens. This danger is made greater by economic and monetary union. I hope that the fully fledged common economic policy referred to in recital F will involve those countries who choose to, or have to, remain outside economic and monetary union.
I also welcome the acknowledgment in paragraph 5 that closer cooperation should be a last resort. However, paragraphs 10 to 12 cause some difficulty. The agreement at Amsterdam that closer cooperation can be stopped by any one Member State for important reasons of national policy was, I believe, a necessary acknowledgement of the concerns that Member States have about this option.
It seems strange to me that Mr Frischenschlager's report should call for a reform of this Treaty before it has even been tested. I am sure that this 'virtual veto' , as it has been described, will only be used as an exceptional option in the last resort. I therefore do not regard it as the mere theoretical exercise that Mr Brinkhorst described. The United Kingdom, for instance, has already shown that it is prepared to allow closer cooperation in the third pillar. I see no reason to think that the United Kingdom or any other government will use this virtual veto in the frivolous sort of way that appears to be envisaged by the rapporteur and others who have spoken. However, we will have to see.
With that major reservation my national delegation and myself are happy to support this report.
Mr President, miracle weapons have never lived up to their reputation. This was so in the ancient world, but it is also the case in German mythology. One or two examples of the many show this clearly. When tested, the Achilles heel did not really prove to be strong, and even miracle weapons in our century proved to be an illusion, which is fortunate for Europe and for democracy in the European Union. In this respect, it is good that the supposed miracle weapon of closer cooperation, of which some promised so much prior to the beginning of the last Turin Intergovernmental Conference, was not actually launched in Amsterdam.
In this respect, it is good that Mr Frischenschlager's very sensible report - and it is for that reason that it is such a good one - shows with great clarity the limited scope and the limited efficiency and desirability of this new form of variable geometry. Closer cooperation in its European form with a compulsory field of activities for the Commission also, with democratic participation of the European Parliament, and with constitutional control by the Court of Justice is essential. Anything else would have been detrimental, after all.
The main point made by the Frischenschlager report, therefore, is that the laborious process of European decision-making in the first pillar, or at least in accordance with the first pillar, cannot be replaced. Shortened forms of this laborious dialogue, short, simple ways to achieve great new European solutions do not and will not exist. This is why we should remember that the magic potion only works for the Gauls, for Asterix and Obelix. We Europeans, on the other hand, are required to recreate our common Europe laboriously each day. The only formula which leads to success is to never stand still, and we heard in the debate this morning on the Austrian presidency how this formula is used again and again. We must build our common Europe together.
Mr President, let me begin by saying that I think the report which Mr Frischenschlager has presented is very interesting and well-written. The explanatory statement includes extensive examples of how difficult the provisions of the Amsterdam Treaty are to interpret with regard to integration and closer cooperation; for example, the question of whether a proposal for closer cooperation can be based on the somewhat confused Article 235.
Examples are also given of the dangers which are associated with the actual aim of the Treaty's provisions on flexibility or closer cooperation. According to the analysis, the aim is to substitute a legal instrument for political will in order to advance together towards more integration. However, on that point we must ask whether there really is anyone who believes in a European cooperation, a development of the EU, without political will and, above all, without the will of the people ? What future would we see then? We would not see, I am afraid to say, a democratic Europe of the citizens.
Although this report is well-written and the analysis is good, it is also very contradictory. The conclusion is that closer cooperation should be avoided so that we do not create a two-speed Europe. However, at the same time, the report itself could help facilitate such a development by proposing the abolition of the principle of unanimity and the Member State's veto. That is precisely what guarantees that the EU does not progress faster than the political will and the will of the people. I cannot therefore vote for this report, nor can I vote for any of the amendments.
Mr President, closer cooperation is, in my eyes and the eyes of most others, an emergency solution, a last resort. It is, however, an emergency solution which can open up possibilities. Correctly used, closer cooperation can strengthen integration in the Union. Wrongly used, it becomes a dividing force.
With the help of flexible integration we can get around short-term obstacles. The history of the EU has several examples of this, including the UK's attitude to the Social Charter and the Schengen Agreement. In certain situations, temporary flexibility in practice, or increased integration, can strengthen the Union by weakening the requirement for unanimity. The possibility of flexibility means that the discussion does not always have to be conducted with consideration for a small minority of integration opponents. EU integration cannot always adjust to fit the weakest link in the chain.
Even though closer cooperation does not cover the second pillar, there is an interesting idea that the objectives of the Maastricht Treaty could be fulfilled there. It includes, among other things, the WEU which, according to the Treaty, is an integrated part of the Union's development and has the task of preparing Union decisions relating to defence. The existence of neutral countries obstructs integration in the second pillar. Here we could open a discussion which might be able to get further than the Amsterdam Treaty's current solution.
Obviously the objective is for those Member States who for various reasons choose to remain outside to be included as soon as possible. However, the path to increased integration has not been and is not always going to be totally straight. History shows that it is easier to join an existing cooperation. Correctly used, and in certain very special cases, often security issues, increased cooperation can be in the interest of European integration. Only then should it be tested by qualified majority voting, which is, of course, the obvious decision-making method.
Mr President, I must say that I agree with Mr Méndez de Vigo when he said that there were many illusions in relation to closer cooperation, a topic that certainly seemed to play a star role at the Intergovernmental Conference; a great deal of time, comments and speeches were dedicated to it. There was even a sitting in which, in a monographic manner, many hours were spent discussing the scope of closer cooperation. It was even given other names; variable geometry or differentiated rates of integration were suggested. Finally, it was decided to give it the name of closer cooperation.
The reality is, on the one hand, that it was essential to have some discussion on closer cooperation, and on the other hand, that - as other speakers have shown here - it is, in fact, difficult to see how it corresponds to the various pillars. Closer cooperation cannot be applied to the second pillar, because there are already other instruments within the second pillar for such application. It is not easy to know within which limits closer cooperation can be applied to the first pillar; perhaps the third pillar presents the greatest possibilities in this respect.
However, I would like to make one thing clear here. I was very pleased with Mr Frischenschlager's report. I believe that he presents a very clear and systematic study, gives a summary of the various provisions to be applied, and puts forward some approaches which deserve to be given particular emphasis. He also does something which is interesting for us as members of the Commission: he asks us a series of questions which oblige us to state our position in relation to each one of them. Since the debate is already well advanced, I want simply to try to give some replies to the questions that Mr Frischenschlager puts to us as members of the Commission.
Firstly, as regards the scope in terms of areas of application of closer cooperation, I note his request that we prepare a study on the potential fields of application of this closer cooperation. We are going to do so. I want to commit myself here - in front of the House - to carrying out this study, because it also seems to me to be a very sensible request to which we must respond positively.
In terms of his remarks on the launch of closer cooperation, it seems obvious to me that to proceed to political dialogue with a country which is opposed to such a launch evidently forms part of the Commission's obligations. The Commission must try to talk to that country, ask it why it objects and set out the Commission's reasons if it believes that the cooperation should go ahead; consequently, the point made that one of the Commission's tasks is to try to convince that country of the reasons which would help seems to me to be perfectly valid.
On the other hand, as regards the emergency brake provided for in the new Article 40 of the Treaty on European Union and the new Article 11 of the Treaty establishing the European Community, it must be remembered that its inclusion forms part of a balance which was particularly delicate and which was discussed at the end of the last Intergovernmental Conference. Nevertheless, I note Mr Frischenschlager's comments and I believe that we must consider how we can manage in practice to abolish that quasi-veto. It is not the only such case provided for in the Treaty. Remember that there are others in which the use of that quasi-veto appears, for example, everything that comes under the second pillar. We are not talking already of strategies concerning foreign policy, for example, when we know that the strategy is determined unanimously. We are subsequently very pleased to think that the Council can adopt decisions with a majority, despite the fact that we know that any country can invoke a national interest, thereby breaking that majority principle which had provided us with so much relief. Here, a similar situation is presented. These are, so to speak, devices inserted into the Treaty. We hope that some day, with a new reform - since there will be new reforms of the Treaty - we might be able to free ourselves of these commitments to which we are currently tied.
With regard to democratic scrutiny, the report calls on the Commission to undertake to withdraw any proposal for closer cooperation where Parliament delivers a negative opinion. Naturally - and I am sure that Mr Frischenschlager will understand -, I cannot commit the will of the Commission in this matter, particularly since our right of initiative is limited to the first pillar. But apart from that, from a political point of view, it is obvious that the Commission, when dealing with a topic as sensitive as this one, will always be very careful to take into consideration the position of the different players involved in closer cooperation and, in particular, of course, the European Parliament. This is totally logical. Consequently, I am giving you a legal response, but at the same time I am giving you a political response that we will give serious consideration to the points put forward by Parliament at a given time.
I would like to end by congratulating once again the rapporteur on this initiative which, along with other institutional reports tabled this week, is proof that interinstitutional dialogue has got off to a good start. It will be followed by other reports currently being prepared by the Committee on Institutional Affairs and which will be presented to this House in October or November. In short, I think it is up to all of us to do everything in our power to follow this path, to hope for a rapid entry into force of the Amsterdam Treaty and to then proceed - once the Treaty is approved - to the necessary institutional changes.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Action plan for the free movement of workers
The next item is the report (A4-0269/98) by Barbara Weiler, on behalf of the Committee on Employment and Social Affairs, on the communication from the Commission entitled 'An action plan for free movement of workers' (COM(97)0586 - C4-0650/97).
Mr President, ladies and gentlemen, the free movement of workers is one of the essential foundations of the European Union. The right to free movement, which is enshrined in Article 8, allows each European citizen to enter the territory of any Member State in order to work or to seek work there. Yet only approximately 2 % take this opportunity. Undoubtedly, cultural and language barriers are important reasons for this reluctance. But there are also many other obstacles which are of a political nature, for example, the fact that overdue regulation reforms are blocked in the Council, the considerable information deficits which exist at all levels, slow transposal into national law in the Member States, and bureaucratic administrative practices, such as a variety of petitions which are available to us and which include rulings of the European Court of Justice.
The Commission's action plan contains a sound strategy to overcome these problems. All those concerned are to be involved in developing free movement. This means the citizens, national, regional and local authorities, the social partners, but of course the European institutions too. I therefore welcome the Commission's action plan and, in particular, the legislative proposals announced.
I would also like to thank the Veil High-Level Panel for its comprehensive proposals, some of which are included in the Commission's proposals but also in my report. I consider them to be brave yet pragmatic. I would also like to thank the committees which were asked for an opinion and which added some important points to my report.
In my report I concentrate in particular on 31 requests to the Commission and the Council.
The first concerns coordination of social security. Of course, it should not be the case that a person's acquired entitlements in the home Member State lapse when he goes to another Member State. I have requested, inter alia, that the Commission also draw the necessary consequences from the most recent Court of Justice rulings - Kohll and Decker, for example - and present these to Parliament.
The second concerns tax treatment. Naturally, mobile citizens must not be penalized by discriminatory double taxation.
The third relates to access to employment. I would not overrate the importance of mobility for the labour market situation, but I consider it right that this aspect was dealt with at the Luxembourg Employment Summit. It is certainly more important for the future than at present.
The fourth concerns information and cooperation. By this I mean in particular that, in future, employment offices should have better facilities with a view to also providing greater transparency for job seekers.
The fifth involves the freedom of entry and residence, even for third-country nationals.
The sixth relates to the recognition of educational qualifications, which must be greatly enhanced.
In conclusion, I would like to come to a rather unpleasant point. I have heard that the PPE will not approve the report because of political demands for third-country citizens. Of course I regret this. I also consider it to be strange behaviour because we in the European Parliament generally work together constructively, particularly in the Committee on Employment and Social Affairs, because I made an effort to incorporate most of the 40 amendments, but also because I consider Mr Pirker's current amendments to be decidedly destructive and populist.
I believe that we, on the left of this House, also treat the concerns and needs of our citizens carefully. We also want to improve slowly and gradually certain requirements and restrictions concerning freedom of movement for citizens from third countries. However, I cannot support Mr Pirker's amendments.
Abolishing discrimination against third-country nationals cannot wait until we have a Community migration policy. Unfortunately, in your amendments you call for a policy of isolation and demarcation.
Any attempt to prevent free choice of work, for reasons including nationality, must not be allowed to take place. For this reason, we demand a sensible policy for the necessary integration which will bring Europe forward. We must finally do away with the contradiction between legal entitlement and legal reality, which has unfortunately been in existence for 40 years.
Mr President, free movement of workers is one of the four freedoms granted in the Treaty of Rome. In my view it is the least developed of these four basic freedoms. It is clear that there are barriers to free movement of workers and consequently I congratulate the Commission for producing the action plan to try to resolve this problem.
However, the Commission must investigate indirect barriers to free movement of the work-force, such as pension portability, housing costs, health care systems and education systems, to see how they can be overcome.
I thank my colleagues on the Committee on Legal Affairs and Citizens' Rights for their support and sensitive suggestions but I urge the Commission to take this subject seriously as it can only help the profitability of the European Union if people are more ready to move for work.
Mr President, on behalf of my group, I want to sincerely congratulate Barbara Weiler on the great deal of work she has done on a theme that is, of course, very close to all our hearts. Parliament has always striven to defend this fourth fundamental freedom, which is also a symbol for European citizenship and integration. Commissioner, we hope that Parliament and the Commission will continue to fight against the tendency in some countries to fall back on oneself, to erect institutional and actual barriers against the free movement of persons. In contrast to what is thought by some Member States, free movement will not result in a drain on budgets or loss of social security, and it is time that we understand that Europe needs mobility, that mobility gives something to society, it does not take anything away from society. We in the Socialist group therefore thank the European Commission for this action plan and we hope, Commissioner, that the Commission quickly comes up with concrete legislative proposals, because there is still a great deal of work to be done.
This is true, for example, for the right to residency, which happily no longer applies only to those who are employed, but also to retired persons, students, the unemployed and family members, as long as you can, of course, prove that you have sufficient income and health insurance. But, in both Community and national law there are still a great number of hindrances, great heaps of administrative obstacles that bring misery, especially to retired persons, people with temporary contracts and those being posted abroad. The report is correct when it says that we must tackle this problem. I honestly do not understand why the PPE does not want to support some of these very legitimate demands which, as a matter of fact, are supported by the Commission. My group believes strongly that, regardless of the nationality of the family members, the right to family life is a fundamental human right. I have seen that the European Commission indeed plans to implement this right to family life, and we want to support that 100 %.
Finally, my group also stands behind the gradual elimination of all forms of discrimination, certainly discrimination between citizens of the Member States and citizens of the European Union, but also the gradual elimination of discrimination between citizens of the Union and citizens of third countries who are residing here permanently. I know that the latter is a very difficult aspect of the Parliamentary debate and I have noticed, by the way, that the European Commission also wants to do something about this in a gradual fashion. I have also noticed that the PPE group theoretically supports this standpoint, but still links the right to free movement of subjects of third countries to a common European policy of immigration. My group cannot support this strict linkage. It does not seem reasonable to us to make migrants who have lived for years in the Union wait until the Council has completely finished the third pillar, and only then give people the right to travel, to look for work over the border or to transfer their social security rights over the border. A European integration policy must indeed rest upon the responsibilities and duties of citizens of third countries, but please let us not forget that these citizens still do not have a package of rights which we as Europeans do have. Commissioner, we support this action plan of the Commission wholeheartedly, and we wish you every success in its realization.
Madam President, Commissioner, ladies and gentlemen, freedom of movement - and here we share the same opinion - is the focal point of the Treaty on European Union. Here we created many legal conditions to allow this to take place. We continue to have many problems in achieving freedom of movement, not only of workers. I now welcome the action plan presented by the Commission to improve freedom of movement for workers at least.
I welcome it because the Commission presented very specific proposals here. In this context, I also welcome Mrs Weiler's supplementary proposals because she believes, quite positively, that bureaucracy should be eliminated, social rights must not fall by the wayside, citizens should be informed, mutual recognition of training is necessary, and a social insurance card should be introduced, perhaps to prevent, too, the abuse of a directive on posted workers. There are many positive points on which we are in agreement.
However, you are now being too ambitious, Mrs Weiler. In the context of immigration and residence of third-country nationals, you have demanded the same rights for third-country nationals as for citizens of the Union. Looking at it systematically, we can only approve it if Union-wide rules have been drawn up in advance on the migration, admission and residence of workers in the European Union, which apply to all Member States. You are doing things the wrong way round.
Your second request is the immediate abolition of visa requirements. The Commission has now announced that it is a very ambitious goal to consider this. You want to achieve this immediately, without any pre-conditions. This is regarded as entirely realistic by others who think that we should introduce a transitional period, wait five years and then the Council decision should be passed. We must not forget that the third countries must also ensure that they have sufficient border security to prevent problems in terms of people crossing the borders into the Union, and as a result within the Union.
Thirdly, you insist that the right of residence be extended to all relatives, independently of nationality, and also to all partners. In this you are clearly taking the same line as Mr Lehne. In doing so, you are opening the door to abuse. I believe you have taken on too much. You have lost all sense of what is feasible.
I agree with certain passages in the report and would support it if Mrs Weiler would support our demands that Community rules be established concerning migration, residence and asylum, so that we may then realize completely the principle of freedom of movement, including for third-country nationals. I agree with some of your proposals, but there are some important points with which I do not agree. Thank you.
Mr President, I think that we are dealing here with some good proposals from the Commission and also with a good report from Mrs Weiler. Yesterday we heard from Mr Bangemann and the Liberal group who pointed out that the interests of the national states are decreasing and globalization continues to increase. If we look at Mrs Weiler's report in that context, I think that we should also have the courage to decide amongst ourselves that we must not discriminate against employees from other countries who work here with the necessary permits, because this is what it is actually all about. I must say that just now I could not believe my ears when I heard Mr Pirker's contribution to this discussion. This can be absolutely nothing other than a "statement' made in the context of the German elections. I had always thought that the purpose of the European Parliament was to exist outside of party politics, to rise above this. I deplore the fact that the Christian-Democratic group, in this instance, does not feel itself capable of doing this. Still, I would appeal to them to support this report.
Ladies and gentlemen, it simply cannot be that, due to these small differences, Mrs Weiler's report must go without the support of the Christian Democrats. If I had not been able to believe my ears today, I would not be able to believe my eyes if that happened tomorrow. That being said, Mr President, I would now like to say only that I am quite disappointed with the Commission's answer to the written questions I submitted as part of the Kohll and Decker matter. The Commission is also being very cautious about this matter, and I think that it is also involved with the German elections, and those elections have to be over some day, after all. As Europe, we must be able to rise above the national and state interests. I appeal to the Commission to do that as well.
Madam President, first I should like to congratulate Mrs Weiler on her excellent report. In it, Mrs Weiler consistently defends the principle that free movement in the European Union must involve all those resident in the EU area, and not just workers and their families. Students, pensioners and citizens of third countries who come to live here must also be free to move within the Union area.
The EU's four basic freedoms have until now only embraced the free movement of the workforce. Nothing has been said about people. The workforce is seen as a resource that must be able to move freely within the single market along with other resources. It is still a question of people, however, people who have human needs and feelings. The fact that they should want to move can be due to other factors than changing demands in the workforce.
I was very surprised and disappointed by the PPE amendments that aim to qualify this principle in respect of citizens of third countries that are legally entitled to reside in the Community area. I fully support Mrs Weiler's proposal that visa requirements should be abolished for family members of migrant workers now living here.
When we speak of family members, be they Union citizens or citizens of third countries, we should also take into consideration the changes that have taken place when it comes to the notion of the family. Nowadays, a family may also mean partners living together unmarried of the same or of different sex. They must be accorded equal status to those in traditional families when determining benefits.
I definitely hope, Madam President, that the PPE will not overturn this important report. I think this is such a valuable report that it should be approved unconditionally by Parliament. It would be very embarrassing if we did not get consensus on it.
Madam President, allow me to go back a little and also to go into greater detail. My thesis is that as Western Christians, as rationalists, as Europeans, we cannot be in favour of categorizing people into first and second class and shutting them in behind state borders. I refer to the Bishop of Hippo in today's Tunisia, the spiritual father of the Latin Church, based his treatise on grace on the essential equality of all people, even if we do not have to follow Luther's ideal of equality regardless of what we have achieved and what we owe. I refer here to the European enlightenment which, since Antiphon and Hippias of Elis, has argued the basic idea of equal freedom. I also refer to the European Movement of the post-war period and its demonstrations against boundaries.
Mr Pirker and Mr Pronk, in the year of our Lord, 1998, contrary to Community law, you are putting forward a type of conditionality to which free movement is linked, because you know that the condition will not be established so soon. You are asking for the removal of all references to groups which are particularly subjected to discrimination today: third-country nationals, relatives of any nationality, common law spouses, workers with precarious contracts who are seeking work, migrant workers, students, pensioners, unemployed persons. That, Mr Pirker, does not create any so-called logic of classification, although this is in any case only another term for what one wishes. If we are to use big words here, then we should say that these amendments must be rejected for being unchristian, anti-rationalist and completely and utterly anti-European.
Madam President, Commissioner, ladies and gentlemen, firstly I would like to congratulate the rapporteur on her excellent and open report on this issue. Allow me, first of all, to observe that this morning, when the Austrian ViceChancellor presented Austria's programme for the presidency of the European Union, I was proud to be Austrian. Now I am slightly irritated. In contrast to what was said by Mr Pirker - who today created a Fortress Austria, a Fortress Europe -, this morning we spoke about the enlargement of the European Union, with all the spirit that belongs to it and all the political perspectives associated with it, with certain conditions and transitional arrangements, of course. In the preliminary phase, however, we are introducing purely discriminatory measures and are not even in a position to integrate workers and their families from third countries. We are applying a double standard but, apart from that, the proposal concerns a gradual implementation of these measures. I considered this to be only practical.
On the one hand, we in the European Union talk about the freedom of movement of goods, we want to strengthen it and implement it. Where it is a question of the freedom of movement of people, of the social rules and measures involved, we obstruct it. Where any kind of discriminatory rules are concerned, we disgrace ourselves. This must not be allowed.
I assume that tomorrow reason will prevail and we will be able to take the initial steps in this direction, as otherwise in many cases our deepening process will succeed only to a very poor extent and this should not and cannot be the case. Excuse my rather emotional outburst, but that is how I feel today.
Madam President, obviously the free movement of the workforce is one of the basic rights of citizens in the EU. This is one of the four basic rights that comprise the cornerstones of European integration. These freedoms concern, as they must, the citizens of the Union first and foremost. Barriers that impede free movement, like red tape relating to residence permits, problems of the equivalence of qualifications and questions of social security would only get worse if we tried to alter the status of citizens of third countries before we update Community labour legislation.
At the moment, legislation makes it impossible to put the citizens of the Union and a workforce originating outside the Union on an equal footing. Completely equal treatment is not a politically realistic aim, either. Because the radical action called for by Mrs Weiler to change the status of workers coming here from third countries is without any legal base; the core of the report remains of necessity very vague. The academic pass system that Mrs Weiler stresses will improve the situation regarding the equivalence of qualifications; it is in itself to be supported, but its introduction must rely very much on cooperation between national authorities in the spirit of subsidiarity.
Mr President, a great deal has been said this evening about our position. That is, of course, always enjoyable in a debate. As exemplified by what has just been said, however, I must say that these comments are totally erroneous. I, and I think my group as well, envision a Europe where everyone can travel freely and can reside freely. The problem is simply that we do not have a common visa policy. In the United States there is a common visa policy, and unrestricted travel and residency is therefore possible in that country, not only for the citizens of the United States, but also for citizens of third countries. Unfortunately, the situation here is different. There are many socialist governments which resist changing this situation. I cite, for example, the government of Great Britain which refuses to take part in a common visa policy. It is then very strange, of course, when you hear from that side of the House that we are responsible for delaying this matter. No, Mr President, we want to do what is possible within the present legal framework, but we cannot go any further than this, because the better choice is the enemy of the right choice. We must keep this in mind, and this applies to the Commission as well.
Commissioner, there are a tremendous number of events taking place at this instant. There are a terrible number of complaints, especially from citizens of the Union who, in one way or another, have found themselves in difficult situations. A great deal can be done about this. A great deal can indeed be done about this, but it too easy to simply say: then everyone must come; one broad, enormous family. I always find it so striking that it is only in this context that one hears from the other side of the House about family politics. Then it happens all at once. I cannot believe my ears about what I am hearing. This is all wonderful but, Mr President, our standpoint would lead to improvement in the long term. As regards what is proposed by Mrs Weiler, with every good intention, and with every appreciation for what she has said, her proposal would not lead there. It would only mean that we would remain in our present situation, while we really want to move forward.
Madam President, I would like to take the opportunity to thank all those who have contributed to this very important debate and to thank Mrs Weiler for her contribution. I discovered recently that this is a highly sensitive subject, irrespective of at what time of year and in what year it is being discussed.
I agree with Ms Oddy that we have to take the subject seriously and I am not satisfied that this is a freedom that has been developed as quickly as some of the other freedoms that were guaranteed, be they goods, services or capital. This is a freedom that needs to be addressed and I agree with Mrs Weiler that the whole question of mobility is fundamental. We cannot talk about a European employment strategy and about adaptability unless we are going to take on board what needs to be done about providing greater mobility in the European labour market. That does not exist at this time.
The action plan on free movement of workers was adopted by the Commission in November last year. It aims essentially at placing the right to free movement of workers in the overall context of other European Union policies and actions, with express emphasis on two key issues that underpin the whole action plan.
The first is citizenship. Improving the exercise of the right to free movement is for the benefit of the EU citizen since this right is an essential part of European citizenship. The second concerns the question of employment policy. The improvement of free movement of workers is a contribution to the better functioning of the European labour market.
Since November 1997 the Commission has been actively working on the implementation of the action plan in order to fulfil the commitments that were announced in the plan. Legislative proposals are being considered by the Commission to amend and update the core legislative text on free movement of workers. We are talking here about Regulation 1616/68 on the right of free movement and Directive 360/68 on the right of residence of workers and their families.
These two basic legal texts have not been significantly modified for 30 years. The time is now opportune and appropriate, given the single market, the single currency, the whole question of enlargement and the need for our employment strategy to be strengthened.
The new legislative proposals will cover key issues such as the improvement of the right of residence for job seekers and trainees and the reduction of bureaucratic obstacles for all workers. I agree with Mrs Van Lancker in this regard. There has to be improvement of the conditions for family reunification of European Union workers and encouragement of a space for professional mobility based on the recognition anywhere in the European Union of comparable professional qualifications of EU workers, irrespective of the Member State where they have been obtained.
This includes matters such as professional experience, diplomas and qualifications. The proposals build on the earlier proposals we made back in 1989 and also on the action plan itself, as well as on the recommendations of the high-level panel on the free movement of persons chaired by Mrs Simone Veil. Last week the Commission adopted a communication to the Council and Parliament on the follow-up of the report from the Veil group. The communication highlights the importance of concrete proposals to enhance free movement.
I am pleased to recall that there have been some important legislative advances before the Council in the area of free movement of workers. The Council has recently adopted two Commission proposals concerning the free movement of workers, these being the directive on supplementary pensions and the regulation on the extension of Regulation 1408/71 concerning the coordination of social security regimes to special schemes for civil servants.
The Commission proposal to extend Regulation 1408/71 to third country nationals legally residing in one Member State is also on the Council table. These three proposals were covered by the action plan. The Commission is also actively working on the simplification of Regulation 1408/71 which is one of the most important pieces of legislation for the effective exercise of the right of free movement.
Moving away from the legislative developments, the action plan also announced actions aimed at better transparency in the employment market and better information about employment market facilities. The European Parliament also called for such actions in its resolution. To this end there are several key actions that have been launched quite recently.
Within the information initiative 'Citizens First' a new action called 'Permanent Dialogue with the Citizen' was launched at Cardiff just a month ago. A new route map for job-seekers has been presented with a view to reinforcing, through a practical and user-friendly guide, information for citizens who wish to exercise their right to free movement.
At the Cardiff Summit also, the EURES database was presented on the Internet so that it is now fully accessible to all citizens who want to consult job offers in all of the Member States that are available through it.
Various actions to enhance information for scholars, practitioners, judges and citizens on the right of free movement of workers have been launched. A range of conferences and seminars have now been completed in all of the Member States, including the EEA states. There is a follow-up to these actions. A major conference will be held in Brussels in October in order to celebrate the 30th anniversary of the entry into force of Regulation 1612/68 and also to look to the future.
I am therefore able to confirm that the efforts by the Commission to comply with the commitments set out in the action plan are going forward at a reasonably good pace. In this context the resolution from the European Parliament is very important. I must say that I am satisfied by the coincidence of views between both institutions here. I would like to highlight that the resolution of the European Parliament stresses the importance of free movement of workers in the same way as does the Commission: through citizenship and employment. It is important to stress that both areas are closely related nowadays in Europe and they correspond to the European citizens' main concerns.
We know that European citizens are worried about the employment situation in Europe and that they are interested to know the possibilities of finding employment in another Member State. Furthermore European citizens are more and more aware of the existence of a Europe-wide area of professional mobility. They want to know how they can fully benefit from that.
The action plan - and the resolution of the European Parliament - fully endeavours to meet these concerns. So the action plan is essentially focused on free movement of workers. However we have not overlooked the fact that free movement, as such, includes a range of other concerns that go beyond the situation of the working population. Such other concerns are referred to in Parliament's resolution and they include: the elimination of border controls, including the insertion of the Schengen acquis in the Treaty; the right of residence for students, retired people and inactive persons, in line with the concept of European citizenship; the creation of an area of mobility for students with respect of academic qualifications obtained in the different Member States; and the problems stemming from the disparities in fiscal legislation in the Member States as well as the interaction between fiscal and social security systems.
All these concerns are carefully taken into consideration by the Commission and are the object of initiatives under the action plan.
Finally, despite its relatively limited scope in such a wide context, the action plan on free movement of workers aims to create political momentum in the area of free movement. The plan emphasizes the strong link between all of these various areas and although more work is certainly needed, it is an important starting point for implementing a coherent approach with the aim of obtaining for the benefit of the citizen a wide area of mobility through a border-free Europe.
I strongly believe that the European Parliament and the Commission are following the same objective. I welcome the important contribution from the European Parliament in this respect. I give you my undertaking that I will pursue the agenda that will lead to greater freedom of movement and to that freedom being enhanced in the better Europe that we look forward to.
Madam President, ladies and gentlemen, I would merely like to clarify two points and answer one question, all of which will surely help to objectify the debate. Mr Pirker, I would like to quote once again point 7 in my list of requests, that concerning visa requirements, as you unfortunately worded it wrongly. I call on the Commission, notwithstanding the provisions of the Amsterdam Treaty, to submit without delay proposals for the abolition of visa requirements applicable to third-country nationals moving within the Union, provided that they are members of the families of migrant workers or posted workers. It is, therefore, a modified request.
My second point concerns a question from, I believe, a Finnish Member. Unfortunately, I have now forgotten the very finesounding name. I suspect she is Finnish. You observed that the European educational pass is very vague. I suspect that you mean point 23 of my report, in which I call on the Commission to continue its work on the introduction of a European training passport. This European training passport was presented by Commissioner Cresson. We in the Committee on Employment and Social Affairs have discussed this European training passport in great detail and I believe that all groups, even the PPE, considered it to be a good idea.
Madam President, I have a question for the Commissioner. He gave a good response but it is not clear to me what the Commission's view is concerning the main point of difference between the two sides of the House. We should know to what extent the Commission wants to incorporate the wishes of Mrs Weiler - the wishes, I would not say of the whole House but maybe the majority of the House - concerning third country nationals?
Third country nationals are not included in our action plan except as family members. You must remember that we are talking about reunification regulations. They apply to family members irrespective of nationality. They have applied that way for 30 years. One of the big problems that I have discovered in recent days is that an awful lot of people in very senior positions have not understood that reunification has already existed for 30 years by way of law. I do not have time to go into the details of it this evening, but it is a very interesting exercise just to look back at exactly what has been in place for 30 years as regards ascendants, descendants and other family members - some provisions are statutory and some require reunification to be facilitated.
I am trying to deal with this in a proposal before the Commission at this time. It is important to remember that.
Thank you, Commissioner Flynn.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Insurance against civil liability (Fourth Motor Insurance Directive)
The next item is the report (A4-0267/98) by Mr Rothley, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the proposal for a European Parliament and Council Directive on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and amending Directives 73/239/EEC and 92/49/EEC (Fourth Motor Insurance Directive) (COM(97)0510 - C4-0528/97-97/0264(COD)).
Madam President, this title sounds very technical but in fact it concerns a relatively practical problem. The aim is to improve protection for victims of traffic accidents in other countries. The proposal for a directive which we are debating is based on Parliament's first legislative initiative in accordance with the Maastricht Treaty. I would encourage the Members of this House to avail of this instrument more often. You have the right to do so after all!
The aim is to improve protection for victims of accidents outside their country of residence. This concerns approximately 500 000 accidents per year, at least inside the European Union. Why in another country? If an accident occurs in the home country with a vehicle which is registered in another country there is no problem. That is dealt with by the green card bureaux.
A French national who has an accident in France involving a Danish national has no problem. But if he has this accident in Denmark, problems arise because the insurers were not able to agree that these cases could also be dealt with by the green card bureaux. This is why we need this directive.
The solution which we propose is not based on the harmonization of the liability law, as was occasionally proposed in the past. No, we are only simplifying the rules. We are not changing the substantive law. We are not changing the jurisdiction of the courts. We are not weakening the law; we are merely removing boundaries. I would suggest that the Commission adopt it as a maxim of its legal policy: no weakening of laws, only removal of boundaries.
What do we propose? Firstly, the victim must no longer apply to an insurer in the other country; he can apply to a representative of this insurer in his own country, which means that all insurers in the European Union are obliged to have a representative in all other countries of the European Union who can deal with the claims.
The second is an essential factor. We set a time limit. This applies both to the representative of the insurer in the victim's country of residence and to the insurer himself. Normally, the claim must be dealt with within six months. If this is not done, interest on arrears will be payable; this is probably high enough to accelerate the settlement procedure. If the Commission and the Council approve the proposal, interest on arrears will be between 11 % and 12 %.
The Commission added to this mechanism an idea for which I am grateful, an idea for a body providing compensation. This compensation body, which will also be active in the victim's country of residence, should, however, be restricted to just a few cases, for example, where the insurer in the other country has not named the claims settlement body or representative, or where the representative or the insurer does not reply within this six-month period, or gives an unsubstantiated reply. Then the victim should be able to call upon this compensation body in his own country. This idea from the Commission is excellent but we should restrict it to these instances.
I would like to thank very warmly the insurance undertakings. They participated energetically in this directive, as did the accident victims' organizations. I can say today that this proposal, as it currently stands, is supported by all European insurers and by all European accident victims' associations, with the possible exception of some minor changes in wording.
I assume that the Commission will also accept most of Parliament's proposals. I am pleased that it has been possible to have an initial exchange of opinions at the preparatory stage under the British presidency. Already, at first reading, this may be a model for future cooperation between Parliament and the Council. I am confident that the Austrian presidency will approve the common position. There is an amendment from Mr Wijsenbeek. Incidentally, everything was approved unanimously in the Committee on Legal Affairs and Citizens' Rights. Mr Wijsenbeek knows that in theory I am in favour of his amendment. But I believe that it is not appropriate in this context.
In conclusion, I would like to encourage the Commission to continue along these lines in terms of policy so that the people of the European Union can feel at home, not only in their own region or in their own country, but throughout Europe.
Madam President, I would firstly like to thank the rapporteur for his proposal, and also to congratulate him on it. The Committee on Transport and Tourism has opted to give its opinion with a conclusion and without amendments, in order to lend coherence to the overall proposal. This directive really does improve considerably the protection of accident victims outside their country of residence.
The fact that a great many citizens are affected by this proposal is underlined not only by the current holiday period but also by the one million frontier workers. As the rapporteur said, an estimated 500 000 accidents occur every year outside the victim's country of residence. These are accidents concerning which the formalities can become difficult, the relevant contact persons are sometimes difficult to locate, and - even worse - in some cases it may take a long time for the compensation to come through. We hear of delays of up to eight years.
The current directive introduces a direct right of action for the victim, which applies not only to the person responsible but also to the insurance undertaking. The information centres will have to provide the victim with all necessary information and the claims settlement body or, if applicable, the compensation body, as designated, will in any case accelerate the procedures.
In addition, the directive also concerns accidents occurring between EU citizens in third countries - thankfully, this was added - and this also prompted the Committee on Transport and Tourism to recommend that this directive should perhaps also be given greater consideration in negotiations between the EU and third countries.
However, this directive will only take fully into account the claims to which these victims are entitled if, in our opinion, the proposed minimum figures contained in the Second Motor Insurance Directive are adapted. The above Directive 84/5 is approximately 15 years old. Consequently, in certain cases the minimum rates no longer cover the possible costs by any means, particularly in the case of serious injury. In addition, these minimum rates vary between countries by up to 90 %. Unfortunately, supplementary insurance is the only guarantee of appropriate compensation. This is why the Committee on Transport and Tourism is retaining its proposal. It is very good to reduce delays and provide correct information but, if the minimum rates are no longer enough, this does not help the victim sufficiently.
I thank the rapporteur once again for his work and I thank you for your attention.
Madam President, I would like to congratulate the rapporteur on this important report. It is an important first too for Parliament. It is the first time that a Parliament resolution has been used as the backdrop for a Commission proposal for legislation. It is the first time that Article 138b of the EC Treaty has been used as a call for legislation.
This is an important directive. It is both a consumer-friendly proposal and also an important plank of the single market. It will help the victims of motor accidents that occur outside the victim's home country in another Member State. Each insurance company will have to appoint a designated representative or agent in each Member State and the victim will process the claim directly with that designated representative.
The advantage of this is that it will speed up claims considerably and ease language problems. At present the average claim processed abroad can take up to eight years and cost at least 15 % more than a claim processed in one's Member State. This proposed directive will also ease the situation with - as the rapporteur explained - the deadline requirements and the penalties for non-compliance with the deadline.
On behalf of the Socialist group, I commend this report to the Commission and Parliament as an important new consumer measure. Having a road accident is stressful enough without the added inconvenience and strain of having to wait for years while insurance companies in different countries settle the claims. This proposal is imaginative, creative and I would like to thank the rapporteur both for producing the original resolution and report and now for reporting on the Commission's proposal.
Madam President, ladies and gentlemen, it is difficult to add something original after the speeches by the Members; this is due to the unanimous consensus expressed on every aspect of the report by Mr Rothley in my committee, the Committee on Legal Affairs and Citizens' Rights. In substance, we all say the same things. So, only a few aspects should be stressed.
First of all, even if it has already been said, I would like to point out the degree of transparency that results from this and the gain in transparency. It is worth noting that this directive marks the first time that the European Commission responds to a request presented by the European Parliament pursuant to Article 138b. But this means a gain in transparency, because there have been times when Parliament, considering itself deprived of the power to initiate legislation, has intervened in proposals presented by the Commission with a series of amendments which have been excessive in relation to the original framework of the proposal itself; a rather inappropriate intervention. We have the instrument, fully demonstrated in this case, with which to define proposals that convey the will of Parliament in a more organic and rational way.
Secondly, I would also like to underline that the unanimous consensus expressed by the legal experts of the Committee on Legal Affairs is fully shared by all the European insurance companies and consumer associations; this, too, is a fact that is not insignificant and that should naturally be pointed out.
I do not think it necessary for me to dwell on the content, also because it has already been abundantly illustrated by my fellow Members. I truly believe that Mr Rothley's report should be adopted in its entirety, because it represents a top-level compromise. It is a compromise in the noble sense of the word, that is, it is the synthesis of a series of innovative incentives and concepts that first came from the European Commission and then from the Members of the European Parliament, especially the Committee on Legal Affairs, in collaboration with the insurance companies and consumer organizations that I referred to just now. I believe that in this perspective this aspect should be underlined.
In my opinion, the amendments presented by the Committee on Legal Affairs must be approved in their entirety. The only amendment unrelated to the unanimous work of the Committee on Legal Affairs is the one by Mr Wijsenbeek with which I do not agree, not because I am against the substance, but because the translation in all the languages of the forms used to declare the accident and prepare the notification of claim already exists. I know this from first-hand experience from an accident in France some 10 years ago. The forms are written in various languages, but they are the same colour and the questions are presented in the same way, which is why I consider the amendment superfluous and believe that it should be rejected.
I would also like to emphasize that the idea of creating a compensation body should be understood in a context of subsidiarity and freedom, where Member States will be free to choose within the public or private structures the compensation body they consider most appropriate.
In addition to these observations, I would finally like to thank Mr Rothley.
Madam President, I would first like to give my compliments to the rapporteur. I would also like to express my appreciation for the way in which he has achieved compromises in the Committee on Legal Affairs and Citizens' Rights. He is ultimately the initiator of this private Member's legislation. In that regard, therefore, it is truly a beautiful piece of work that adds something real for citizens of the Union. The citizen is becoming increasingly mobile and that means that he crosses the border much more frequently. Because the traffic situation is unfortunately still so different there, an accident can sometimes occur. But the situation can be even more complicated than the average case presented in Mr Rothley's report. Imagine - I have taken an arbitrary situation - a Spaniard and a Greek have an accident in Italy. In that case, if they should have to initiate legal proceedings, there is still a problem about where they should initiate those proceedings. This shows the magnitude of the problem of equality of rights in the Union. It is still not true that every citizen can initiate legal proceedings with equal treatment and equal status everywhere in the Union. To this day, foreigners are often placed at a disadvantage.
Finally, Madam President, I would like to say something about my amendment. It has been rejected here by the rapporteur who said that it must be somewhere else, and by Mr Casini who said that it exists already. That is true, Mr Casini. I am in favour of integration. But, if citizens come into conflict with each other, they have a sort of basic distrust and they may think that they are being cheated by someone. If there was a single document, not only in their own language but also in a number of other languages, so that they could mutually determine that it is indeed the same form with the same wording, then we would be working towards the integration of the citizen. What could be more beautiful than this, and what are we doing here other than promoting this integration? I have, therefore, re-tabled this amendment at the instigation of the insurers, and I appeal to you once again to adopt it.
Madam President, in the case of Denise Matthews against the United Kingdom, which was handled by our neighbour, the Committee on Legal Affairs and Citizens' Rights, a court other than the European Court of Justice in Luxembourg has ruled for the first time that the European Parliament has full legislative authority. And why? One of the strongest arguments for the Committee on Citizens' Rights was the right of initiative of Article 138b. Among other things, this article provides the European Parliament, according to the Committee on Citizens' Rights, with full legislative authority.
This is a historic moment, Madam President and Commissioner. For the first time we have made use of the right of initiative and I fully support Mr Rothley, not only in his personal appeal to you, Madam President, but also in his appeal to Commissioner Monti to continue in this new direction. In the interest of the citizens we must make more use of this right of initiative. I will not go into the content. I support the amendment tabled by Mr Wijsenbeek, because he is correct. That is another matter. But, the most important point I want to make here is that we are extraordinarily grateful to Mr Rothley for the initiative with which he has supported the legislative role of the European Parliament and he deserves our appreciation and support.
Madam President, the increasingly apparent difficulties concerning the settlement of claims to the detriment of the victims of traffic accidents abroad have for a long time required a regulation to solve the problem. On the one hand, a growing number of citizens are affected and, on the other hand, the procedures which currently exist are insufficient to provide a fair solution for every case.
The aspects which need to be solved most urgently are: guaranteeing the victim the direct right of action, and ensuring the payment of compensation. These were issues that needed to be resolved and I believe that the amendments tabled have contributed very successfully in this respect. I must naturally thank Mr Rothley for the excellent work he has done.
Nonetheless, although we support in general terms the aim of these amendments, we have some reservations with respect to Amendment No 33 to Article 5. It appears to us that the drafting of this amendment might be more beneficial to the insurers than to the victims themselves.
Madam President, ladies and gentlemen, the proposal for a European Parliament and Council Directive that we are considering tonight has been keenly awaited both by drivers and by insurance professionals and international automobile associations.
It must be underlined that this text is due to the initiative of Parliament. It was in response to a clear expectation and Parliament has proved that it was able to take its legislative responsibilities seriously by providing a work of quality. We should all be pleased with this. The stated objective is to simplify the procedure of claims settlements for injured parties by facilitating access to the other party's insurance company.
In order to achieve this, the proposal for a directive proposes four measures: the introduction of a direct right of action; the appointment of a representative of each insurance company in every Member State who will have responsibility for settling claims; the establishment of information centres; and finally, the creation of compensation bodies. Admittedly, this legal construction may seem a little heavy, a little complex, what the French familiarly call "a gasworks' . The amendments tabled by the Committee on Legal Affairs and Citizens' Rights aim at complementing the text, even at giving it greater coherence and rigour. We will therefore support them.
In conclusion, I would like to acknowledge the remarkable work of the rapporteur, Mr Rothley, who has been able to bring clarity to a complex text and who has proven his great talent as a jurist. I would like to congratulate all my colleagues in the Committee on Legal Affairs and Citizens' Rights, in particular two of them who combine both charm and competence, Mrs Palacio and Mrs Mosiek-Urbahn.
Madam President, it truly may be the time that is almost inviting us to talk in confidence, to talk among friends. For me, too, the previous speeches have already been sufficiently detailed as regards the technical aspects to allow me to speak of the history of this directive. I can speak of how the European Union today is still a frontier territory where a person, a Member with a good idea, with the Treaty behind him and with a great deal of firmness and a strong ability to negotiate is able to initiate something that is important for all of us at the stage when we feel that we are, I will not say consumers, but, rather, like the man in the street.
Madam President, this has not been an easy directive. Thirty-six amendments were tabled by Mr Rothley, but another 36 amendments were tabled by the various members of the Committee on Legal Affairs and Citizens' Rights, twenty of which were mine. Subsequently, Mr Rothley - with firmness, as I have said, but also with a great ability to negotiate, and a great ability to understand the concerns regarding the issue of subsidiarity - accepted 10 compromise amendments. This meant that it was possible for those 36 final amendments to be adopted unanimously in committee, and I hope that tomorrow, if not unanimously, that we will approve the report by an overwhelming majority.
Mr Rothley, I have considered the history, the short history, from Parliament's original resolution where use was made of Article 138b. I have considered it and when I am told that in the European institutions we only do very abstract work, work that is very distant, and that we do not concern ourselves with specific problems, I will show them this work. And the only thing that I regret is that from this it will not be evident how extremely pleased and honoured all of us have been to work with you.
Madam President, the previous speakers have already discussed in sufficient detail the content and advantages of this report. I would, therefore, like to discuss only two points which I consider to be particularly noteworthy because they bring us significantly closer to a citizens' Europe.
The first concerns the citizen-friendly content of the planned directive. It really is high time for this important area to be dealt with. As a result of mass tourism and the free movement of goods, services and persons, the volume of traffic moving from one state to another is greater than ever before. The danger is correspondingly high that citizens are victims of an accident which occurs outside the home country and from which claims could arise against other EU citizens or their insurance. It is, therefore, particularly welcome that the directive will provide road users in the Union with such comprehensive, fast and effective protection and which will go beyond the mere direct right of action against the insurer, by having an agent of the insurer in the victim's country, by means of mechanisms to locate the latter, if necessary, and by means of a centre in each Member State which can itself deal with compensation should difficulties arise.
We would never have achieved this multi-faceted protection for citizens, at least not at this time, if Parliament had not taken the initiative itself.
I now come to the second point which I wish to discuss. This is the first time the European Parliament has availed of the right of indirect initiative conferred on it by the Maastricht Treaty. Parliament, as the elected representative of the citizens of Europe, is entitled to have the legislative initiative. If the European Parliament makes frequent use of its new initiative it must in the long term strengthen its influence on the European Union's legislative system. This increases, at the same time, the indirect influence of the voters on policy in Europe. The result can only be to improve the standing of the European Parliament among the people and thus to increase its political authority. I therefore expressly thank the rapporteur for beginning this initiative here in Parliament.
Madam President, ladies and gentlemen, I would like to congratulate the European Parliament and the rapporteur, Mr Rothley, for three reasons: for the content of this directive, for the institutional motive and for the approach taken. I am pleased with the content because, as Mr Rothley said, this directive is aimed at citizens so that they feel at home not only in their country, but also in the rest of Europe. This proposal for a directive in fact concerns a large number of citizens and concerns a difficult moment in their life, a difficult experience, when they are victims in a Member State where they do not reside of a road accident caused by a motor vehicle registered and insured in another Member State.
The second reason is institutional. It has already been underlined, but, on behalf of the Commission, I want to place particular emphasis on the fact that this is the first time that Parliament has made use of Article 138b. I must say that I am delighted as a Member of the Commission that this institutional 'first' has occurred in an area so relevant to citizens' lives.
The third reason why I am satisfied and pleased is the way in which this problem was approached, with the positive contribution of consumer citizens and the insurance industry which helped make this proposal for a directive possible.
None of the motor vehicle insurance directives already in force take into particular consideration the specific problem which is dealt with here of compensating the victims. From a legal point of view, they are covered by the green card system, but in practice they encounter difficulties in obtaining compensation from the insurer of the party liable. The purpose of this proposal for a directive is to provide such victims with another legal instrument in order to offset the practical difficulties that they encounter.
I would like to emphasize that the proposal does not involve excessive costs for the insurance industry and national governments. Another positive aspect of the proposal is its pragmatism, and if the rapporteur will allow me to say so, I believe that he appreciates pragmatism in proposals for legislation. The new structure does not entail any increased costs, because Member States and the insurance companies can to a large degree avail themselves of existing structures which can be used simultaneously for different purposes.
In addition, even if the measure we are talking about means some costs for the insurance companies, the benefit for the company is quite substantial, in that the new mechanisms would lower the costs that are usually borne by the victims in the country where the accident occurred. Such costs include, for example, translation of the police report, and fees paid to lawyers because the victims are not familiar with the procedures in force in the Member State where the accident occurred and because they cannot deal with the insurance company without the assistance of a legal expert.
I will now turn to the individual amendments. The Commission is very happy to accept Amendments Nos 1, 2, 3, 6, 7, 9, 12, 16, 18, 20, 21, 25 and 31. These amendments improve the wording of the language and offer useful clarifications in the text.
The Commission also agrees to accept partially Amendments Nos 15, 17, 19, 28, 29, 30, 33. Point (a) of Amendment No 15 on extending the right to accidents that occur in a third country cannot be accepted. This problem needs to be examined more closely in the light of other international agreements. Amendment No 17 is an excessively simplified version of the Commission's initial proposal. As for Amendment No 19, we cannot accept in a directive suggestions regarding persons who might assume the role of agent to process the claim. In Amendment No 28, there has to be a description of the tasks to be performed by the information centre. In Amendment No 29, reference to the Member State where the insurance company has been authorized to operate is not appropriate. In Amendment No 30, the deadline could delay compensation of the victim; furthermore, there is an erroneous reference to Directive 84/5/EEC that does not contain any provision referring to the compensation body. In Amendment No 33, there is no reason to indicate the type of entities that could act as compensation bodies. In the same point, in cases where the insurer cannot be identified, the Commission could accept the intervention of the compensation body only if the final responsibility lies with the guarantee fund in accordance with paragraph 4 of Article 1, of Directive 84/5.
For another group of amendments, the Commission can accept them in spirit or with a few adaptations: I am referring to Amendments Nos 5, 10, 13, 26 and 27. Of these, I would like to very briefly look at No 26 and No 27. We will not accept the parts that would lead to excessive and harmful harmonization and a procedure to compensate the victim that is burdened with too many time limits and made more complex by procedural details.
I finally come to the various amendments that the Commission cannot accept because they do not in any way improve the text proposed and might create confusion regarding the meaning of some of the provisions. I am talking about Amendments Nos 4, 8, 11, 22, 24, 35, 36 and 37. Moreover, the Commission may not accept Amendments No 14 or No 34, and this in order to guarantee the overall coherence with the three directives already in force for motor vehicle insurance matters.
The Commission also cannot accept Amendment No 23; it could accept a stronger version of Article 3, paragraph 6, but not the wording proposed in Amendment No 26. The best solution could be a compromise between the Commission proposal and what is suggested in Amendment No 26.
Lastly, the Commission also rejects Amendment No 32, because in some Member States the information services are provided free of charge by the public authorities. There is no reason to introduce additional costs.
As far as Amendment No 37 is concerned, Mr Wijsenbeek, the use of multilingual forms for collisions could, in our opinion, be introduced through a voluntary agreement between the insurance organizations and not necessarily through a directive.
I am sorry if I have burdened with a list of amendments something whose great value must nonetheless be emphasized. This proposal is extremely important because of the institutional innovation, the closer involvement of citizens and the fact that it proves that the single market can be achieved on the initiative of Parliament, in addition to the initiative of the Commission, reconciling the interests of consumers and the readiness of the industry to collaborate.
Thank you, Commissioner Monti.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Building a sustainable Europe
The next item is the report (A4-0233/98) by Mrs Hulthén, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission on environment and employment (Building a sustainable Europe) (COM(97)0592 - C4-0655/97).
Madam President, employment and the environment, which is what the Commission's communication is about, are two areas which for a long time and on many occasions have come into conflict with each other. But since things have moved forward, not least in the area of the environment, it has been shown how erroneous and out-ofdate that actually is. The environmental aspect and environmental awareness have become a more integrated part of society. In spite of the development which has taken place, there is still a lot left to do. In this report, which I have tried to prepare with valuable contributions from others, not least from the Committee on Employment and Social Affairs, I have tried to put forward proposals on how we can go further in building a sustainable Europe. I would also like to say that in the time that work on the report has been going on, I have discovered that there is enormous inventiveness and development locally and regionally around the Union.
In order to be able to see at all the development in a sector like 'green jobs' , it is important to have a reasonable definition of what a 'green job' actually is. The Commission's definition is attractive, almost philosophical, but perhaps not so practical to use for gauging properly what it is actually about. That is perhaps the first inquiry which should be made when this work is continued. In order to be able to make comparable statistics and take proper measures it is necessary to have a clear and distinct definition of the subject.
There are four main areas in which I think the jobs of the future could be, and where a change in the current situation is entirely necessary for the sake of sustainability. These are the energy sector, construction, waste and, not least, the agricultural sector. This is perhaps one of the most important areas in which the Union has the power to bring about a change, and where it is important that something happens to change the current path.
We know that during the last 15 years an increasing number of organic farms have been created in Europe. Consumer demand for environmentally-correct food has grown constantly. However, so far, the Union has shown relatively little interest in following this trend and satisfying the consumers' demands. If we are to make a change and get this stimulus for 'green jobs' , we must also begin in the agricultural sector, where the Union actually has the opportunities and resources to do something. This is a very bitter pill to swallow.
The methods to stimulate this development and get the environment and employment to go together can look very different. The consumers are perhaps one of the most important parts in this; they must be made aware. It is they who are making demands. Unfortunately awareness is not genetically determined, but is something which has to come from experience. Therefore, consumers must have the opportunity to make choices, to get information and to find out what products exist and what demands can be made.
Aware companies are equally important; aware companies with producer liability. That does not come of itself either. Both carrots and whips are needed from the political side to drive developments forward.
It is also about aware authorities which accept their responsibility and which recognize the opportunities they have, such as in relation to public procurement, to stimulate the development of more environmentally friendly companies, a development which goes in the right direction. It is also a matter of us giving training, and stimulating technical development and cooperation between scientists from NGOs, trades union movements and, not least, authorities. There is an awful lot to do in this area.
In order to manage this sustainable development, we must go through sector by sector and perhaps also sometimes cast out this or that old holy cow which has been left over from before. We have a clear responsibility and a clear task, not least from the citizens of Europe. We need a better environment, but we also have 20 million people unemployed who need jobs. That is where the challenge lies.
Twelve amendments to the report have been submitted. Of these 12, there are two which I can support. They are Amendment No 3 and Amendment No 11 from Mr Virgin. I am not against the others on principle, but I do not think they make the report or the Commission's proposal any clearer; in fact, the opposite is true.
Madam President, Mrs Hulthén, your report is truly very interesting and I thank you for having accepted the conclusions of the opinion of the Committee on Employment and Social Affairs. I congratulate you on your contributions.
I think that we will all agree that the deterioration of the environment has become one of the greatest problems we are currently faced with due to the type of development of the industrial society. Dirty, smelly rivers, rubbish and waste all around, and the irritating smoke in the cities are perhaps the most visible signs of a planet - our planet Earth - which is increasingly polluted. And there is also another form of pollution that is less apparent yet closer to us: the illnesses caused by physical and chemical pollutants.
The Commission's communication on the environment and employment is aimed at establishing the general principles of a strategy to allow for the creation of synergy between environmental policy and employment. It is a question of creating jobs that decontaminate the air and the water we pollute, that recycle and reuse the waste we produce, and that reforest our felled woods. In addition, research and technology must meanwhile improve the damage to the environment which will, supposedly, also improve our society.
As I believe that we devote more time to talking about the environment and employment than actually implementing real and quantifiable measures to solve these two serious problems, I would modestly call on the Commission to criticize, within the context of the launch of this European strategy, our current "throwaway society' . It is only in this way, I believe, that we would realize our objective.
Madam President, the environment creates employment. This slogan has been around here for a long time. It was around as early as 1993, when the decision on a new development model was taken at the suggestion of Commission President Jacques Delors. The inefficiency caused by over-exploitation of natural resources and insufficient use of labour should be replaced by sustainable development.
In addition to this change of emphasis, Delors also requested that the field of environmental protection become a new area of employment. The improvement of our environment and quality of life - which has not yet been discussed - should be used as a means to create new jobs and to thus help reduce unemployment. For completely inexplicable reasons, the Commission neglected this important approach towards an economic policy which brings together the fields of environment and employment in such a way that they strengthen each other.
This statement by the Commission was long overdue. Now, of course, we expect that this paper will not be forgotten again, but that it will be represented actively in the monitoring committees by the Commission representatives and that they will propose using money from the Structural Funds for the environment, precisely in those areas to which funds have not yet been allocated. We also expect that these changes will be approved quite quickly in the Commission so that the good work which we have on paper and which really is a good start, can also be implemented. It is therefore logical, of course, that the Commission should advocate a new regulation on the Structural Funds, that the use of funds in this innovative area should be set at an appropriately high level, and that environmental authorities and organizations should also be involved in planning, evaluation and implementation.
Madam President, Madam Commissioner, I asked if I might speak to defend and support the general context of Mrs Hulthén's report, which seems to me to be generally correct, especially when the 'environment' at present employs over 3.5 million people in the European Union and the annual growth forecast that is generally accepted, particularly in studies by the OECD itself, is around 5.5 %.
And thus, in a Europe in which not only employment but also the progressive and inevitable inclusion of the environment in the European Union's policies is a constant challenge, employment and the environment have become two sides of a single coin, a counterpoint to a now-outworn development model, based on price-investment ratios involving the excessive exploitation of natural resources.
I would also like to take this opportunity to emphasize that the coming reform of the common agricultural policy basically demands, and reinforces the need for, the attribution of sufficient weight to environmental questions, also in the light of this sustainable development strategy to which we have pledged our support. We must also underline the role of the Structural and Cohesion Funds in developing environmental policy, particularly this link between the environment and employment.
There is no doubt, for example, that the rule that 50 % of the Cohesion Fund must be applied to the environment has contributed very positively to improving the quality of life in the Cohesion states, but it has also increased the amount of environmental investment in the Cohesion states, making the link between the role of the environment and job creation more obvious.
In addition, it is now generally acknowledged that the sectors and companies that are investing in ecological processes, production systems and products will find themselves less and less able to compete within the European Union and in trade between the Union and third countries. This is why we are declaring our support for Mrs Hulthén's report, and also why we challenge the Commission to submit some practical proposals, after this communication, in line with the report Committee on the Environment of the European Parliament.
Madam President, we are now discussing a good report which contains a lot of good ideas for the Commission to work on. I would like to congratulate Mrs Hulthén on this.
The report raises important questions about how environmental policy can contribute to creating new, meaningful jobs in the EU. As data from the Commission's communication shows, the environmental sector is expanding strongly with an estimated growth in the coming years of 5.5 %. This is very pleasing. The explanation is partly peoples' increasing commitment to environmental issues. This changes their demand towards environmentally friendly goods and thus strengthens employment in the environmental sector. Political decisions on emission limits, etcetera, have yielded results in the form of investments and therefore jobs.
Yesterday we had a debate on financial instruments. If they are used in the right way, they can undeniably contribute to a better environment and increased employment. However, excessive use or defective environmental charges risk having the opposite effect. I also believe it is important to stress the fact that growth has an important function in this context. With increased growth the opportunities for us to invest in a better environment increase. That is exactly what is happening. Growth in our modern society is coming through new sectors. The environment is undeniably in the front line.
The European Council's recommendations on how we can increase employment in Europe are clearly closely linked to the subject we are discussing this evening. Some of these ideas are expressed in the amendments proposed by the PPE Group. I hope that the rapporteur will be able to support all these proposals if she is allowed to sleep on it.
Mr President, we agree with Mrs Hulthén's report and the opinions of the Committee on Regional Policy and the Committee on Employment and Social Affairs. In the opinion of the Committee on Regional Policy, in fact, confirmation is given of something that is very clear: "the patterns of production and consumption today are far from sustainable' , as stated clearly in the fifth action programme on the environment. And naturally, the industrialized countries are essentially responsible today for the environmental situation in the world.
In the Amsterdam Treaty, employment is linked to the environment, and these two sectors are linked to the remaining policies. Yet we all know that decisions on economic and agricultural issues are adopted that have nothing to do with the protection of the environment.
Therefore, we are in complete agreement that local and regional authorities should participate where projects related to the Structural Funds and the environment are involved. We also support the use of those people who, in some regions of the European Union, come from industry and who could receive training to allow them to work, in fact, in jobs treating water, treating waste, treating contaminated land and caring for natural areas.
As the OECD rightly states, the environment sector is a sector which might experience a growth of 5.5 % in the coming years in terms of generating employment. We are not used to seeing other sectors with such a level of growth; it is more usual to see a decline. It is, therefore, essential to link employment and the environment.
Madam President, I would like to begin by congratulating Mrs Hulthén on an excellent report on two very important and pressing themes, namely, the environment and employment. Information from Eurostat shows that we have around 3.5 million environment-related jobs in the EU today. We also have the modest estimate from the OECD of an annual increase in environment-related jobs of 5.5 %. This shows quite clearly that the combination of necessary environmental investments and 'green jobs' is not only good economics, but also a way to combine underused human resources and overused natural resources.
Since Commissioner Bjerregaard is here at this late hour, which I really appreciate, I would like to urge the Commission to approve as soon as possible Sweden's action plan for employment and 'green jobs' which has been waiting for approval from the Commission since November. Otherwise, the signals from the Commission will be very contradictory.
Naturally, my group is going to support this report, but we would appreciate it if we also received support for our amendment, which I consider to be an important addition to paragraph 45, that is, that the countries which want to introduce a tax on energy and a carbon dioxide tax should take a lead and show the other countries what can be done to fulfil the commitments which were made in Kyoto.
Madam President, Commissioner, after so many years spent preaching to, and so much energy deployed in convincing, the developing countries that they should abandon the wasteful growth example of the North and commit themselves resolutely to the ascetic path of sustainable development, the European Union has realized that it, too, could do with sweeping its own back yard and admit that persistent unemployment and massive exclusion are not sustainable ways of life.
Does this mean that we are abandoning our wonder at productivist technologies, so voracious in their use of natural resources and so misanthropic? Are we now recognizing that the aim of development is an improvement in living conditions, a reduction in inequalities and the mass diffusion of knowledge? Are we now going to place the people at the heart of this development dynamic?
The environment is transverse. Upstream it feeds on policies of growth, education, training, and employment; policies of public health, taxation, promotion and the labelling of public services. Downstream it expresses the stable emergence of the environmental conditions in the fields of energy, transport, agriculture, industry and tourism. Cooperation policy should generate policies of co-development. However, we must not sink into otherworldliness. We know that, in the short term, there will be no net creation of jobs on a large scale.
In addition, integrating the environment into economic policies often amounts to incorporating new costs. Taxing pollution sometimes creates competitiveness differentials, thus destroying jobs. We must, nevertheless, continue to move forward. In order to do this, in order to reduce these risks and to control these perverse effects, we must envisage a global environmental and employment policy. It is the only way of establishing a level of coordination which will make all efforts promoting the environment and employment both just and efficient. For this, clear objectives are needed, and undoubtedly financial means which are more substantial than the mere mention of Structural Funds.
Madam President, I would have liked to say that there was once a time when people believed that the environment destroyed employment. But it was not long ago that this way of thinking prevailed. Today, everyone has realized that it is only by respecting natural resources and using raw materials and energy economically and carefully that jobs can be secured in the long term and thus sustainable development can be introduced.
I think it is very important that the Commission has submitted its statement on the environment and employment to Parliament this year, after careful preparation by means of a hearing, and that we are discussing it now, at the beginning of the Austrian presidency, which will deal with ways in which national employment projects can be implemented. I thank Mrs Hulthén, the rapporteur, for the competent way in which she took on and prepared this report.
We certainly still have a great deal to do in order to translate into concrete terms the issue of which jobs can be created where, not to create too many jobs by means of repairing the environment, where there is still plenty to be done, but in particular to create jobs where new industries are working on preparing for more environmentally friendly operations and creating the necessary infrastructure. Even in the Kyoto process, if it is a question of the reduction of emissions, in this area it will also be a question of jobs because due to the thermal insulation alone in buildings which already exist, many states will only be able to achieve half the necessary reduction in emissions.
Commissioner, I hope that the issue of the environment and employment will play a particularly important role in the debate which will take place in the next six months.
Madam President, ladies and gentlemen, I totally agree with the view expressed by the rapporteur and the delegates during today's debate: that we are discussing a very important topic, and therefore it is of course a matter of irritation that it has come up so late in the day. But that must not prevent us from studying the importance of the relationship between environmental protection and employment.
Firstly, allow me to address employment, because employment is now clearly included as an item on the agenda of the European Union. We know that employment was included in the Amsterdam Treaty as a goal for the Union. We held a extraordinary summit on employment last year in Luxembourg, and this year, for the first time, all 15 Member States have presented their action plans on employment to the Commission. The Commission presented an initial evaluation of these plans at the Cardiff Summit, giving us the opportunity to scrutinize these policies from an environmental point of view and to discuss with our colleagues how to promote the existing synergies between the two policies.
One way of doing so would be to integrate the objective of environmental protection and sustainable development into the new 1999 employment guidelines. As regards environmental protection, European commitment dates back further, and many have mentioned this, but it was of course given new momentum at the Cardiff Summit, where a reinforced strategy for integrating the environment into all other EU policies was approved.
Today, we are not only linking economics and the environment. We are also adding a social dimension to sustainable development. Balanced economic growth, environmental protection and job creation are not only mutually compatible; they are building blocks of long-term development strategy. In order to implement this new development model, there are certain principles - as outlined in the declaration - that must be adhered to, and I will briefly mention some of these. We need environmentally-oriented investment. We need higher levels of employment, and by that I mean we need a change in fiscal legislation - which, as Mr Virgin mentioned, we have also debated this evening, and almost just as late at that - by shifting taxation away from the workforce. Finally, we need the involvement of all interested parties.
In connection with climate problems, I can see a number of possibilities in particular for creating jobs in new industries and services, whether it is a question of expanding the application of renewable energy sources, improving energy efficiency in terms of processes, products and buildings, or increased exports to markets beyond the Union. All this would save money. It would improve the environment and create jobs. I agree with Mrs Graenitz in that it is very gratifying to see that the Austrian presidency will be addressing the declaration on the environment and employment at the Environment Council in October. I hope the Council will take that opportunity to adopt a resolution that would serve to strengthen the commitment of the Commission and the Member States to take further steps in the areas of the environment and employment.
Madam President, I will stop here, but before I do so, I would like to express my appreciation to the three committees of the European Parliament for their excellent work on the report and their statements on the Commission's declaration on the environment and employment. In particular, I would like to thank Mrs Hulthén for the terrific job she has done as rapporteur, and I would also like to thank Mr Ken Collins, chairman of the Committee on the Environment, Public Health and Consumer Protection, for his active participation in the conference on the environment and employment hosted jointly by the European Parliament and the Commission last year. And finally, I would just also like to express my satisfaction with the productive collaboration I have enjoyed with my colleague Padraig Flynn.
Thank you, Commissioner Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 00.05 a.m.)